

Exhibit 10.2
OFFICE LEASE
SUMMARY OF LEASE TERMS
270 Brannan Street
San Francisco, California


A.
Date:
April 29, 2014


B.
Landlord:
270 Brannan Street, LLC, a Delaware limited liability company


 
Landlord’s address for notices:
[Paragraph 23(k)]
c/o SKS 270 Brannan, LLC
601 California Street, Suite 1310
San Francisco, CA 94108
Attn: Ms. Pamela Izzo


C.
Tenant:
Splunk Inc., a Delaware corporation


 
Tenant’s address for notices:
[Paragraph 23(k)]


Splunk Inc.
250 Brannan Street
San Francisco, California 94107
Attn: Chief Information Officer


With a copy to:


Splunk Inc.
250 Brannan Street
San Francisco, California 94107
Attn: General Counsel


 
Tenant Contact Person:


Doug Harr, Chief Information Officer


D.
Floor(s) on which Premises are situated: [Paragraph 1(l)]


Initial Premises: To be determined and specified as provided in the Work Letter


Must-Take Premises: Remainder of the Building, less the Excluded Space (defined
below).


E.
Rentable area of Premises:
[Paragraph 1(l)]


Initial Premises: A combination of three (3) full floors designated by Tenant as
the Initial Premises in accordance with the provisions of the Work Letter having
a rentable square footage (determined in accordance with this Lease and the Work
Letter) of at least 84,000 rental square feet but not more than 115,000 rentable
square feet, provided floors 6 and 7 will be considered a single floor for the
purposes of the foregoing.


Must-Take Premises: Remainder of the rentable square footage of the Building
available for leasing (i.e., expressly excluding Common Areas), less the
Excluded Space.
 


-i-



--------------------------------------------------------------------------------



F.
Tenant’s Percentage Share:
[Paragraph 1(r)]


A number, with respect to each of the Initial Premises and Must-Take Premises
leased from time-to-time by Tenant (including during any Extension Term),
expressed as a percentage, calculated by dividing the total rental square
footage of the Initial Premises or the Must-Take Premises, as applicable, then
leased by Tenant by the total rentable square footage of the Building, excluding
the Excluded Space.
 
G.
Base Year: [Paragraph 1(a)]


Initial Premises: The calendar year in which the IP Rent Commencement Date
occurs, if it occurs before July 1 of such year; otherwise, the following
calendar year, subject to adjustment, if applicable, as provided in Paragraphs
1(j)(iv) and 1(n)(iii) hereof.


Must-Take Premises: The calendar year in which the MT Rent Commencement Date
occurs, if it occurs before July 1 of such year; otherwise, the following
calendar year, subject to adjustment, if applicable, as provided in Paragraphs
1(j)(iv) and 1(n)(iii) hereof.


H.
Term; Extension Term: [Paragraph 2]


Each portion of the Premises will have a separate Term and, if applicable,
Extension Term. The Term applicable to the Initial Premises shall be 84 months
from the IP Rent Commencement Date and the Term applicable to the Must-Take
Premises shall be 84 months from the MT Rent Commencement Date.


Tenant shall have the right to extend the Term for up to 2 Extension Terms on
the terms set forth in Paragraph 2(d)


I.
Basic Annual Rental (net of janitorial and utilities):
[Paragraph 3(a)]


Initial Premises: $66.00 per rentable square foot based on the rentable square
footage of the of the Initial Premises for the first year following the IP Rent
Commencement Date, increasing by 3% per annum on the first anniversary of the IP
Rent Commencement Date and each anniversary thereafter during the initial Term.
Notwithstanding the foregoing, for purposes of paying Basic Annual Rental and
Basic Monthly Rental only, the Initial Premises shall be deemed to contain
95,000 rentable square feet for the first year following the IP Rent
Commencement Date only, but not thereafter and not for any other purpose. For
any renewal of the Term of the Lease with respect to the Initial Premises
pursuant to paragraph 2(d) hereof, the Basic Annual Rental for the Extension
Term attributable to the portion of the Initial Premises subject to the renewal
will be determined as provided in Paragraphs 2(d) and (e) hereof.
Must-Take Premises: $66.00 per rentable square foot of the Must-Take Premises
for the first year following the MT Rent Commencement Date, increasing by 3% per
annum on the first anniversary of the MT Rent Commencement Date and each
anniversary thereafter during the initial Term. For any renewal of the Term of
the Lease with respect to the Must-Take Premises pursuant to paragraph 2(d)
hereof, the Basic Annual Rental for the Extension Term attributable to the
portion of the Must-Take Premises subject to the renewal will be determined as
provided in Paragraphs 2(d) and (e) hereof.


-ii-



--------------------------------------------------------------------------------



J.
Security Deposit:
[Paragraph 3(d)]


An amount equal to $33 multiplied by the rentable square footage of the Building
(excluding the Excluded Space), subject to reduction as provided in Paragraph
3(d)(ii).


Initially, the Security Deposit shall be calculated on an estimated square
footage of the Building of one hundred eighty thousand nine hundred (180,900)
square feet, and will be adjusted pursuant to Paragraph 3(d) hereof, when the
actual square footage is determined.


K.
Broker:
[Paragraph 23(q)]


Colliers International
L.
Exhibits and addenda:
[Paragraph 23(u)]
Exhibit A - Legal Description of the Property
Exhibit B - Building Rules and Regulations
Exhibit C - Work Letter and Construction Agreement
Exhibit D - Commencement Date Notice
Exhibit E - Approved Signs
Exhibit F - First Source Hiring Agreement
Exhibit G - Workforce Projections
 
 
 



The provisions of the Lease identified above in brackets are those provisions
where references to particular Lease Terms appear. Each such reference shall
incorporate the applicable Lease Terms. In the event of any conflict between the
Summary of Lease Terms and the Lease, the Lease shall control.
[Signature Page Follows]

-iii-



--------------------------------------------------------------------------------





LANDLORD:
270 BRANNAN STREET, LLC, a Delaware limited liability company


By SKS 270 BRANNAN, LLC, a Delaware limited liability company, its managing
member


By: /s/ Paul E. Stein
Its: President




TENANT:


SPLUNK INC., a Delaware Corporation


By: /s/ Godfrey R. Sullivan
Its: President, Chief Executive Officer & Chairman


By: /s/ David Conte
Its: Senior Vice President, Chief Financial Officer















-iv-



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page


1


DEFINITIONS
 
 
1


2


TERM
 
 
6


3


RENTAL; SECURITY DEPOSIT
 
 
8


4


TENANT’S SHARE OF OPERATING EXPENSES AND REAL PROPERTY TAXES; ADDITIONAL RENT
 
 
10


5


OTHER TAXES PAYABLE BY TENANT
 
 
12


6


USE
 
 
12


7


COMPLIANCE WITH LAWS/ENVIRONMENTAL MATTERS
 
 
13


8


ALTERATIONS; LIENS
 
 
15


9


MAINTENANCE AND REPAIR
 
 
16


10


SERVICES
 
 
16


11


SECURITY; ACCESS; CONTROL
 
 
18


12


ASSIGNMENT AND SUBLETTING
 
 
19


13


WAIVER; INDEMNIFICATION
 
 
22


14


INSURANCE
 
 
23


15


PROTECTION OF LENDERS
 
 
24


16


ENTRY BY LANDLORD
 
 
25


17


ABANDONMENT
 
 
26


18


DEFAULT AND REMEDIES
 
 
26


19


DAMAGE BY FIRE OR OTHER CASUALTY
 
 
28


20


EMINENT DOMAIN
 
 
29


21


HOLDING OVER
 
 
30


22


RIGHT OF FIRST NEGOTIATION TO PURCHASE REAL PROPERTY
 
 
30


23


MISCELLANEOUS
 
 
31


24


ADVERSE CONDITION
 
 
36


25


PARKING
 
 
36


26


LIMITED USE OF ROOF
 
 
37


27


PETS
 
 
37


28


FIRST SOURCE HIRING PROGRAM
 
 
37
















-i-



--------------------------------------------------------------------------------



EXHIBIT A    LEGAL DESCRIPTION OF PROPERTY
EXHIBIT B    BUILDING RULES AND REGULATIONS
EXHIBIT C    WORK LETTER AND CONSTRUCTION AGREEMENT
EXHIBIT D    COMMENCEMENT DATE NOTICE
EXHIBIT E    APPROVED SIGNS
EXHIBIT F    FIRST SOURCE HIRING AGREEMENT
EXHIBIT G    WORKFORCE PROJECTIONS



-ii-



--------------------------------------------------------------------------------



270 BRANNAN STREET
OFFICE LEASE
THIS OFFICE LEASE (this “Lease”) is dated for reference purposes only as of
April 29, 2014, between 270 BRANNAN STREET, LLC, a Delaware limited liability
company (“Landlord”), and SPLUNK INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H:
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises (defined below), for the term and subject to the terms, covenants,
agreements and conditions hereinafter set forth.
1.DEFINITIONS.
In addition to terms that are defined elsewhere in this Lease, unless the
context otherwise specifies or requires, the following terms shall have the
meanings herein specified:
(a)    The term “Base Year” shall mean the calendar year set forth in Paragraph
G of the Summary of Basic Lease Terms with respect to the Initial Premises and
the Must-Take Premises, as applicable.
(b)    The term “Basic Monthly Rental” shall mean one-twelfth (1/12) of the
Basic Annual Rental specified in Paragraph I of the Summary of Basic Lease Terms
with respect to the Initial Premises and the Must-Take Premises, as applicable.
(c)    The term “Building” shall mean the office building to be constructed at
270 Brannan Street in San Francisco, California, and containing approximately
182,000 rentable square feet.
(d)    The term “Building Management Office Space” shall mean the space, if any,
identified in the approved Space Plan (as defined in the Work Letter) as the
space to be occupied by the office for the Building, having the rentable square
footage shown on the Space Plan.
(e)    The term “Excluded Space” means collectively the Retail Space and the
Building Management Office Space.
(f)    The term “Expense Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Term expires.
(g)    The term “Initial Premises” shall mean the space in the Building
containing at least 84,000 rentable square feet but not more than 115,000
rentable square feet, consisting of three (3) full floors (provided floors 6 and
7 will be considered a single floor for the purposes of the foregoing), selected
by Tenant when the Space Plan is approved, together with the appurtenant right
to the use, in common with others, of lobbies, entrances, stairs, elevators and
other public portions of the Building. All the outside walls and windows of the
Premises and any space in the Premises used for shafts, stacks, pipes, conduits,
ducts, electric or other utilities, sinks or other Building facilities, and the
use thereof and access thereto through the Premises for the purposes of
operation, maintenance and repairs, are reserved to Landlord, subject to
Tenant’s rights to access such areas in accordance with an d for any purposes
expressly permitted in this Lease.
(h)    The term “Land” means the parcel(s) of land on which the Building will be
located, more particularly described in Exhibit A attached hereto and
incorporated herein by this reference.
(i)    The term “Must-Take Premises” shall mean the remaining rentable area of
the Building, after deducting the Initial Premises, the Excluded Space and the
common areas of the Building, as depicted in the Space Plan.
(j)    (i)     Subject to the other provisions of this Paragraph 1(j),
including, without limitation the exceptions and limitations contained in
subsection 1(j)(iii), the term “Operating Expenses” shall mean the total costs
and expenses incurred by Landlord in connection with the management, operation,
maintenance, repair and ownership of the Real Property (defined below) exclusive
of the Retail Space, including, without limitation, the following costs,

- 1 -



--------------------------------------------------------------------------------



but subject to the exclusions and limitations contained in this Lease:
(1) Landlord’s actual, out of pocket costs for salaries, wages, bonuses and
other reasonable and customary compensation (including hospitalization, medical,
surgical, retirement plan, pension plan, union dues, life insurance, including
group life insurance, welfare and other fringe benefits, and vacation, holidays
and other paid absence benefits) relating to employees of Landlord or its agents
directly engaged in the management, operation, repair, or maintenance of the
Real Property and costs of training such employees, subject to the Time
Allocation (as defined herein); (2) payroll, social security, workers’
compensation, unemployment and similar taxes with respect to such employees of
Landlord or its agents, and the cost of providing disability or other benefits
imposed by law or otherwise, with respect to such employees, subject to the Time
Allocation; (3) uniforms for use solely in the Building and the Property
(including the cleaning, replacement and pressing thereof) provided to such
employees; (4) premiums and other charges incurred by Landlord with respect to
fire, earthquake, other casualty, boiler and machinery, theft, rent
interruption, liability insurance, any other insurance as is deemed necessary or
advisable in the reasonable judgment of Landlord, or any insurance required by
the holder of any Superior Interest (as defined in Paragraph 15), all with such
policy limits as Landlord determines to be appropriate, and the actual costs
incurred in repairing an insured casualty to the extent of the deductible amount
under the applicable insurance policy (provided, however, that any portion of
the deductible amount for any earthquake insurance that is considered a capital
expenditure under generally accepted accounting principles shall be amortized in
accordance with generally accepted accounting principles, together with interest
on the unamortized balance at a rate per annum equal to the actual rate of
interest paid by Landlord on funds borrowed for the purpose of making such
capital expenditures as reasonably documented by Landlord or, if Landlord does
not borrow funds for such purposes, the Prime Rate (as defined in
Paragraph 3(c)) charged at the time such capital expenditures are made, as
reasonably documented by Landlord, but in either case not more than the maximum
rate permitted by law); (5) Landlord’s actual cost of water charges and sewer
rents or fees for the common areas and the Building Management Office Space;
(6) license, permit and inspection fees and charges, the cost of contesting any
governmental enactments that may increase Operating Expenses that Landlord
undertakes with a reasonable expectation of success, and the costs incurred in
connection with any transportation system management program or similar program
imposed upon Landlord by any governmental agency; (7) sales, use and excise
taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Real Property and building systems and
equipment, but not sales taxes for the purchase of any equipment or supplies the
cost of which is excluded under Paragraph 1(j)(iii)(7) hereof; (8) telephone,
facsimile, postage, stationery supplies incurred in connection with the
operation, maintenance, or repair of the Real Property; (9) management fees and
expenses (including fees and expenses for accounting, financial management, data
processing and information services) and costs of tenant service programs,
provided the amount of management fees in the Base Year for each portion of the
Premises and for the first two (2) years of the Term for each such portion of
the Premises will be three percent (3%) of gross rents from the Building
(excluding rents from the Retail Space), assuming a fully rented Building at the
rents reserved herein, and thereafter will not exceed the amount charged by
other owners of comparable “Class A” buildings in the SOMA Market Area on a
percentage of revenue basis, provided, however, that Landlord, if Landlord is
entitled to increase such management fees, may not increase the applicable
percentage more than once in any calendar year and will provide Tenant with
reasonable documentation that the management fees charged hereunder are
consistent with market, at the same time that Landlord delivers the annual
estimate of Operating Expenses under Paragraph 4(c); (10) repairs to and
physical maintenance of the Real Property, including building systems and
appurtenances thereto and normal repair and replacement of worn-out equipment,
facilities and installations, except as set forth in Paragraph 1(j)(iii); (11)
janitorial services for the common areas of the Real Property, exterior and
common area window cleaning, security services, extermination, water treatment,
rubbish removal, plumbing and other services and inspection or service contracts
for elevator, electrical, mechanical, sanitary, heating, ventilation and air
conditioning, and other building equipment and systems as may otherwise be
necessary or proper for the operation or maintenance of the Real Property;
(12) supplies, tools, materials and equipment used in connection with the
operation, maintenance or repair of the Real Property; (13) the actual out of
pocket cost of Landlord of accounting, legal and other professional, consulting
or service fees and expenses; (14) painting the exterior or the public or common
areas of the Building and the cost of maintaining and replacing the sidewalks,
landscaping and other common areas of the Real Property, provided Landlord will
not paint the Building more than once every five (5) years unless required
earlier by a Force Majeure event and the painting costs are not covered by
Landlord's insurance (but graffiti removal and touch-up repairs will be
permitted more frequently notwithstanding such five (5) year limitation);
(15) all actual costs and expenses for electricity, chilled water, air
conditioning, water for heating, gas, fuel, steam, heat, lights, sewer service,
communications service, power and other energy related utilities required in
connection with the operation, maintenance and repair of the common areas of the
Real Property, but not any related to any tenant spaces, provided the utilities
for the Building Management Office Space may be included; (16) the cost of any
capital improvements made by Landlord to the Real Property or capital assets
acquired by Landlord during the term of this Lease, if such capital improvements
or capital assets are required under any governmental law, regulation or
insurance requirement, that shall come into effect after the date of Substantial
Completion, such cost or allocable portion to be amortized over the useful life
thereof, together with interest on the unamortized balance at a rate per annum
equal to the actual rate of interest paid by Landlord on funds borrowed for the

- 2 -



--------------------------------------------------------------------------------



purpose of constructing or acquiring such capital improvements or capital assets
as reasonably documented by Landlord or, if Landlord does not borrow funds for
such purposes, the Prime Rate charged at the time such capital improvements or
capital assets are constructed or acquired, but in either case not more than the
maximum rate permitted by law; (17) the cost of any capital improvements made by
Landlord to the Building or capital assets acquired by Landlord after the date
hereof that are for the protection of the health and safety of the occupants of
the Real Property, as reasonably determined by Landlord, or that are designed to
reduce other Operating Expenses, such cost or allocable portion thereof to be
amortized over the useful life thereof (except that Landlord may include as an
Operating Expense in any calendar year a portion of the cost of such a capital
improvement or capital asset equal to Landlord’s estimate of the amount of the
reduction of other Operating Expenses in such year resulting from such capital
improvement or capital asset), together with interest on the unamortized balance
at a rate per annum equal to the actual interest rate paid by Landlord on funds
borrowed for the purpose of constructing or acquiring such capital improvements
or capital assets, as reasonably documented by Landlord or, if Landlord does not
borrow funds for such purpose, the Prime Rate charged at the time such capital
improvements or capital assets are constructed or acquired, as reasonably
documented by Landlord, but in either case not more than the maximum rate
permitted by law at the time such capital improvements or capital assets are
constructed or acquired; (18) the cost of furniture, window coverings,
carpeting, decorations, landscaping and other customary and ordinary items of
personal property provided by Landlord for use in common areas of the Real
Property or in the Building Management Office Space (to the extent that such
Building Management Office Space is dedicated to the operation and management of
the Real Property), such costs to be amortized over the useful life thereof;
(19) the cost of any capital improvements made by Landlord to the Real Property
or capital assets acquired by Landlord during the term of this Lease to the
extent that the cost of any such improvement or asset is less than fifty
thousand dollars ($50,000) per calendar year and less than two hundred thousand
dollars ($200,000) cumulating during any five (5) year period of the initial
Term and each Extension Term of this Lease (with the first five (5) year period
commencing on Substantial Completion); (20) the cost of any capital improvements
made by Landlord to the Real Property or capital assets acquired by Landlord
during the term of this Lease that have a useful life of five (5) years or less
(and the cost of which is not otherwise included in Operating Costs pursuant to
this Paragraph 1(j)), such cost to be amortized over the useful life thereof,
together with interest on the unamortized balance at a rate per annum equal to
the actual interest rate paid by Landlord on funds borrowed for the purpose of
constructing or acquiring such capital improvements or capital assets, as
reasonably documented by Landlord, or, if Landlord does not borrow funds for
such purpose, the Prime Rate charged at the time such capital improvements or
capital assets are constructed or acquired, as reasonably documented by
Landlord, but in either case not more than the maximum rate permitted by law at
the time such capital improvements or capital assets are constructed or
acquired; (21) any such expenses and costs resulting from substitution of work,
labor, material or services in lieu of any of the above itemizations, or for any
such additional work, labor, services or material resulting from compliance by
Landlord with any governmental laws, rules, regulations or orders applicable to
the Real Property or any part thereof, unless incurred to correct a violation of
law not caused by Tenant existing on the date of Substantial Completion, or a
violation by Landlord or any other tenant of any governmental laws, rules,
regulations or orders applicable to the Real Property; (22) property management
office rent or rental value of the Building Management Office Space, not to
exceed a fair market rental as reasonably documented by Landlord in connection
with any increase in such charge after the applicable Base Year; and (23) cost
of operation, repair and maintenance of the Parking Garage, including
resurfacing, restriping and cleaning.
(ii)    To the extent costs and expenses described above relate to both the Real
Property and other property (other than employee expenses, which shall be
allocated as provided above), such costs and expenses shall, in determining the
amount of Operating Expenses, be allocated based on the ratable rentable square
footage of all properties benefitted by the relevant service, unless another
allocation method is specified, provided Landlord shall provide reasonable
documentation of such allocation.
(iii)    Operating Expenses shall not include the following: (1) depreciation on
the Building; (2) debt service; (3) rental under any ground or underlying lease;
(4) interest (except as expressly provided in Subparagraphs 1(j)(i)(16), (17)
and (20) above); (5) Real Property Taxes; (6) attorneys’ fees and expenses or
other costs, including brokers’ commissions incurred in connection with lease
negotiations or lease disputes with prospective, current or past Building
tenants, including the negotiation of LOIs or leases; (7) the cost of any
improvements, equipment or tools that would be properly classified as capital
expenditures under generally accepted accounting principles (except for any
capital expenditures expressly included in Operating Expenses pursuant to
Subparagraphs 1(j)(i)(16), (17), (19) and (20) above); (8) the cost of
decorating, improving for tenant occupancy, painting or redecorating portions of
the Building to be demised to tenants, advertising expenses relating to vacant
space or real estate brokers’ or other leasing commissions; (9) costs of
utilities for any tenant’s premises if separately metered, (10) costs incurred
in connection with the original construction of the Building or in connection
with any major change in the Building that is not made at the request of Tenant,
or is required to correct any violation of law not caused by Tenant existing on
the IP Rent Commencement Date, or a breach by Landlord of the Lease, including
the Work Letter; (11) costs for which Landlord

- 3 -



--------------------------------------------------------------------------------



is fully reimbursed by any tenant or occupant of the Building or by insurance by
its insurance carrier or any tenant’s insurance carrier or by anyone else;
(12) any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(13) costs associated with the operation of the business of the partnership or
limited liability company or other entity that may from time to time constitute
Landlord, as the same are distinguished from the costs of operation of the
Building, including accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be the issue)
or other Holder of a Superior Interest, costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Building (including, without limitation, attorneys’ fees and costs), costs
(including, without limitation, attorneys’ fees and costs) of settlement,
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations respecting Landlord and/or the Real Property (14) the wages and
benefits of any employee who does not devote substantially all of his or her
time to the Building unless such wages and benefits are prorated as provided
above to reflect time spent by any such employee on maintaining, securing,
repairing, operating or managing the Real Property vis-a-vis the total time
spent by any such employee on matters unrelated to such activities (herein the
“Time Allocation”); (15) costs paid to Landlord or to affiliates of Landlord for
services in the Building to the extent the same materially exceed or would
materially exceed the costs for such services if rendered by first class
unaffiliated third parties on a competitive basis; (16) costs arising from
Landlord’s political or charitable contributions, other than payments (provided
Landlord gives reasonable prior notice to Tenant of such expenses and provides
sufficient information and advance notification to Tenant of any such
contributions and payments) to business organizations having as their exclusive
purpose advocating for pro-business policies and legislation in the City and
County of San Francisco, to insure that the City and County of San Francisco
does not adopt policies and laws that will be hostile to the business operations
of the tenants in the Building or would increase Operating Expenses; (17) costs
for sculpture, paintings or other objects of art; (18) Landlord’s general
corporate overhead; (19) costs of removal or remediation of hazardous substances
(as defined in Paragraph 7(b)) required in order to comply with any laws in
effect on the date of this Lease and applicable to the Building, including the
Premises; (20) the cost of rental for items (except when needed in connection
with normal repairs and maintenance or keeping permanent systems in operation
while repairs are being made) which if purchased, rather than rented, would
constitute a capital improvement or expense that is specifically excluded from
Operating Expenses; (21) costs of heating, ventilation and air conditioning
outside Business Hours provided to tenants of the Real Property by Landlord or
any other special service to the tenants or service or utilities in excess of
that furnished to Tenant whether or not Landlord receives reimbursement from
such tenants as an additional charge; (22) expenses directly resulting from
defaults by or the gross negligence or willful misconduct of Landlord, its
agents, servants or employees; (23) any operating expenses that relate solely to
the Retail Space (including expenses that in according with sound building
management accounting practices consistently applied are shared with other
tenants of the Building but would be allocated to the Retail Space); (24)
earthquake or terrorism insurance that is not included in the relevant Base
Year, unless each Base Year is adjusted upward (as reasonably documented by
Landlord) to reflect what the cost of maintaining such insurance would have been
had such insurance been maintained in the relevant Base Year, as reasonably
documented by Landlord; (25) penalties, fines and late charges resulting from
Landlord’s failure to make payments when required under applicable law, unless
resulting from the failure of Tenant to pay Rental as and when required herein;
and (26) costs arising from latent defects in any portion of the Building
constructed by Landlord.
(iv)    The parties recognize that the Building is to be a newly constructed
Building and that the applicable Base Year may occur in a year that does not
include a full year of Operating Expenses. Therefore if the Base Year specified
for the Initial Premises and/or the Must-Take Premises does not include a full
year of Operating Expense, such Base Year Operating Expenses will be adjusted by
Landlord within six (6) months after the Building has been in full operation for
an entire calendar year, to reflect the equivalent of a full year of Operating
Expenses for the Building in its fully operational state.
(k)    The term “Parking Garage” means the garage facility to be located below
the Building and containing twelve (12) parking stalls.
(l)    The term “Premises” shall mean the Initial Premises and the Must-Take
Premises, collectively. The actual rentable square footage of the Initial
Premises and Must-Take Premises shall be determined in accordance with the
American National Standard Institute of Building Owners and Managers Association
International (“BOMA”) Z65.1.1996 in accordance with the procedures specified in
the Work Letter, and shall not be subject to re-measurement or modification for
the duration of the Term (including any Extension Terms). For the avoidance of
doubt, the measurement standard referenced above shall be applied as a
multi-tenant building and shall specifically exclude the roof deck, but shall
include the Building’s courtyard if covered as contemplated in the drawings for
the Base Building Improvements described in Exhibit A to the Work Letter
(collectively, the “Base Building Improvements”).  Notwithstanding anything
herein to the contrary, any Non-Standard Tenant Improvements (as defined in the
Work Letter) or other Alterations, including those subject to restoration, that
would otherwise reduce the rentable area of the Premises (such as stair

- 4 -



--------------------------------------------------------------------------------



penetrations) under BOMA, from what the measurement would have been in the
absence of such Tenant Improvements or other Alterations, shall not reduce the
rentable square footage of the Premises, as such rentable square footage of the
Premises would be measured in the absence of such Non-Standard Tenant
Improvements or Alterations.  The BOMA measurement of each of the Initial
Premises and the Must-Take Premises shall be subject to the reasonable review of
Tenant’s architect in accordance with the provisions of the Work Letter. 
(m)    The term “Real Property” shall mean, collectively, the Land, the
Building, the Parking Garage and the other improvements on the Land.
(n)        (i)    Except as provided in Paragraph 1(n)(ii) below, the term “Real
Property Taxes” shall mean all taxes, assessments (whether general or special),
excises, transit charges, housing fund assessments or other housing charges,
levies or fees, ordinary or extraordinary, unforeseen as well as foreseen, of
any kind, that are assessed, levied, charged, confirmed or imposed on the Real
Property or any part thereof, on the Landlord with respect to the Real Property,
on the act of entering into this Lease or any other lease of space in the Real
Property, on the use or occupancy of the Real Property or any part thereof, with
respect to services or utilities consumed in the use, occupancy or operation of
the Real Property, or on or measured by the rent payable under this Lease or in
connection with the business of renting space in the Real Property, including,
without limitation, any gross income tax, gross receipts tax or excise tax
levied with respect to the receipt of such rent, by the United States of
America, the State of California, the City and County of San Francisco, any
political subdivision, public corporation, district or other political or public
entity or public authority, and shall also include any other tax, fee or other
excise, however described, that may be levied or assessed in lieu of, as a
substitute (in whole or in part) for, or as an addition to, any other Real
Property Taxes, subject, however to Paragraph 4(f) hereof and the exclusions set
forth in subparagraph (ii), below. Real Property Taxes shall include reasonable
attorneys’ fees, costs and disbursements incurred in connection with proceedings
to contest, determine or reduce Real Property Taxes that Landlord undertakes
with a reasonable expectation of success.
(ii)    Real Property Taxes shall not include (A) income, franchise, gift,
transfer, estate, inheritance or capital stock taxes, unless, due to a change in
the method of taxation, any of such taxes is levied or assessed against Landlord
in lieu of, as a substitute (in whole or in part) for, or as an addition to, any
other charge that would otherwise constitute a part of Real Property Taxes (B)
any increase in assessments as a result of improvements made for the benefit of
any tenant of the Building other than Tenant, including, without limitation, the
Retail Tenant; (C) any tax attributable to the personal property of any tenant
of the Building other than Tenant; and/or (D) penalties or interest for late
payment, unless resulting from the failure of Tenant to pay Rental as and when
required hereunder. Real Property Taxes payable by Tenant under this Lease shall
be equitably adjusted to exclude the proportion of Real Property Taxes
attributable to the Retail Space (based on the rentable square footage of the
Retail Space and the rentable square footage of the tenant spaces in the
remainder of the Building).
(iii)    Landlord and Tenant recognize that the Building is to be constructed
and may be subject to reassessment at the time that construction is completed.
Therefore, for the purposes of determining the amount of Real Property Taxes
included in the Base Year applicable to each of the Initial Premises and
Must-Take Premises, such Base Year amount shall be finalized and increased based
on a full year of assessment of Real Property Taxes on the full assessed value
of the Building, as completed. Promptly after the Building is assessed at its
full assessed value as completed, determined in accordance with the foregoing,
Landlord shall provide Tenant with copies of the relevant tax bills showing the
fully assessed value of the Building.
(o)    The term “Rental” shall include the Basic Monthly Rental set forth in
Paragraph I of the Summary of Lease Terms, all additional rent, and any other
costs or charges payable by Tenant to Landlord hereunder.
(p)    The term “Retail Space” shall mean approximately six hundred (600)
rentable square feet of space on the first (1st) floor of the Building
designated for retail.
(q)    The term “SOMA Market Area” means the area bounded by King Street, 8th
Street, Folsom Street and Embarcadero, plus the China Basin Landing complex.
(r)    The term “Tenant’s Percentage Share” shall mean the percentage figure
specified in Paragraph F of the Summary of Lease Terms.
(s)    The term “Work Letter” shall mean the Work Letter attached hereto as
Exhibit C.

- 5 -



--------------------------------------------------------------------------------



2.    TERM.
(a)    Subject to Paragraph 2(c) hereof, the term of this Lease (the “Term”)
shall commence on the date (the “Commencement Date”) that is the earlier of (i)
the date Substantial Completion (as defined in the Work Letter) of the items
listed in Exhibit A to the Work Letter, which is anticipated to occur by October
22, 2015, or (ii) the earlier of the date Landlord commences the construction of
the Tenant Improvements in accordance with a duly issued building permit
covering such Tenant Improvements (as defined in the Work Letter) or the date
Landlord would have commenced construction of the Tenant Improvements but for
Tenant Delay (as defined in the Work Letter).  The Term, unless ended sooner as
herein provided, shall expire with respect to: (x) the Initial Premises on the
last day of the eighty-fourth (84th) month following the IP Rent Commencement
Date (defined below) (the “IP Expiration Date”) and (y) the Must-Take Premises
on the last day of the eighty-fourth (84th) month following the MT Rent
Commencement Date (defined below) (the “MT Expiration Date”), subject to
subparagraph (d) below. Tenant shall have the right, without the obligation to
pay Basic Monthly Rental, to occupy and conduct Tenant’s business in the
Must-Take Premises in advance of the MT Rent Commencement Date; provided,
however, that Tenant shall be obligated to pay for all utilities and janitorial
expenses relating to any portion of the Must-Take Premises occupied by Tenant
prior to the MT Rent Commencement Date. Landlord shall deliver to Tenant a
notice stating the actual Commencement Date, the IP Rent Commencement Date and
IP Expiration Date and confirming the rentable square footage of the Initial
Premises and the Must-Take Premises in accordance with this Lease, promptly
after the relevant dates are able to be determined, by executing and delivering
to Tenant a Commencement Date Notice in the form of Exhibit D attached hereto,
but the Term of this Lease shall commence on the Commencement Date and end with
respect to the Initial Premises on the IP Expiration Date and the Must-Take
Premises on the MT Expiration Date whether or not such Commencement Date Notice
is delivered to Tenant. This Lease shall be a binding contractual obligation
effective upon execution and delivery hereof by Landlord and Tenant,
notwithstanding the later commencement of the Term.
(b)    Landlord shall cause the Tenant Improvements of the Initial Premises and
if Tenant elects, the Must-Take Premises, to be constructed in accordance with
the terms and conditions set forth in the Work Letter, at Tenant’s sole cost and
expense except for the Tenant Improvement Allowance (as defined in the Work
Letter).
(c)    Subject to extension for delays caused by Tenant Delay and Force Majeure
(as defined in the Work Letter), Tenant, at Tenant’s sole election, shall have
the right to terminate the Lease, at no cost to Tenant, if (i) Landlord has not
Commenced Construction (defined below) of the Building by October 1, 2014, (ii)
Substantial Completion of the Base Building Improvements has not occurred by
April 22, 2016, or (iii) Substantial Completion of the Tenant Improvements to be
constructed by Landlord has not occurred by (A) July 22, 2016, or (B) excluding
any delays resulting from Force Majeure (but not Tenant Delays), October 1, 2017
(each of the foregoing actions shall be referred to herein as a “Project
Milestone” and each of the foregoing dates shall be referred to herein as a
“Project Milestone Deadline”), by giving Landlord written notice of such
election after the applicable Project Milestone Deadline but prior to Landlord’s
satisfaction of the applicable Project Milestone.  For the purposes of the
foregoing, “Commenced Construction” shall mean that the Property shall no longer
be operating as a paid parking lot and Landlord has obtained a site permit and
shall have commenced demolition of the existing improvements on the Property. If
Substantial Completion of the Tenant Improvements to be constructed by Landlord
has not occurred by April 1, 2016, subject to extension for delays caused by
Tenant Delay and Force Majeure, Tenant shall be entitled to a credit against
Basic Monthly Rental for the Initial Premises in an amount equal to one (1) day
of Basic Monthly Rental for every day after April 1, 2016 until the date
Substantial Completion of the Tenant Improvements to be constructed by Landlord
occurs or would have occurred, but for delays caused by Tenant Delay or Force
Majeure. In addition to the foregoing, if Substantial Completion of the Tenant
Improvements to be constructed by Landlord has not occurred by October 1, 2017,
notwithstanding Landlord’s commercially reasonable efforts to cause Substantial
Completion of the Tenant Improvements to occur, then Landlord, at Landlord’s
sole election, shall have the right to terminate the Lease, at no cost to
Landlord, by giving Tenant written notice of such election. If this Lease is
terminated by (i) Landlord under the immediately preceding sentence, (ii) Tenant
for any of the reasons provided in the foregoing, or (iii) Tenant for any other
reason permitted hereunder prior to the occurrence of the IP Rent Commencement
Date, all amounts previously paid by Tenant to Landlord, including, without
limitation, any advance payment of Basic Monthly Rental and/or any Security
Deposit shall be refunded and paid to Tenant and the original of any Letter of
Credit delivered by Tenant to Landlord shall be returned to Tenant within ten
(10) days after any such termination.
(d)    Tenant shall have the option to renew this Lease with respect to all or a
portion of the Initial Premises and as to all or a portion of the Must-Take
Premises then leased by Tenant upon the expiration of the then current Term for
the Initial Premises and/or the Must-Take Premises for two (2) additional
consecutive terms of five (5) years (each, an “Extension Term”), by delivering
notice to Landlord of Tenant’s option to extend at least twelve (12) months but
no more than eighteen (18) months prior to the end of the then current
applicable Term (the “Window Period”)

- 6 -



--------------------------------------------------------------------------------



provided that the portion of each of the Initial Premises and the Must-Take
Premises included in an Extension Term (the “Extension Space”) must consist of
full floors and contain contiguous rentable square footage equivalent to
approximately two (2) full floors of the Building (for purpose of this Paragraph
2(d), floors  6 & 7 shall together constitute one full floor).  Tenant’s notice
shall include a description of the applicable Extension Space. If Tenant
exercises its right to extend, the Term for the applicable Extension Space shall
be extended for an additional five (5) years, and Tenant shall continue to lease
the Premises (which shall mean the Initial Premises and the Must-Take Premises,
less any portion thereof that was not included in the Extension Space pursuant
to Tenant’s extension exercise notice) on all of the terms and conditions of
this Lease, except that Basic Monthly Rental for the applicable Extension Space
shall be one hundred percent (100%) of the Fair Market Rental Rate (as defined
below), including annual increases in such amounts, if any, as are then
consistent with the determination of the Fair Market Rental Rate, all based on
the applicable Extension Space rentable square footage.
(e)    For the purposes of the Lease, the term “Fair Market Rental Rate” shall
mean the annual amount of rent per rentable square foot (taking into account the
quality of the Building, the length of term and all allowances, concessions,
commissions and new Base Year) that Landlord or other owners of similar property
in the vicinity of the Real Property have accepted recently from new (not
renewing) tenants with comparable credit to Tenant’s credit for space comparable
to the Extension Space in office buildings located in the SOMA Market Area that
are comparable in quality, utility, location and size to the Building. Landlord
shall provide a good faith written proposal of the Fair Market Rental Rate
within thirty (30) days after Tenant provides the notice to Landlord exercising
Tenant’s extension option. Tenant shall have thirty (30) days (“Tenant’s Review
Period”) after receipt of Landlord’s proposal within which to accept such
proposal or, in good faith, to object thereto in writing. In the event Tenant
objects, Landlord and Tenant shall attempt to agree upon such Fair Market Rental
Rate, using their good faith efforts. If Landlord and Tenant fail to reach
agreement within thirty (30) days following Tenant’s Review Period (the “Outside
Agreement Date”), then each party shall place in a separate sealed envelope its
final proposal as to the Fair Market Rental Rate, and such determination shall
be submitted to arbitration in accordance with subsections (i) through (v)
below. Failure of Tenant to so object in writing within Tenant’s Review Period
shall conclusively be deemed its approval of the Fair Market Rental Rate
determined by Landlord. In the event that Landlord fails to timely generate the
initial written notice of Landlord’s proposal of the Fair Market Rental Rate
that triggers the negotiation period of this Paragraph 2(e), then Tenant may
commence such negotiations by providing the initial notice, in which event
Landlord shall have thirty (30) days (“Landlord’s Review Period”) after receipt
of Tenant’s proposal of the Fair Market Rental Rate within which to accept such
proposal or, in good faith, to object to such proposal in writing. In the event
Landlord objects, Landlord and Tenant shall attempt in good faith to agree upon
such Fair Market Rental Rate, using their good faith efforts. If Landlord and
Tenant fail to reach agreement within thirty (30) days following Landlord’s
Review Period (which shall be, in such event, the “Outside Agreement Date” in
lieu of the above definition of such date), then each party shall place in a
separate sealed envelope its final proposal as to Fair Market Rental Rate and
such determination shall be submitted to arbitration in accordance with
subsections (i) through (iv) below. Failure of Landlord to object in writing
within Landlord’s Review Period shall conclusively be deemed its approval of the
Fair Market Rental Rate proposed by Tenant. If the final determination of the
Fair Market Rental Rate has not been made prior to the date on which Tenant’s
obligation to pay Basic Monthly Rental during the applicable Extension Term
commences, then, from such date until the date the final determination is made
(“Interim Period”), Tenant shall pay estimated Basic Monthly Rental for the
Extension Space at the rate applicable to the applicable portion of the Premises
for the last month of the Term immediately prior to the commencement of
applicable Extension Term. Once the final determination of the Fair Market
Rental Rate has been made, if the Basic Monthly Rental payable by Tenant for the
Extension Space pursuant to the Fair Market Rental Rate exceeds the Basic
Monthly Rental paid by Tenant during the Interim Period, Tenant shall pay the
excess to Landlord concurrently with Tenant’s next installment of Basic Monthly
Rental, or, if it is less than the Basic Monthly Rental paid by Tenant during
the Interim Period, then Tenant shall receive a credit against Rentals for any
amount overpaid. Arbitration shall be conducted as follows:
(i)    Landlord and Tenant shall meet with each other within ten (10) business
days after the Outside Agreement Date and exchange the sealed envelopes and then
open such envelopes in each other’s presence. If Landlord and Tenant do not
mutually agree upon the Fair Market Rental Rate within ten (10) business days
after the exchange and opening of envelopes, then, within twenty (20) business
days after the exchange and opening of envelopes, Landlord and Tenant shall
agree upon and jointly appoint a single arbitrator who shall be a licensed
California real estate broker who shall have been active over the ten (10) year
period immediately prior to his or her appointment in leasing of commercial
office space in the vicinity of the Real Property and shall not have represented
Landlord or Tenant in a transaction in the last year. Neither Landlord nor
Tenant shall consult with such broker as to his or her opinion as to Fair Market
Rental Rate prior to the appointment. The determination of the arbitrator shall
be limited solely to the issue of whether Landlord’s or Tenant’s submitted Fair
Market Rental Rate for the Extension Space is the closest to the actual Fair
Market Rental Rate for the Extension Space as determined by the arbitrator,
taking into account the requirements

- 7 -



--------------------------------------------------------------------------------



of this Paragraph 2(e). Such arbitrator may hold such hearings and require such
briefs as the arbitrator, in his or her sole discretion, determines is
necessary. In addition, Landlord or Tenant may submit to the arbitrator (with a
copy to the other party) within ten (10) business days after the appointment of
the arbitrator any market data and additional information that such party deems
relevant to the determination of Fair Market Rental Rate (“FMRR Data”), and the
other party may submit a reply in writing within ten (10) business days after
receipt of such FMRR Data.
(ii)    The arbitrator shall, within thirty (30) days of his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Fair Market Rental Rate and shall notify Landlord and Tenant of such
determination.
(iii)    The decision of the arbitrator shall be final and binding upon Landlord
and Tenant.
(iv)    If Landlord and Tenant fail to agree upon and appoint an arbitrator,
then the appointment of the arbitrator shall be made by the Presiding Judge of
the San Francisco Superior Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.
(v)    Each party shall pay its own costs and expenses in the arbitration, but
the cost of the neutral arbitrator shall be paid by Landlord and Tenant, equally
(f)    Tenant and Landlord will, within ten (10) business days after the Fair
Market Rental Rate or Basic Monthly Rental is agreed or determined in accordance
with the foregoing process, execute an amendment to the Lease that shall specify
with respect to the Initial Premises or Must-Take Premises, as applicable, the
Basic Monthly Rental and other terms applicable to the relevant Extension Space
for the applicable Extension Term.
3.    RENTAL; SECURITY DEPOSIT.
(a)    Beginning on the IP Rent Commencement Date, Tenant agrees to pay to
Landlord as Basic Monthly Rental for the Initial Premises the sums specified in
Paragraph I of the Summary of Lease Terms. Beginning on the MT Rent Commencement
Date, Tenant agrees to pay to Landlord as Basic Monthly Rental for the Must-Take
Premises the sums specified in Paragraph I of the Summary of Lease Terms. The
“IP Rent Commencement Date” shall mean the earlier of (i) the date upon which
Substantial Completion of the Tenant Improvements for the Initial Premises
occurs, or (ii) the date Substantial Completion of the Tenant Improvements for
the Initial Premises would have occurred, but for Tenant Delays (if any). The
“MT Rent Commencement Date” shall mean the first (1st) anniversary of the IP
Rent Commencement Date.
(b)    Basic Monthly Rental shall be paid to Landlord, in advance, on or before
the first day of each and every successive calendar month during the Term
hereof. In the event the IP Rent Commencement Date or the MT Rent Commencement
Date occurs on a day other than the first day of a calendar month, or the Term
as to any portion of the Premises ends on a day other than the last day of a
calendar month, then the Basic Monthly Rental for such month or months shall be
appropriately prorated. All such prorations shall be made on the basis of a
360-day year consisting of twelve 30-day months.
(c)    Rental shall be paid to Landlord without notice, demand, deduction or
offset in lawful money of the United States in immediately available funds by
wire transfer (pursuant to account wiring instructions provided by Landlord), or
to such other person or at such other place as Landlord from time to time may
designate in writing. Payments made by check must be drawn either on a
California financial institution or on a financial institution that is a member
of the United States Federal Reserve System. All amounts of Rental, if not paid
when due, shall bear interest from the due date until paid at an annual rate of
interest (the “Interest Rate”) equal to the lesser of (i) the maximum annual
interest rate allowed by law on such due date for business loans (not primarily
for personal, family or household purposes) not exempt from the usury law, or
(ii) a rate equal to the sum of five (5) percentage points over the publicly
announced prime rate (the “Prime Rate”) published on any relevant date in the
Wall Street Journal (or any reasonable successor publication, or substitute
index, if the Wall Street Journal ceases to publish such Prime Rate). In
addition, Tenant acknowledges that late payment by Tenant to Landlord of Rental
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any encumbrance and/or note secured by an
encumbrance covering the Premises. Therefore, if any installment of Rental due
from Tenant is not received within five (5) days after the due date, Tenant
shall pay to Landlord an additional sum of four percent (4%) of the overdue
Rental as a late charge; provided that, if Rental is not paid when due three (3)
times during the Term of this Lease and if Landlord shall have notified Tenant
in writing that Tenant shall thereafter be entitled

- 8 -



--------------------------------------------------------------------------------



to no further grace periods, then thereafter Tenant shall not be entitled to
such five (5) day grace period, and such late charge shall be assessed on any
Rental not paid by 5:00 p.m. on the date due. The parties agree that this late
charge represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of late payment of Rental by Tenant. Acceptance of any late
charge shall not constitute a waiver of Tenant’s default with respect to the
overdue amount, or prevent Landlord from exercising any of the other rights and
remedies available to Landlord.
(d)        (i)    Within three (3) business days after execution of this Lease,
Tenant shall pay Landlord an amount equal to five hundred twenty-two thousand
five hundred dollars ($522,500), which amount Landlord shall apply to the Basic
Monthly Rental for the Initial Premises for the first (1st) full month of the
Term. In addition, within fifteen (15) days after the execution of this Lease,
Tenant shall deliver to Landlord an irrevocable, standby letter of credit (the
“Letter of Credit”) in the amount specified in Paragraph J of the Summary Lease
Terms (the “Deposit Amount”). The Deposit Amount will be subject to adjustment
at such time as the final rentable square footage of the Building is determined
in accordance with the Work Letter. Within ten (10) business days after the time
such square footage is finally determined, Landlord shall provide an accounting
to Tenant containing the final Deposit Amount, and Tenant shall, within ten (10)
business days after such accounting is delivered to Tenant, deliver either a
replacement to the Letter of Credit that complies with this Lease in the Deposit
Amount, as so determined, or an amendment to such Letter of Credit that shall be
satisfactory to Landlord and shall adjust the amount of any Letter of Credit
held by the Landlord to equal the Deposit Amount, as finally determined. The
Letter of Credit shall be issued by and drawable upon Silicon Valley Bank, or
any other commercial bank, trust company, national banking association or
savings and loan association (hereinafter referred to as the “Issuing Bank”),
with offices for banking and drawing purposes in the San Francisco Bay Area (or
that will negotiate a letter of credit by facsimile transmission of the draw
documents to an office located outside of the San Francisco Bay Area). Any
Issuing Bank shall have outstanding, at the time of issuance of the Letter of
Credit or any renewals or replacements thereof, unsecured, uninsured and
unguaranteed indebtedness, or shall have issued a letter of credit or other
credit facility that constitutes the primary security for any outstanding
indebtedness (which is otherwise uninsured and unguaranteed), that is then
rated, without regard to qualification of such rating by symbols such as “+” or
“-” or numerical notation, “Aa” or better by Moody’s Investors Service and “AA”
or better by Standard & Poor’s Corporation, and has combined capital, surplus
and undivided profits of not less than Five Hundred Million Dollars
($500,000,000.00). The Letter of Credit shall name Landlord as beneficiary, be
in the Deposit Amount, have a term of not less than one (1) year, permit
multiple and partial drawings, be fully transferable by Landlord without the
payment of any fees or charges by Landlord, and otherwise be in form and content
reasonably satisfactory to Landlord. If upon any transfer, any fees or charges
shall be so imposed, then such fees or charges shall be payable solely by
Tenant, and, if requested by Landlord, the Letter of Credit shall so specify. In
lieu thereof, any Letter of Credit may provide that it shall be deemed
automatically renewed, without amendment, for consecutive periods of one (1)
year thereafter during the Term of this Lease, unless the Issuing Bank sends
notice (the “Non-Renewal Notice”) to Landlord by overnight delivery, not less
than forty-five (45) days next preceding the then expiration date of the Letter
of Credit that the Issuing Bank elects not to have such Letter of Credit
renewed. Tenant shall, not less than thirty (30) days prior to either its expiry
date or the date of expiration specified in any Non-Renewal Notice, replace the
Letter of Credit with a new Letter of Credit with a term of not less than one
(1) year and otherwise complying with the requirements of this Paragraph 3(d).
If the Letter of Credit has not been renewed, or Landlord has received a
Non-Renewal Notice, and not later than thirty (30) days prior to the expiry date
of any Letter of Credit Tenant fails to furnish to Landlord a replacement letter
of credit in accordance with the terms of this Paragraph 3(d), then Landlord
shall have the right to draw the full amount of the Letter of Credit by sight
draft on the issuing Bank and shall hold the proceeds of the Letter of Credit
pursuant to the terms of this Paragraph 3(d) as a cash security deposit;
provided, however, should Tenant thereafter furnish to Landlord a Letter of
Credit meeting the requirements of this Paragraph 3(d), such cash proceeds, less
all out-of-pocket expenses incurred by Landlord, as documented by Landlord,
shall be returned to Tenant. The Letter of Credit or any cash security deposit
held by Landlord from time to time (the “Deposit”) shall be held by Landlord as
security for the faithful performance by Tenant of all of the provisions of this
Lease to be performed or observed by Tenant. If Tenant fails to pay any Rental,
or otherwise defaults with respect to any provision of this Lease, Landlord may
(but shall not be obligated to), after the expiration of any applicable grace or
cure periods, use, apply or retain all or any portion of the Letter of Credit
and/or Deposit, as the case may be, for the payment of any Rental in default or
for the payment of any other sum to which Landlord may become obligated by
reason of Tenant’s default, or to compensate Landlord for any loss or damage
which Landlord may suffer thereby. Tenant waives the provisions of California
Civil Code §1950.7, and all other provisions of law now in force or that become
in force after the date of execution of this Lease, that provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of accrued rent, to repair damage caused by Tenant, or
to clean the Premises. Landlord and Tenant agree that Landlord may, in addition,
claim those sums reasonably necessary to compensate Landlord for any other loss
or damage caused by the act or omission of Tenant or Tenant’s officers, agents,
employees, independent contractors, or invitees, including future Rental
payments to the extent such sums would be recoverable as damages under Paragraph
18 hereof. Tenant may not assign or encumber the Deposit without the prior
written consent of Landlord (provided the foregoing shall not

- 9 -



--------------------------------------------------------------------------------



be deemed to prohibit Tenant’s assignment of a cash security deposit to a
Permitted Transferee). Any attempt to do so in violation of the foregoing shall
be void and shall not be binding on Landlord. If Landlord so uses or applies all
or any portion of the Letter of Credit and/or Deposit, Tenant shall within ten
(10) days after Landlord’s written demand therefor deposit cash with Landlord in
an amount sufficient to restore Deposit, or deliver a replacement Letter of
Credit (or a combination of the foregoing) so that Landlord shall thereafter
continue to hold cash and/or a Letter of Credit for the full Deposit Amount (as
adjusted below), and Tenant’s failure to do so shall, at Landlord’s option, be
an immediate Event of Default (as defined in Paragraph 18(a)) under this Lease,
and Tenant shall not be entitled to any additional grace or cure period that may
otherwise be provided in Paragraph 18(a).
(ii)    Provided that there has been no uncured Event of Default during the Term
and no monetary or other material default has occurred by Tenant under this
Lease in the immediately prior twelve (12) month period (regardless of whether
or not such monetary or other material default has been cured) (the “Deposit
Reduction Requirements”), the Deposit Amount shall be reduced by an amount equal
to twenty percent (20%) of the original amount of the Deposit as specified in
Paragraph J of the Summary of Lease Terms (the “Original Deposit Amount”) on the
first (1st) anniversary and the second (2nd) anniversary of the MT Rent
Commencement Date (or such later date as all Deposit Reduction Requirements are
satisfied).   In addition, provided that the Deposit Reduction Requirements are
satisfied in the immediately prior twelve (12) month period, the amount of the
Deposit shall be reduced to an amount equal to fifty percent (50%) of the
Original Deposit Amount on the third (3rd) anniversary of the MT Rent
Commencement Date (or such later date as all Deposit Reduction Requirements are
satisfied).  Notwithstanding the foregoing, in no event shall the Deposit ever
be for an amount less than fifty percent (50%) of the Original Deposit Amount;
provided, however, that if the Lease expires at the end of the Term hereof with
respect to any portion of the Premises, the remaining Deposit will be reduced
ratably based on the rentable square footage of the portion of the Building
occupied by Tenant after such expiration. If the Deposit Amount is reduced as
provided herein, Landlord will return any original Letter of Credit to Tenant,
if a new Letter of Credit is substituted therefore, or return funds held by it
in excess of the then required Deposit Amount, within five (5) days after the
later of the effective date of any reduction or the delivery of any replacement
Letter of Credit.
(iii)    If Tenant performs all of Tenant’s obligations hereunder, the Deposit,
or so much thereof as has not theretofore been applied by Landlord, shall be
returned to Tenant (or, at Landlord’s option, to the last assignee, if any, of
Tenant’s interest hereunder), within thirty (30) days after the expiration of
the Term hereof and after Tenant has vacated the Premises and delivered it to
Landlord in the condition required by this Lease. Landlord’s return of the
Deposit or any part thereof shall not be construed as an admission that Tenant
has performed all of its obligations under this Lease. No trust relationship is
created herein between Landlord and Tenant with respect to the Deposit.
4.    TENANT’S SHARE OF OPERATING EXPENSES AND REAL PROPERTY TAXES; ADDITIONAL
RENT.
(a)    In addition to the Basic Monthly Rental payable during the Term of this
Lease, commencing the first day of January following the applicable Base Year
and continuing throughout the remaining Term of this Lease (including all
Extension Terms, if applicable) Tenant shall pay to Landlord, as additional
rent, Tenant’s Percentage Share of: (i) the amount, if any, by which Operating
Expenses paid or incurred by Landlord in any Expense Year subsequent to the
applicable Base Year exceed the amount of Operating Expense allocable to the
applicable Base Year; and (ii) the amount, if any by which Real Property Taxes
paid or incurred by Landlord in any Expense Year subsequent to the applicable
Base Year exceed the amount of Real Property Taxes allocable to the applicable
Base Year. Notwithstanding the foregoing, if the Building (exclusive of the
Excluded Space) is less than one hundred percent (100%) occupied in the
applicable Base Year or in any other Expense Year during the Term, then
Operating Expenses and Real Property Taxes for the applicable Base Year or such
other Expense Year shall be adjusted, for purposes of the foregoing calculations
by increasing any expenses that would vary with the levels of occupancy to the
amounts at which such costs would have been if the Building (exclusive of the
Excluded Space) had been one hundred percent (100%) occupied. If it shall not be
lawful for Tenant to reimburse Landlord for any increase in Real Property Taxes
as defined herein, then the Basic Monthly Rental payable to Landlord prior to
the imposition of such increases in Real Property Taxes shall be increased to
net Landlord the same net Basic Monthly Rental after imposition of such
increases in Real Property Taxes as would have been received by Landlord prior
to the imposition of such increases in Real Property Taxes.
(b)    Commencing on the first day of January following the applicable Base
Year, and throughout the remainder of the Lease Term (including the Extension
Terms, if applicable), Tenant shall pay to Landlord, as additional rent,
one-twelfth (1/12th) of Tenant’s Percentage Share of increases in Operating
Expenses and Real Property Taxes over the applicable Base Year for such Expense
Year on or before the first day of each calendar month of such Expense Year, in
advance, in an amount reasonably estimated by Landlord in notices delivered to
Tenant. If Landlord fails to

- 10 -



--------------------------------------------------------------------------------



deliver such an estimate to Tenant prior to the commencement of any Expense
Year, then Tenant shall continue to pay Tenant’s Percentage Share of increases
in Operating Expenses and Real Property Taxes on the basis of the prior Expense
Year’s estimate until the first day of the next calendar month after such notice
is given, provided that on such date Tenant shall pay to Landlord the amount of
such estimated adjustment payable to Landlord for prior months during the
Expense Year in question, less any portion thereof previously paid by Tenant. If
Tenant has overpaid, Tenant shall receive a credit against the next installments
of estimates. Landlord may reasonably revise its estimate of Tenant’s Percentage
Share of increases in Operating Expenses and Real Property Taxes for any Expense
Year up to two (2) times per year by giving written notice of such revision to
Tenant, which shall state the reason for any revision and the revised payments
by Tenant based on Landlord’s revised estimate for the remainder of such Expense
Year, beginning with the payment of Rent due no less than thirty (30) days
following the date of Landlord’s notice. The failure or delay by Landlord to
provide Tenant with Landlord’s estimate of Tenant’s Percentage Share of
increases in Operating Expenses and Real Property Taxes or Landlord’s annual
statement (as described in subparagraph 4(c) below) for any Expense Year shall
not constitute a default by Landlord hereunder, or a waiver by Landlord of
Tenant’s obligation to pay Tenant’s Percentage Share of increases in Operating
Expenses or Real Property Taxes over the applicable Base Year for such Expense
Year or of Landlord’s right to send to Tenant such an estimate or annual
statement, as the case may be.
(c)    Within ninety (90) days after the close of each Expense Year or as soon
after such ninety (90) day period as practicable, Landlord shall deliver to
Tenant a reasonably detailed statement of the amounts payable under
Paragraph 4(a) above for such Expense Year. If on the basis of such statement
Tenant owes an amount that is more than the estimated payments for such Expense
Year previously made by Tenant, Tenant shall pay the deficiency to Landlord
within fifteen (15) days after delivery of the statement. If on the basis of
such statement Tenant has paid to Landlord an amount in excess of the amounts
payable under Paragraph 4(a) above for the preceding Expense Year and there is
no uncured Event of Default under this Lease, then Landlord, at its option,
shall either promptly refund such excess to Tenant or credit the amount thereof
to the Basic Monthly Rental next becoming due from Tenant until such credit has
been exhausted. Landlord shall maintain books and records showing Operating
Expenses in accordance with sound management practices. Tenant or its agent
(which shall in no event be a person or entity who is paid on a contingency
basis) shall have the right, during the ninety (90) day period following
delivery of an annual statement, at Tenant’s sole cost to review (“Audit”), in
Landlord’s offices or in the offices of Landlord’s property manager in the San
Francisco Bay Area, Landlord’s records of Operating Expenses and Real Property
Taxes for the subject calendar year during normal business hours and upon at
least five (5) business days prior written notice to Landlord. In addition,
Landlord shall, together with the first annual Statement of Operating Expenses
and Real Property Taxes delivered to Tenant after the applicable Base Year,
deliver to Tenant a reasonably detailed statement of Base Year Operating
Expenses, and Tenant shall have the right to Audit Operating Expenses and Real
Property Taxes for such Base Year concurrently with (and subject to all of the
requirements, limitations and time periods set forth in this Paragraph (c)). No
Audit shall in any way delay or excuse Tenant’s obligation to pay any deficiency
referenced in the annual statement within the time period stated above in this
Paragraph 4(c). If Tenant does not object in writing to the annual statement
within thirty (30) days after Tenant receives the final written report of the
auditor in connection with such Audit or at the end of such ninety (90) day
period, whichever is later, then such annual statement shall be deemed final and
binding on Landlord and Tenant. Tenant shall keep any information gained from
its Audit of Landlord’s books and records confidential and shall not disclose
any such information to any other party, except (a) as required by applicable
laws, including securities laws, (b) in any litigation to resolve any disputed
amounts with Landlord (provided such disclosure shall be limited to matters
relating to such dispute), or (c) as otherwise required by law in response to a
court order or legal process; provided, however, that in the event disclosure is
required under this clause (c), Tenant shall provide Landlord with prompt notice
of any such disclosure requirement so that Landlord may seek an appropriate
protective order and/or waive Landlord’s compliance with such requirement.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Annual Statement if there is an uncured Event of Default.
If Tenant’s Audit establishes that Landlord’s statement overstated any
deficiency owed by Tenant by more than five percent (5%), then Landlord shall be
responsible for the reasonable, out-of-pocket expenses paid by Tenant to third
parties in connection with such Audit. Except as provided in the preceding
sentence, Tenant shall be responsible for all costs and expenses associated with
such Audit.
(d)    If this Lease expires or terminates with respect to all or any portion of
the Premises on a day other than the last day of an Expense Year, the amounts
payable by Tenant under Paragraph 4(a) above with respect to the Expense Year in
which such expiration or termination occurs shall be prorated on the basis that
the number of days from the commencement of such Expense Year, to and including
such expiration or termination date, bears to three hundred sixty (360). The
expiration or termination of this Lease shall not affect the obligations of
Landlord and Tenant pursuant to Paragraph 4(c) above to be performed after such
expiration or termination, provided Landlord shall, within ninety (90) days
following the date of such termination prepare a final reconciliation of
Operating Expenses and Real Property Taxes for any relevant partial Expense
Year, which shall be subject to the same rights of Tenant as provided

- 11 -



--------------------------------------------------------------------------------



with respect to annual statements above (except that Tenant’s review period
shall be forty-five (45) rather than ninety (90) days following the delivery of
the statement for the partial year), and the parties shall finally reconcile any
amounts payable to or by Tenant promptly after expiration of Tenant’s review
period.
(e)    It is the intention of Landlord and Tenant that the Basic Monthly Rental
paid to Landlord throughout the term of this Lease shall be absolutely net of
all increases in Real Property Taxes and Operating Expenses over the applicable
Base Year, except as expressly provided to the contrary in Paragraph 4(f), and
the foregoing provisions of this Paragraph 4 are intended to so provide.
(f)    Notwithstanding anything to the contrary in this Paragraph 4, Tenant
shall not be responsible for Tenant’s Percentage Share of any increases in Real
Property Taxes during the first two (2) years following the applicable initial
Base Year for each of the Initial Premises and the Must-Take Premises that
result from (i) any reassessment of the Building and/or the Land due to a sale
of all or any portion of the Building or the Land or a sale of the owning entity
or any interest therein; or (ii) any other actual or deemed “change in
ownership” of the Building or the Land. In the event that the Building or Land
is sold during the initial two (2) years following each respective initial Base
Year, as described above, the applicable Base Year amount of Real Property Taxes
shall be increased to reflect any increased assessment. The provisions of this
Paragraph 4(f) shall not apply during any Extension Term.
(g)    Tenant acknowledges and agrees that Operating Expenses do not include the
cost of providing janitorial services to the Premises or the cost of utility
services for the Premises, and that neither the cost of providing janitorial
services to the Premises or the cost of utility services for the Premises are
subject to the Base Year applicable to the Initial Premises or Must-Take
Premises, as the case may be. Such cost of providing janitorial services to the
Premises or the cost of utility services for the Premises shall be payable with
respect to the entire Premises beginning on the Commencement Date. Tenant shall
pay one hundred percent (100%) of the cost of the janitorial services for the
Premises, as additional rent, on or before the first day of each calendar month
of the Term, in advance, the amount of such janitorial services as reasonably
estimated by Landlord in notices delivered to Tenant. The cost of utility
services is addressed in Paragraph 10(a).
5.    OTHER TAXES PAYABLE BY TENANT. Tenant shall reimburse Landlord upon demand
for any and all taxes, other than Real Property Taxes, payable by Landlord
(other than net income taxes and Real Property Taxes) whether or not now
customary or within the contemplation of the parties hereto:
(a)    imposed upon, measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises or by the cost or value of any leasehold improvements made in or
to the Premises by or for Tenant that exceed fifty-five dollars ($55) per square
foot of the rentable area of the Premises, regardless of whether title to such
improvements shall be in Tenant or Landlord;
(b)    imposed upon or measured by the Basic Monthly Rental payable hereunder,
including, without limitation, any gross income tax or excise tax levied by the
City and County of San Francisco, the State of California, the federal
government or any other governmental body with respect to the receipt of such
rental;
(c)    imposed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or
(d)    imposed upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.
In the event that it shall not be lawful for Tenant to so reimburse Landlord for
any increase in such Real Property Taxes, then the Basic Monthly Rental payable
to Landlord under this Lease shall be revised to net Landlord the same income
after imposition of any such tax upon Landlord as would have been received by
Landlord hereunder prior to the imposition of any such tax.
6.    USE.
(a)    Tenant shall have the right to use the Premises for any lawful purpose,
and Tenant agrees not to use or permit the use of the Premises or any part
thereof for any other purpose. Tenant agrees not to do or permit to be done in
or about the Premises or the Building, or to bring or keep or permit to be
brought or kept in or about the Premises or the Building, anything that is
prohibited by or will in any way conflict with any law, statute or governmental
regulation now or hereafter in effect, or that is prohibited by the standard
form of fire insurance policy, or that will in

- 12 -



--------------------------------------------------------------------------------



any way increase by a material amount the existing rate of (or otherwise affect)
fire or any other insurance on the Building or any of its contents. If any act
or omission of Tenant results in any such increase in premium rates, Tenant
shall pay to Landlord, as additional rent, upon demand the amount of such
increase, provided Landlord shall provide reasonable documentation of any
increased assessment. Tenant agrees not to do or permit to be done anything in,
on or about the Premises or the Building that will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building, or
injure or annoy them, or use or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose (in accordance with Landlord’s
reasonable determination). Tenant agrees not to cause, maintain or permit any
nuisance in, on or about the Premises or the Building, or to use or permit to be
used any loudspeaker or other device, system or apparatus that can be heard
outside the Premises without the prior written consent of Landlord or to permit
any objectionable odors, bright lights or electrical or radio interference that
may annoy or interfere with the rights of other tenants of the Building or the
public. Tenant agrees not to commit or suffer to be committed any waste in or
upon the Premises in excess of reasonable wear and tear and damage by casualty.
(b)    So long as Tenant occupies the entire Building (excluding the Excluded
Space), Tenant shall have the right to: exclusive use of the men’s and women’s
locker rooms and shower facilities installed in the Building by Landlord; and
exclusive use of the outdoor courtyard. Landlord will cooperate with Tenant to
accommodate Tenant’s reasonable uses of the courtyard, including design changes
to allow company events.
(c)    So long as Tenant occupies at least fifty percent (50%) of the Building
(excluding the Excluded Space), Tenant shall have the right to use a portion of
the lobby of the Building for Tenant’s reception area and to have an employee
stationed in the lobby in connection therewith.
(d)    So long as Tenant occupies at least fifty percent (50%) of the Building
(excluding the Excluded Space) and continues to lease the sixth (6th) and
seventh (7th) floors of the Building, Tenant and invitees shall have the
exclusive use of the roof deck located on the sixth (6th) floor of the Building.
In no event shall the roof deck be accessible to the general public, but it may
be accessed by Tenant’s invitees and the invitees of other Building tenants,
excluding the tenant of the Retail Space, if Tenant does not have exclusive use
of the roof deck. Tenant shall be responsible for keeping the roof deck in a
clean and orderly condition and shall pay all costs associated with the
maintenance and repairs of the roof deck (other than repairs necessary to
correct defects in any initial construction done by Landlord, provided Tenant
notifies Landlord of the necessity of such repairs prior to the third (3rd)
anniversary of the IP Rent Commencement Date, which shall be the responsibility
of Landlord), so long as Tenant has exclusive use of the roof deck. If Tenant
does not have exclusive use of the roof deck, the cost to maintain and repair
the roof deck shall be included in Operating Expenses, to the extent not covered
by an express exclusion in Operating Expenses.
(e)    The provisions of this Paragraph 6 are for the benefit of Landlord and
Tenant only and shall not be construed to be for the benefit of any other tenant
or occupant of the Building, except as otherwise provided herein. The rights of
use provided in Paragraphs 6(b), (c) and (d) are exclusive to Splunk Inc., any
Permitted Transferee and, so long as Tenant occupies one hundred percent (100%)
of the Building (excluding the Excluded Spaces), to any assignee of Tenant’s
entire interest in the Lease that is approved by Landlord in accordance with
Paragraph 12 (an “Approved 100% Building Assignee”) of the Lease.
7.    COMPLIANCE WITH LAWS/ENVIRONMENTAL MATTERS.
(a)    Tenant agrees at its sole cost and expense to promptly comply in all
material respects with all laws, statutes, ordinances and governmental rules,
regulations or requirements now or hereafter constituted (provided, however,
Tenant shall remedy any such violations (whether or not material) promptly after
demand by Landlord); with any direction or occupancy certificate issued pursuant
to law by any public officer; and with the provisions of all recorded documents
affecting the Premises; provided, however, that subject to reimbursement as an
Operating Expense pursuant to Paragraph 4, Tenant shall not be required to make
or pay for alterations or improvements or cause compliance with law of any of
the structural portions of the Premises or the Building, unless such alterations
or improvements to the structural portions of the Premises or Building are
necessitated by Tenant’s Alterations, acts or particular use of the Premises and
are not the result of any initial failure of such structural portions to comply
with any law in effect at the time such portions of the Building were
constructed. The final, non-appealable judgment of any court of competent
jurisdiction or the admission of Tenant in any action against Tenant (whether
Landlord be a party thereto or not) that Tenant has violated any such law,
statute, ordinance or governmental rule, regulation, requirement, direction or
provision, shall be conclusive of that fact as between Landlord and Tenant. If
Tenant’s use or operation of the Premises or any of Tenant’s equipment therein
requires Tenant to obtain a governmental permit, license or other authorization
or any notice to any governmental agency (other than normal business licenses),
Tenant shall provide a copy thereof to Landlord promptly after receipt by
Tenant.

- 13 -



--------------------------------------------------------------------------------



(b)    Tenant shall not bring or keep, or permit to be brought or kept, in the
Premises or in or on the Real Property any “hazardous substance” (as hereinafter
defined), except for general office supplies customarily used by any office
tenant with data rooms and related facilities (but also including kitchen,
cafeteria and gym use and use of the Parking Garage), in the ordinary course of
their business and in compliance with all environmental laws. Tenant shall not
manufacture, generate, treat, handle, store or dispose of any hazardous
substance in the Premises or in or on the Real Property, or use the Premises for
any such purpose, or emit, release or discharge any hazardous substance into any
air, soil, surface water or groundwater comprising the Premises or the Real
Property in violation of law, or permit any person using or occupying the
Premises to do any of the foregoing. Tenant shall comply, and shall cause all
persons using or occupying the Premises to comply with all “environmental laws”
(as hereinafter defined) applicable to the Premises, the use or occupancy of the
Premises or any operation or activity therein. Tenant shall, within ten (10)
days after Tenant’s receipt thereof, give written notice to Landlord of any
notice or other communication (oral or written) regarding any (i) actual or
alleged violation of environmental laws by Tenant or with respect to the
Premises, (ii) actual or threatened release of any hazardous substance from the
Premises, or (iii) the existence of any hazardous substance in or on the
Premises or regarding any actual or threatened investigation, inquiry, lawsuit,
claim, citation, directive, summons, proceeding, complaint, notice, order, writ
or injunction relating to any of the foregoing. Tenant shall indemnify and
defend Landlord against and hold Landlord harmless from all claims, demands,
liabilities, damages, fines, encumbrances, liens, losses, costs and expenses,
including reasonable attorneys’ fees and disbursements, and costs and expenses
of investigation, arising from or related to the existence on or after the
Commencement Date of hazardous substances from the Premises as a result of
contamination caused by Tenant or the existence on or after the Commencement
Date of a violation of environmental laws by Tenant with respect to the
Premises. To the extent Tenant has an indemnification obligation under this
Paragraph 7(b), Tenant shall, to the reasonable satisfaction of Landlord,
perform all remedial actions necessary to remove any hazardous substance in or
on the Premises or to remedy any actual or threatened violation of environmental
laws or to remedy any actual or threatened migration from the Premises of any
hazardous substances. This Paragraph 7(b) shall survive termination of this
Lease. As used in this Lease, “hazardous substance” shall mean any substance or
material that is described as a toxic, hazardous, bio-hazardous, corrosive,
ignitable, flammable or reactive substance, waste or material or a pollutant or
contaminant, or words of similar import, in any of the environmental laws, and
includes asbestos, petroleum, petroleum products, polychlorinated biphenyls,
radon gas, radioactive matter, and chemicals that may cause cancer or
reproductive toxicity. As used in this Lease, “environmental laws” shall mean
all federal, state and local laws, ordinances, rules and regulations now or
hereafter in force, as amended from time to time, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater.
(c)    Tenant shall within three (3) business days after receipt furnish
Landlord with any (i) notices received from any insurance company or
governmental agency or inspection bureau regarding any unsafe or unlawful
conditions within the Premises, and (ii) notices or other communications sent by
or on behalf of Tenant to any person relating to environmental laws or hazardous
substances.
(d)    California law requires landlords to disclose to tenants the existence of
certain hazardous substances. Accordingly, the existence of gasoline and other
automotive fluids, asbestos containing materials, maintenance fluids, copying
fluids and other office supplies and equipment, certain construction and finish
materials, tobacco smoke, cosmetics and other personal items must be disclosed.
Gasoline and other automotive fluids will be found in the Parking Garage.
Cleaning, lubricating and hydraulic fluids used in the operation and maintenance
of the Building will be found in the utility areas of the Building not generally
accessible to Building occupants or the public. Building occupants may use copy
machines and printers with associated fluids and toners, and pens, markers,
inks, and office equipment that may contain hazardous substances. Certain
adhesives, paints and other construction materials and finishes used in portions
of the Building may contain hazardous substances. Although smoking will be
prohibited in the public areas of the Building, these areas may from time to
time be exposed to tobacco smoke. Building occupants and other persons entering
the Building from time to time may use or carry prescription and
non-prescription drugs, perfumes, cosmetics and other toiletries, and foods and
beverages, some of which may contain hazardous substances.
(e)    As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that (1) no person, group, entity or nation named on any
list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”) has (i)
any direct or indirect management control of Tenant, (ii) as of March 31, 2014,
has any direct beneficial ownership of 25% or more of the outstanding voting
equity of Tenant, (iii) to its knowledge as of March 31, 2014 has any direct
ownership of less than 25% in the outstanding voting equity of

- 14 -



--------------------------------------------------------------------------------



Tenant ,and (iv) to its knowledge, has any indirect ownership or other legal or
beneficial interest;  and (2) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has knowingly
conducted or will knowingly conduct business or has knowingly engaged or will
knowingly engage in any transaction or dealing with any Prohibited Person,
including without limitation any assignment of this Lease or any subletting of
all or any portion of the Premises or the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person. Tenant covenants and agrees (A) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (B) at the request of Landlord, confirm
these representations retrospectively on an annual basis (within forty-five days
of its annual filings) throughout the Term, (C) not to use funds from any
Prohibited Person to make any payment due to Landlord under the Lease and (D) at
the request of Landlord, to provide such information as may be reasonably
requested by Landlord to determine Tenant’s compliance with the terms hereof. If
Landlord reasonably believes that there has been a breach of this Section 7(g)
(“OFAC Breach”), Landlord shall notify Tenant of such alleged OFAC Breach and
Landlord shall cooperate in good faith with Tenant to determine if such an OFAC
Breach has actually occurred.  If it is reasonably determined that such an OFAC
Breach has occurred, Tenant shall have a period of 15 business days (or such
longer period of time reasonably required by the nature of the breach) to cure
the OFAC Breach.  If such OFAC Breach remains uncured after expiration of the
applicable cure period, Landlord  shall be entitled to treat the breach as an
Event of Default by Tenant under this Lease and shall be covered by the
indemnity provisions of Paragraph 13 above. The representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.
(f)    The provisions of this Paragraph 7 are for the benefit of Landlord only
and shall not be construed to be for the benefit of any tenant or occupant of
the Building.
8.    ALTERATIONS; LIENS.
(a)    Except as expressly provided in the Work Letter, and except for cosmetic
alterations that cost no more than one hundred thousand dollars ($100,000) per
project and that do not require the issuance of a building permit and do not
affect the Building systems (including, without limitation, sprinkler, fire
alarm, electrical, heating, ventilating, air conditioning, plumbing, security,
and controls), egress, demising walls, structural portions of the Building or
exterior of the Building, including, without limitation, paint and carpeting,
which shall be permitted without Landlord’s consent, Tenant agrees not to make
or suffer to be made any alteration, addition or improvement to, or of, the
Premises (hereinafter referred to as “Alterations”), or any part thereof,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Any such Alterations made by
Tenant, including without limitation any partitions (movable or otherwise) or
carpeting, shall become a part of the Building and belong to Landlord; provided,
however, that equipment, trade fixtures and movable furniture shall remain the
property of Tenant. If Landlord consents to the making of any Alterations, the
same shall be designed and constructed or installed by Tenant at its expense
(including expenses incurred in complying with applicable laws, including laws
relating to the handling and disposal of hazardous substances). Tenant shall use
a general contractor, subcontractors, engineers and architects that are on
Landlord’s approved list of design and construction professionals, or such other
contractors, subcontractors, engineers, architects or professionals reasonably
acceptable to Landlord, and Tenant shall hire union labor to perform all
Alterations. All Alterations that require the consent of Landlord shall be made
in accordance with plans and specifications approved in writing by Landlord, and
all Alterations shall be designed and constructed in compliance with all
applicable codes, laws, ordinances, rules and regulations. The design and
construction of any Alterations shall be performed in accordance with Landlord’s
applicable rules, regulations and requirements which shall be applicable to all
construction by tenants in the Building. Under no circumstances shall Landlord
be liable to Tenant for any damage, loss, cost or expense incurred by Tenant on
account of Tenant’s plans and specifications, Tenant’s contractors or
subcontractors, design of any work, construction of any work, or delay in
completion of any work. Tenant shall pay to Landlord a fee in the amount of
three percent (3%) of the construction cost of any Alterations in excess of one
hundred thousand dollars ($100,000) per project that require Landlord’s consent
(no fee shall be assessed on Alterations under such amount), as compensation for
Landlord’s review of plans and/or its management and supervision of the progress
of such work; provided, however, that in no event shall such fee exceed fifty
thousand dollars ($50,000). All sums due to any contractors performing
Alterations, if paid by Landlord due to Tenant’s failure to pay such sums when
due, shall bear interest payable to Landlord at the Interest Rate until fully
paid. Upon the expiration or sooner termination of this Lease, Tenant, at its
expense, shall promptly (i) remove (A) all Tenant Improvements that Landlord
designated as requiring removal and restoration in accordance with the terms of
the Work Letter, and (B) any Alterations made by Tenant and designated by
Landlord so to be removed at the time of approval of such Alterations if consent
is required (or if consent is not required, if designated by Landlord at the
expiration or termination of the Lease), and (B) repair any damage to the
Premises caused by such removal. Tenant shall use a general contractor
reasonably approved by Landlord for such restoration, removal and repair.

- 15 -



--------------------------------------------------------------------------------



(b)    Tenant agrees to keep the Premises and the Real Property free from any
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant. Tenant shall promptly and fully pay and discharge all claims
on which any such lien could be based. In the event that Tenant does not, within
ten (10) days following the recording of notice of any such lien, cause the same
to be released of record (by payment or bonding over), Landlord shall have, in
addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All sums paid
by Landlord for the purpose of removing or bonding over liens in accordance with
the foregoing, and all expenses incurred by it in connection therewith, shall be
payable to Landlord by Tenant, as additional rent, on demand, together with
interest at the Interest Rate from the date such expenses are incurred by
Landlord to the date of the payment thereof by Tenant to Landlord. Landlord
shall have the right at all times to post and keep posted on the Premises any
notices permitted or required by law, or which Landlord shall deem proper for
the protection of Landlord, the Premises, the Building, or the Real Property,
from mechanic’s and materialmen’s and like liens. Tenant shall give Landlord at
least ten (10) days’ prior written notice of the date of commencement of any
construction on the Premises in order to permit the posting of such notices.
9.    MAINTENANCE AND REPAIR.
(a)    By taking possession of the Initial Premises and the Must-Take Premises,
Tenant accepts the Initial Premises and the Must-Take Premises, as applicable,
as being in the condition in which Landlord is obligated to deliver the
Premises. Tenant, at its expense, shall at all times keep the Premises and every
part thereof and all equipment, fixtures and improvements therein in good and
sanitary order, condition and repair, damage thereto by fire, the perils of the
extended coverage endorsement excepted, and Tenant waives all rights under, and
benefits of, subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code and under any similar law or ordinance now or hereafter in
effect. Upon the expiration or sooner termination of this Lease, Tenant shall
surrender the Premises and (unless designated by Landlord to be removed in
accordance with Paragraph 8 above or pursuant to the terms of the Work Letter)
all Tenant Improvements and Alterations thereto to Landlord in the same
condition as when received, ordinary wear and tear (except such as Tenant is
obligated to repair to keep the Premises in good condition and repair) and
damage thereto by fire, and other casualty excepted. It is agreed that, except
as may be specifically set forth herein or in the Work Letter, Landlord has no
obligation, and has made no promises, to alter, add to, remodel, improve,
repair, decorate or paint the Premises or any part thereof and that no
representations respecting the condition of the Premises, the Building or the
Real Property have been made by Landlord to Tenant. Except for the items
specified in the specifications for the Base Building Improvements, which
Landlord represents and warrants will have the characteristics Landlord is
obligated to construct in the Work Letter, no representation or warranty,
express or implied, is made with respect to (i) the condition of the Premises or
the Building, (ii) the present or future suitability or fitness of the Premises
for Tenant’s intended or permitted use, (iii) the degree of sound transfer
within the Building, (iv) the absence of electrical or radio interference in the
Premises or the Building, (v) the condition, capacity or performance of
electrical or communications systems or facilities, or (vi) the absence of
objectionable odors, bright lights or other conditions that may affect Tenant’s
use and enjoyment of the Premises or the Building.
(b)    Landlord agrees to make all necessary repairs to the structural elements
of the Building, the roof, the foundation, the floor slab, the elevators, the
exterior, and the public and common areas of the Building and the building
systems therein, and to maintain the same (x) in reasonably good order and in a
condition comparable to other “Class A” buildings of comparable condition in the
SOMA Market Area, and (y) in compliance with all laws, except to the extent
resulting from Tenant’s specific use of the Premises (and not general office
use) or any Alterations or Tenant Improvements made by Tenant (but not if
required to correct any noncompliance of the Building or Tenant Improvements
constructed by Landlord with the requirements of the Work Letter). The cost of
making any repairs and performing such maintenance required to be performed by
Landlord shall be included in Operating Expenses, except to the extent excluded
by Paragraph 1(j) above, except as provided in Paragraph 6(d) with respect to
the roof deck, and except as otherwise provided in this Lease. Any damage
arising from the acts of Tenant, its agents, employees, contractors or invitees
shall be repaired by Landlord at Tenant’s sole expense, unless covered under
Landlord’s policy of insurance. Tenant shall pay Landlord on demand the cost of
any repair for which Tenant is required to directly reimburse Landlord
hereunder.
10.    SERVICES.
(a)    Provided that Tenant is not in default in the performance or observance
of any of the terms, covenants or conditions of this Lease to be performed or
observed by Tenant and the Lease has not terminated, Landlord, subject to the
terms of this Paragraph 10 and subject to applicable laws, regulations and rules
of public utilities, shall cause to be furnished to the Premises (1) at all
reasonable times water and elevator service suitable for the use of the

- 16 -



--------------------------------------------------------------------------------



Premises for ordinary office purposes, and otherwise as required in this Lease,
(2) at all reasonable times, electrical power in the amounts per floor,
connected load, as specified in the specifications for the Base Building
Improvements, except as required for annual maintenance (of which Landlord will
provide reasonable prior notice to Tenant), (3) heating, ventilation and air
conditioning suitable for the comfortable use and occupation of the Premises
(assuming normal office use thereof and subject to any restrictions on use as
may be prescribed by any applicable policies or regulations of any utility or
governmental agency), and otherwise in the amount and in accordance with the
standards specified in the specifications for the Base Building Improvements,
8:00 a.m. to 6:00 p.m. Monday through Friday (“Business Hours”) and, if
requested, 8:00 a.m. to 1:00 p.m. Saturdays, but excluding holidays; and, (4)
janitorial service comparable to other “Class A” buildings of comparable
condition in the SOMA Market Area on weekdays (excluding union holidays). Tenant
agrees to pay, as additional rent, promptly on demand any and all costs incurred
by Landlord (as reasonably documented by Landlord) in connection with providing
any additional or excessive (i.e., amounts in excess of normal office use, as
specified in the specifications for the Base Building Improvements, during
Business Hours) utilities or services Landlord may provide that are not
separately metered and paid directly by Tenant to the relevant utility. Unless
otherwise specifically provided in this Lease, including, without limitation,
the specifications for the Base Building Improvements, all means of distribution
of all utilities within the Premises shall be supplied by Tenant at its expense,
and Tenant shall bear the cost of water, gas, electricity, sewerage and other
utilities serving the Premises. Tenant shall install, at Tenant’s expense,
separate submeters on all floors in the Premises for electricity and any other
utilities if required by the utility service provider or Landlord to adequately
meter usage. Tenant agrees that at all times it will cooperate reasonably with
Landlord and abide by all reasonable regulations and requirements that Landlord
may prescribe for the proper functioning and protection of the Building heating,
ventilating and air conditioning systems that do not unreasonably restrict the
level of service to the Premises specified in this Paragraph. Landlord shall not
be liable for and, unless such interruption results in an Adverse Condition
under Paragraph 24 hereof, Tenant shall not be entitled to any abatement or
reduction of Rental by reason of Landlord’s failure to furnish any of the
foregoing or any other utilities or services when such failure is caused by
accident, breakage, repairs, strikes, lockouts or other labor disturbances or
disputes of any character, by the limitation, curtailment, rationing or
restrictions on use of electricity, gas or any form of energy, or by any other
cause, similar or dissimilar, beyond the reasonable control of Landlord. No such
failure and no interruption of utilities or services from any cause whatsoever
shall constitute an eviction of Tenant, constructive or otherwise, or impose
upon Landlord any liability whatsoever, including, but not limited to, liability
for consequential damages or loss of business by Tenant. Tenant hereby waives
the provisions of California Civil Code Section 1932(1) or any other applicable
existing or future law, ordinance or governmental regulation permitting the
termination of this Lease due to such failure or interruption. Landlord shall
not be liable under any circumstances for injury to or death of any person or
damage to or destruction of property, however occurring, through or in
connection with or incidental to the furnishing of or the failure to furnish any
of the foregoing utilities or services or any other utilities or services,
unless caused by the gross negligence or willful misconduct of Landlord and/or
Landlord’s agents, employees, directors, offices, members, partners or
contractors.
(b)    Landlord makes no representation to Tenant regarding the adequacy or
fitness of the heating, air conditioning or ventilation equipment in the
Building to maintain temperatures that may be required for, or because of, any
of Tenant’s equipment that uses other than the fractional horsepower normally
required for office equipment, and Landlord shall have no liability for loss or
damage suffered by Tenant or others in connection therewith. If Tenant’s use of
the heating, air conditioning or ventilation system exceeds normal office use
and thereby causes damages to any of the air conditioning units or other
equipment, the cost to repair or replace any such units or equipment due to such
use shall be paid by Tenant to Landlord, as additional rent, upon demand by
Landlord. If the temperature otherwise maintained in any portion of the Premises
by the heating, air conditioning or ventilation system is affected as a result
of (i) any lights, machines or equipment (including, without limitation
electronic data processing machines) used by Tenant in the Premises, (ii) the
occupancy of the Premises by more than one person per one hundred (100) square
feet of rentable area therein, (iii) an electrical load for lighting or power in
excess of the limits per square foot of rentable area of the Premises specified
in Paragraph 10(c) below, (iv) any rearrangement of partitioning or other
improvements, or (v) improper design, installation, operation or maintenance by
Tenant of Tenant's air distribution and control system, Landlord shall have the
right, after providing thirty (30) days prior written notice to Tenant to
install supplementary air conditioning units or other equipment Landlord deems
appropriate in the Premises, and the actual cost thereof (without administrative
markup), including the cost of installation, maintenance, repair and replacement
thereof, shall be paid by Tenant to Landlord, as additional rent, within ten
(10) business days after demand by Landlord, which shall be accompanied by
reasonable documentation of such costs. Landlord shall have no responsibility
for any supplemental air conditioning units or other equipment installed by
Tenant in or for the Premises.
(c)    Tenant agrees it will not, without the written consent of Landlord, use
any equipment, apparatus or device in the Premises (including, without
limitation, electronic data processing machines, computers or machines using
current in excess of 110 volts provided copiers and other equipment that is
customary in an office setting

- 17 -



--------------------------------------------------------------------------------



and draw 220 volts shall be permitted) that will, individually or in the
aggregate, in any way cause the amount of electricity, water or heating,
ventilation or air conditioning supplied to the Premises to exceed the amount
usually furnished or supplied to premises being used as general office space or
for the specific uses contemplated in approved Tenant Improvements and other
improvements contemplated in the Work Letter, including, without limitation,
kitchen, gym or shower use, or connect with electric current (except through
existing electrical outlets in the Premises) or with water pipes any equipment,
apparatus or device for the purposes of using electric current or water, other
than the Tenant Improvements. Landlord shall not, in any way, be liable or
responsible to Tenant for any loss or damage or expense that Tenant may incur or
sustain if, for any reasons beyond Landlord’s reasonable control, either the
quantity or character of electric service is changed or is no longer available
or suitable for Tenant’s requirements. Tenant covenants that its use of electric
current shall never exceed the capacity of the feeders, risers or electrical
installations of the Building. If submetering of electricity or other utilities
in the Building will not be permitted under future laws or regulations, and the
utilities consumed by the Premises cannot reasonably be separately measured or
allocated, the Basic Monthly Rental will then be equitably adjusted to include
an additional payment to Landlord reflecting the cost to Landlord for furnishing
electricity or other utilities to the Premises, as reasonably documented by
Landlord.
(d)    Tenant shall give reasonable advance notice in accordance with Landlord’s
policies, which shall be reasonably consistent with the policies of other first
class landlords in the SOMA Market Area, in making any request for utilities
required outside of Business Hours. Tenant agrees to pay, as additional rent,
promptly on demand any and all costs (without administrative mark-up, but
including wear and tear on the applicable building systems, calculated in
accordance with Landlord’s policies in effect in Buildings where it assesses
such a charge for wear and tear on building systems, and, during any time that
the Building has multiple office tenants, in accordance with Landlord’s policies
for all office tenants of the Building), incurred by Landlord in connection with
providing any additional utilities and services Landlord may provide outside of
Business Hours, as reasonably documented by Landlord.
(e)    The heating, air conditioning and ventilation system shall be capable of
independent operation on a floor-by-floor or multi-zone basis in accordance with
the plans for the Base Building Improvements.
(f)    Landlord shall provide janitorial services for the Building, comparable
to other “Class A” buildings of comparable condition in the SOMA Market Area on
weekdays (excluding union holidays), including the Premises. Tenant shall have
the right to request additional janitorial services from time to time, and
Landlord will use commercially reasonable efforts to cause such additional
services to be provided (at Tenant’s sole cost). Tenant acknowledges and agrees
that Landlord may elect to engage union workers to provide such janitorial
services. Landlord and Tenant agree that Landlord shall cause the exterior
windows and the atrium roof/enclosure to be washed at least twice yearly, the
cost of which shall be included in Operating Expenses.
(g)    In the event any governmental authority having jurisdiction over the Real
Property or the Building promulgates or revises any law, ordinance or regulation
or building, fire or other code or imposes mandatory or voluntary controls or
guidelines on Landlord or the Real Property or the Building relating to the use
or conservation of energy or utilities or the reduction of automobile or other
emissions (collectively “Controls”) or in the event Landlord is required or
elects to make alterations to the Real Property or the Building in order to
comply with such mandatory or voluntary Controls, Landlord may, in its sole
discretion, comply with such Controls or make such alterations to the Real
Property or the Building related thereto. Such compliance and the making of such
alterations shall not constitute an eviction of Tenant, constructive or
otherwise, or impose upon Landlord any liability whatsoever, including, but not
limited to, liability for consequential damages or loss of business by Tenant,
provided no such alteration shall make access to the Premises materially more
inconvenient than the access existing before the relevant alteration.
(h)    Subject to (i) all of the terms and conditions of this Lease, including
the Rules and Regulations attached hereto as Exhibit B, (ii) emergency
situations or other matters outside the reasonable control of Landlord, and
(iii) the requirements of applicable laws, Tenant shall have access to the
Premises and the Parking Garage twenty-four (24) hours per day, seven (7) days
per week.
11.    SECURITY; ACCESS; CONTROL.
(a)    The Building shall have a live security guard on a twenty-four (24) hours
per day, seven (7) days per week (“24/7”) basis. Landlord shall install a
security camera system to monitor all points of access and egress to the
Building. The live security guard shall generally monitor the camera feed on a
24/7 basis, subject to the security guard’s making routine rounds. Tenant shall
have the right to install additional security infrastructure, with Landlord’s
reasonable approval, and to connect Tenant’s security infrastructure to the
Building security system at Tenant’s sole cost and expense. Additionally,
subject to Landlord’s reasonable approval, Tenant shall have the right to
specify the camera

- 18 -



--------------------------------------------------------------------------------



and/or other visual monitoring system to be installed by Landlord; provided,
however, that if the cost for such system exceeds the cost for the system
selected by Landlord, then Tenant shall be pay Landlord for the increased cost
prior to the installation of such system. During any portion of the Term in
which Tenant leases the entire Building (exclusive of the Excluded Space),
Tenant shall have the right to provide security service for the Building, in
which case Landlord shall not be obligated to provide such service and there
shall be an equivalent reduction in Operating Expenses attributed to the
security services previously provided by Landlord.
(b)    Landlord shall have the right from time to time to adopt such policies,
procedures and programs as it shall, in Landlord’s sole discretion, deem
necessary or appropriate for the security of the Building, and Tenant shall
cooperate with Landlord in the enforcement of, and shall comply with, the
policies, procedures and programs adopted by Landlord insofar as the same
pertain to Tenant, its agents, employees, contractors and invitees. Landlord
agrees to solicit Tenant’s input prior to adopting new, or materially modifying
existing, security policies, procedures or programs. Tenant acknowledges that
the safety and security devices, services and programs provided by Landlord from
time to time, if any, may not prevent theft or other criminal acts, or insure
the safety of persons or property, and Tenant expressly assumes the risk that
any safety device, service or program may not be effective or may malfunction or
be circumvented, unless caused by the gross negligence or willful misconduct of
Landlord or its contractors or agents. In all events and notwithstanding any
provision of this Lease to the contrary, Landlord and the other Landlord Parties
(defined below) shall not be liable to Tenant, and Tenant hereby waives any
claim against the Landlord Parties to the maximum extent permitted by law, for
(i) any unauthorized or criminal entry of third parties into the Premises or the
Building, (ii) any injury to or death of persons, or (iii) any loss of property
in and about the Premises or the Building by or from any unauthorized or
criminal acts of third parties, regardless of any action, inaction, failure,
breakdown, malfunction and/or insufficiency of the security services provided by
Landlord, or any allegation of active or passive negligence on the part of
Landlord or the other Landlord Parties except to the extent covered by
Landlord’s insurance or caused by the gross negligence or willful misconduct of
Landlord or its contractors or agents. Tenant shall obtain insurance coverage to
the extent Tenant desires protection against criminal acts and other losses.
(c)    Except to the extent caused by the gross negligence or willful misconduct
of Landlord or its agents or contractors, Landlord shall not be liable for
damages resulting from any error with regard to the admission to or the
exclusion from the Building of any person. In the case of invasion, mob, riot,
public demonstration or other circumstances rendering such action advisable in
Landlord’s opinion, Landlord reserves the right to prevent access to the
Building during the continuance of the same by such action as Landlord may deem
appropriate, including closing doors.
(d)    In the event of any picketing, public demonstration or other threat to
the security of the Building that is attributable in whole or in part to Tenant,
Tenant shall reimburse Landlord for any costs incurred by Landlord in connection
with such picketing, demonstration or other threat in order to protect the
security of the Building, and Tenant shall indemnify and hold Landlord harmless
from and protect and defend Landlord against any and all claims, demands, suits,
liability, damage or loss and against all costs and expenses, including
reasonable attorneys’ fees incurred in connection therewith, arising out of or
relating to any such picketing, demonstration or other threat. Tenant agrees, to
the extent that Tenant can do so without violating any applicable law, not to
employ any person, entity or contractor for any construction or maintenance work
in the Premises (including moving Tenant’s equipment and furnishings in, out or
around the Premises) whose presence may give rise to a labor or other
disturbance in the Building and, if necessary to prevent such a disturbance in a
particular situation, Landlord may require Tenant to employ union labor for the
work.
12.    ASSIGNMENT AND SUBLETTING.
(a)    Tenant shall not, either voluntarily or by operation of law (subject to
subparagraph (e), below), (i) assign or transfer this Lease or any interest
herein, (ii) sublet the Premises, or any part thereof, or (iii) enter into a
license agreement or other arrangement whereby the Premises, or any portion
thereof, are held or utilized by another party (each of the foregoing defined
herein as a “Transfer”), without the express prior written consent of Landlord,
which consent Landlord shall not unreasonably withhold, condition or delay. Any
such act (whether voluntary or involuntary, by operation of law or otherwise)
without the consent of Landlord pursuant to the provisions of this Paragraph 12
shall, at Landlord’s option, be void and/or constitute an Event of Default under
this Lease. Consent to any Transfer shall neither relieve Tenant of the
necessity of obtaining Landlord’s consent to any future Transfer nor relieve
Tenant from any liability under this Lease.
By way of example and without limitation, the failure to satisfy any of the
following conditions or standards shall be deemed to constitute reasonable
grounds for Landlord to refuse to grant its consent to the proposed Transfer:

- 19 -



--------------------------------------------------------------------------------



(1)    The proposed Transferee must expressly assume all of the provisions,
covenants and conditions of this Lease on the part of Tenant to be kept and
performed.
(2)    The proposed Transferee must in Landlord’s reasonable opinion, have the
financial strength and stability to perform all of the obligations of the Tenant
under this Lease (as they apply to the transferred space) as and when they fall
due.
(3)    The proposed Transferee must be reasonably satisfactory to Landlord as to
character and professional standing.
(4)    The proposed use of the Premises by the proposed Transferee must be, in
Landlord’s reasonable opinion: (A) lawful; (B) in compliance with Paragraph 6 of
this Lease; (C) appropriate to the location and configuration of the Premises;
(D) unlikely to cause an increase in insurance premiums for insurance policies
applicable to the Building, as reasonably demonstrated by Landlord; (E) a use
not requiring any new tenant improvements that Landlord would be entitled to
disapprove pursuant to Paragraph 8 hereof; (F) unlikely to cause any material
increase in services to be provided to the Premises; and (G) unlikely to create
any materially increased burden in the operation of the Building or in the
operation of any of its facilities or equipment.
(5)    The proposed use of the Premises must not result in the division of any
floor of the Premises into spaces that are smaller than one-half (l/2) of such
floor.
(6)    At the time of the proposed Transfer, an Event of Default (as defined in
Paragraph 18(a) below) shall not have occurred and be continuing.
(7)    The proposed Transferee shall not be a governmental entity or hold any
exemption from the payment of ad valorem or other taxes that would prohibit
Landlord from collecting from such Transferee any amounts otherwise payable
under this Lease.
(8)    Landlord shall not be negotiating with, and shall not have at any time
within the past thirty (30) days negotiated with, the proposed Transferee for
space in the Building.
(b)    Except in the event of a proposed Transfer pursuant to Paragraphs 12(e)
or 12(f) below, in the case of a proposed assignment of this Lease or a sublease
of contiguous space containing square footage equal to or greater than two (2)
full floors of the Building (with floors 6 and 7 constituting one (1) full floor
for purposes of this determination) (the “Subject Sublease Space”) and for
substantially the balance of the Term of this Lease, Landlord shall have the
right, by notice to Tenant within ten (10) business days after receipt of
Tenant’s Notice (defined below), to terminate this Lease in its entirety in the
event of an assignment or with respect to the Subject Sublease Space in the
event of a partial sublease, which termination shall be effective as of the date
on which the intended assignment or sublease would have been effective if
Landlord had not exercised such termination right. If Landlord elects to
terminate this Lease (in full or with respect to the Subject Sublease Space, as
applicable), then from and after the date of such termination, Landlord and
Tenant each shall have no further obligation to the other, and Tenant shall have
no further rights, under this Lease with respect to the Premises (in the case of
an assignment) or the Subject Sublease Space (in the case of a sublease) except
(i) Tenant shall be required to perform the removal and restoration obligations
described in Paragraph 8(a), (ii) for matters occurring or obligations arising
hereunder prior to the date of such termination or matters expressly stated to
survive the expiration or termination of this Lease (in full or with respect to
the Subject Sublease Space, as applicable), and (iii) Tenant’s Percentage Share
shall be adjusted to reflect any space no longer subject to the Lease after the
date of termination. If Landlord does not elect to terminate the Lease, Tenant
may enter into such Transfer with any bona fide independent third-party
Transferee (as defined below) within ninety (90) days of the end of such ten
(10) business day period, so long as such Transfer is for the same base rent
stated in Tenant’s Notice and such Transfer otherwise contains terms not more
than five percent (5%) more favorable economically to the Transferee than the
terms stated in Tenant’s Notice, taking into account all rent concessions,
tenant improvements, and any other terms that have an economic impact on the
Transfer; provided, however, that the prior written approval of Landlord for
such Transfer must be obtained, and the other provisions of this Paragraph 12
must be complied with, all in accordance with this Paragraph 12. If Landlord
elects to terminate the Lease (in full or with respect to the Subject Sublease
Space, as applicable), then Landlord may enter into a new lease, sublease or
other agreement covering the Premises (in the case of an assignment) or the
Subject Sublease Space (in the case of a sublease) or any portion thereof with
the intended Transferee on such terms as Landlord and such Transferee may agree,
or enter into a new lease or agreement covering the Premises (in the case of an
assignment) or the Subject Sublease Space (in the case of a sublease) or any
portion thereof with any other person or entity, and in any such event, Landlord
shall not have any liability for any real estate

- 20 -



--------------------------------------------------------------------------------



brokerage commission(s) or with respect to any of the costs and expenses that
Tenant may have incurred in connection with its proposed Transfer, and Tenant
agrees to indemnify, defend and hold harmless Landlord from and against any and
all claims (including, without limitation, claims for commissions) arising from
such proposed Transfer. Landlord’s rights under this Paragraph 12(b) shall
continue throughout the entire term of this Lease.
(c)    Tenant shall, in each instance of a proposed Transfer, give written
notice to Landlord at least thirty (30) days prior to the effective date of any
proposed Transfer, specifying in such notice (i) the nature of the proposed
Transfer, (ii) the portion of the Premises to be transferred, (iii) the intended
use of the transferred Premises, (iv) all material economic terms of the
proposed Transfer, (v) the effective date thereof, (vi) the identity of the
transferee under the proposed Transfer (the “Transferee”), (vii) current
financial statements of the Transferee, and (viii) reasonably detailed
documentation relating to the business experience of the Transferee
(collectively, “Tenant’s Notice”). Tenant also shall promptly furnish Landlord
with any other information reasonably requested by Landlord relating to the
proposed Transfer or the proposed Transferee. Within fifteen (15) days after
receipt by Landlord of Tenant’s Notice and any additional information and data
requested by Landlord, Landlord shall notify Tenant of Landlord’s determination
to either (i) consent to the proposed Transfer, or (ii) refuse to consent to
such proposed Transfer. Landlord shall notify Tenant promptly after Tenant
submits notice of a proposed Transfer of any information that Landlord shall
require in addition to the information submitted by Tenant with the notice of
the proposed Transfer.
(d)    Unless the Transfer is a Permitted Transferee, fifty percent (50%) of all
of the following (“Excess Rental”) shall be paid by Tenant to Landlord
immediately upon receipt thereof by Tenant: (i) consideration paid or payable by
Transferee to Tenant as consideration for any such Transfer; and (ii) rents
received in connection with the Transfer by Tenant from Transferee in excess of
the Rental payable by Tenant to Landlord under this Lease, less reasonable,
documented, out-of-pocket costs paid by Tenant to third parties for brokerage
commissions, tenant improvement costs and legal fees in connection with the
subject Transfer amortized equally over the term of the sublease (in the case of
a sublease) or the remaining term of the Lease (in the case of an assignment).
If there is more than one sublease under this Lease, the amounts (if any) to be
paid by Tenant to Landlord pursuant to the preceding sentence shall be
separately calculated for each sublease and amounts due Landlord with regard to
any one sublease may not be offset against rental and other consideration
pertaining to or due under any other sublease. Upon Landlord’s request, Tenant
shall assign to Landlord all amounts to be paid to Tenant by any Transferee and
shall direct such Transferee to pay the same directly to Landlord, in which case
Landlord shall pay to Tenant fifty percent (50%) of such Excess Rental within
ten (10) business days after Landlord’s receipt thereof.
If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee, provided Landlord shall pay
any portion of Excess Rentals owing to Tenant within ten (10) days after receipt
thereof so long as no Event of Default exists. If the Premises or any part
thereof is sublet, Landlord may, upon an Event of Default by Tenant hereunder,
collect rent from the subtenant. In either event, Landlord may apply the amount
collected from the assignee or subtenant to Tenant’s monetary obligations
hereunder. Neither Landlord’s collection of rent from a Transferee nor any
course of dealing between Landlord and any Transferee shall constitute or be
deemed to constitute Landlord’s consent to any Transfer.
(e)    Any Transfer to any corporation or entity Controlled (as hereinafter
defined) by Tenant, or to the surviving corporation in the event of a
consolidation or merger to which Tenant shall be a party, or otherwise in
connection with any consolidation or merger of Tenant with any other person or
entity shall not require the approval by Landlord in accordance with
Paragraph 12(c) above and shall not require payment to Landlord of Excess
Rentals, provided that, upon demand by Landlord, Tenant can reasonably establish
that the primary purpose of such Transfer is not to avoid Tenant’s obligations
under this Lease. The term “Controlled” as used herein shall mean the ownership
of more than fifty percent (50%) of the voting stock of Tenant. Further, for
purposes of clarification, while Tenant is a publicly traded company, no
transfer of the shares of Tenant in any transaction in the public markets shall
effect a Transfer hereunder, or require Landlord’s consent. The transferee under
any transaction authorized or permitted under this subsection (e) is referred to
in this Lease as a “Permitted Transferee,” but Permitted Transferee shall not
refer to any other Transferee under this Lease.`
(f)    A sale, transfer or assignment of a general partner’s interest or any
portion thereof in Tenant, if Tenant is a partnership, or a sale, transfer or
assignment of thirty-five percent (35%) or more of the voting stock of Tenant if
Tenant is a corporation, or a sale, transfer or assignment of thirty-five
percent (35%) or more in the aggregate of the membership interests of Tenant if
Tenant is a limited liability company, whether such sale, transfer or assignment
occurs in a single transaction or a series of transactions, shall be deemed a
Transfer and require Landlord’s consent in accordance with the procedures
specified in Paragraph 12(c) above, except as otherwise expressly provided in
Paragraph 12(e) above.

- 21 -



--------------------------------------------------------------------------------



(g)    Tenant agrees that any instrument by which Tenant assigns this Lease or
any interest therein or sublets or otherwise Transfers all or any portion of the
Premises shall expressly provide that the Transferee may not further assign this
Lease or any interest therein or sublet the sublet space without Landlord’s
prior written consent (which consent shall be subject to the provisions of this
Paragraph 12), and that the Transferee shall comply with all of the provisions
of this Lease and that Landlord may enforce the Lease provisions directly
against such Transferee. No permitted subletting by Tenant shall be effective
until there has been delivered to Landlord a counterpart of the sublease in
which the subtenant agrees to be and remain liable with Tenant for the payment
of rent pertaining to the sublet space and for the performance of all of the
terms and provisions of this Lease; provided, however, that the subtenant shall
be liable to Landlord for rent only in the amount set forth in the sublease. No
permitted assignment shall be effective unless and until there has been
delivered to Landlord a counterpart of the assignment in which the assignee
assumes all of Tenant’s obligations under this Lease arising on or after the
date of the assignment or other document evidencing such assumption reasonably
acceptable to Landlord, provided such document may be redacted to delete
confidential business terms that are not related to payment of Excess Rental or
other matters related to this Lease, or Landlord’s approval rights hereunder.
The failure or refusal of a subtenant or assignee to execute any such instrument
shall not release or discharge the subtenant or assignee from its liability as
set forth above.
(h)    If Landlord consents to a Transfer hereunder and this Lease contains any
renewal options, expansion options, rights of first refusal, rights of first
negotiation or any other rights or options pertaining to additional space in the
Building or the Building itself, such rights and/or options shall not run to the
Transferee, unless the Transferee is a Permitted Transferee or unless otherwise
expressly provided herein. Notwithstanding the foregoing, Tenant’s right to
extend the term of this Lease under Paragraph 2(a) may be exercised by an
Approved 100% Building Assignee.
(i)    Notwithstanding any provision of this Lease to the contrary, Tenant shall
not mortgage, encumber or hypothecate this Lease or any interest herein without
the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole and absolute discretion. Any such act without the prior written
consent of Landlord (whether voluntary or involuntary, by operation of law or
otherwise) shall, at Landlord’s option, be void and/or constitute an Event of
Default under this Lease. The foregoing will not be deemed to prohibit any
transaction whereby Tenant shall encumber or finance any personal property owned
by Tenant and located in the Premises, provided that Landlord receives an
agreement, in form reasonably acceptable to Landlord, limiting any such secured
lender’s access to the Premises and obligating such secured lender to repair any
damage caused by such entry.
(j)    The voluntary or other surrender of this Lease or of the Premises by
Tenant or a mutual cancellation of this Lease shall not work a merger, and at
the option of Landlord any existing subleases may be terminated or be deemed
assigned to Landlord in which latter event the subleases or subtenants shall
become tenants of Landlord.
(k)    In order for any Transfer to be effective, Tenant shall pay to Landlord
the actual amount of Landlord’s out of pocket costs of processing each proposed
Transfer (including, without limitation, attorneys’ and other professional fees
(collectively “Processing Costs”), and the amount of all direct expenses
reasonably incurred by Landlord arising from the assignee or sublessee taking
occupancy of the subject space (including, without limitation, costs of freight
elevator operation for moving of furnishings and trade fixtures, security
service, janitorial and cleaning service, and rubbish removal service).
Notwithstanding anything to the contrary herein, Landlord shall not be required
to process any request for Landlord’s consent to a Transfer until Tenant has
paid to Landlord the amount of Landlord’s estimate of the Processing Costs.
13.    WAIVER; INDEMNIFICATION.
(a)    Neither Landlord nor Landlord’s agents, nor any member, shareholder,
constituent partner or other owner of Landlord or any agent of Landlord, nor any
contractor, officer, director or employee of any thereof (collectively, the
“Landlord Parties”), shall be liable to Tenant, and Tenant waives all claims
against Landlord and such other Landlord Parties for any injury to or death of
any person or for loss of use of or damage to or destruction of property in or
about the Premises or the Building by or from any cause whatsoever, including
without limitation, earthquake or earth movement, gas, fire, oil, electricity or
leakage from the roof, walls, basement or other portion of the Premises or the
Building, except to the extent such injury, death or damage is caused by the
gross negligence or willful misconduct of Landlord or any other Landlord Party,
or is otherwise covered by the indemnity of Landlord provided herein.
(b)    Tenant agrees to indemnify and hold each and every Landlord Party
harmless from and to protect and defend each and every Landlord Party against
any and all third party claims, demands, suits, liability, damage or loss and
against all costs and expenses, including reasonable attorneys’ fees incurred in
connection therewith, (i) arising out of any injury or death of any person or
damage to or destruction of property occurring in or on the Premises, from

- 22 -



--------------------------------------------------------------------------------



any cause whatsoever, except to the extent caused by the gross negligence or
willful misconduct of such Landlord Party (provided, however, that prior to
Substantial Completion, Tenant shall only be obligated to indemnify Landlord
Parties for claims described in this clause (i) arising from Tenant’s gross
negligence or willful misconduct), or (ii) occurring in, on or about any
facilities (including without limitation elevators, stairways, passageways or
hallways) the use of which Tenant has in common with other tenants, or elsewhere
in or about the Real Property or in the vicinity of the Real Property, when such
claim, injury or damage is caused in whole or in part by the act, neglect,
default, or omission of any duty by Tenant, its former or current agents,
contractors, employees, invitees, or subtenants or other persons in or about the
Real Property, by reason of Tenant’s occupancy of the Premises, or otherwise by
any negligent or wrongful conduct of any of said persons in or about the
Premises or the Real Property, or (iii) arising from any failure of Tenant to
observe or perform any of its obligations hereunder. If any action or proceeding
is brought against any of the Landlord Parties by reason of any such claim or
liability, Tenant, upon notice from Landlord, covenants to resist and defend at
Tenant’s sole expense such action or proceeding by counsel selected by Tenant
and reasonably approved by Landlord, provided such consent will not be
unreasonably delayed. The provisions of this Paragraph shall survive the
termination of this Lease with respect to any claims or liability occurring
prior to such termination.
(c)    Landlord agrees to indemnify and hold Tenant and its officers, employees
and agents (collectively, the “Tenant Parties” and each a “Tenant Party”)
harmless from and to protect and defend each and every Tenant Party against any
and all third party claims, demands, suits, liability, damage or loss and
against all costs and expenses, including reasonable attorneys’ fees incurred in
connection therewith, arising out of any injury or death of any person or damage
to or destruction of property occurring in, on or about the Real Property
(including within the Premises) or in the vicinity of the Real Property to the
extent caused by Landlord’s gross negligence or willful misconduct. If any
action or proceeding is brought against any of the Tenant Parties by reason of
any claim or liability for which Tenant is indemnified by Landlord hereunder,
Landlord shall resist and defend at Landlord’s expense such action or proceeding
by counsel selected by Landlord and reasonably approved by Tenant, provided such
consent will not be unreasonably delayed. The provisions of this Paragraph shall
survive the termination of this Lease with respect to any claims or liability
occurring prior to such termination.
14.    INSURANCE.
(a)    At Tenant’s expense, Tenant shall procure, carry and maintain in effect
throughout the term of this Lease, in a form and with deductibles acceptable to
Landlord and with such insurance companies as are acceptable to Landlord (which
companies shall have a Best’s rating of A‑X or better), the following insurance
coverages:
(i)    Commercial general liability insurance, including Broad Form Property
Damage and Contractual Liability with the following minimum limits: General
Aggregate $2,000,000.00; Products/Completed Operations Aggregate $2,000,000.00;
Each Occurrence $2,000,000.00; Personal and Advertising Injury $1,000,000.00;
Medical Payments $5,000.00 per person,
(ii)    Umbrella/Excess Liability on a following form basis with the following
minimum limits: General Aggregate $10,000,000.00 (cumulative total); Each
Occurrence $10,000,000.00 (cumulative total);
(iii)    Workers’ Compensation with statutory limits;
(iv)    Employer’s Liability insurance with the following limits. Bodily injury
by disease per person $1,000,000.00; Bodily injury by accident policy limit
$1,000,000.00; Bodily injury by disease policy limit $1,000,000.00;
(v)    Property insurance on special causes of loss insurance form covering any
and all Tenant Improvements and personal property of Tenant including but not
limited to alterations, improvements, betterments, furniture, fixtures and
equipment in an amount not less than their full replacement cost, with a
deductible not to exceed $25,000.00; and
(vi)    Comprehensive automobile liability insurance having a combined single
limit of not less than One Million Dollars ($1,000,000.00) per occurrence, and
insuring Tenant against liability for claims arising out ownership, maintenance
or use of any owned, hired or non-owned automobiles.
(b)    If Tenant elects to extend this Lease for the first Extension Term,
effective as of the IP Expiration Date, Landlord, in its reasonable discretion,
may require Tenant to increase the insurance limits set forth in

- 23 -



--------------------------------------------------------------------------------



Paragraph 14(a) above, if such increase is consistent with insurance limits
required of tenants of other “Class A” buildings in the SOMA Market Area at such
time.
(c)    All policies of liability insurance so obtained and maintained shall: be
carried in the name of Tenant; name Landlord and Landlord’s designated agents as
additional insureds; provide that the insurance policy so endorsed will be the
primary insurance providing coverage for Landlord; and contain a cross-liability
endorsement stating that the rights of insureds shall not be prejudiced by one
insured making a claim or commencing an action against another insured. Any
other liability insurance maintained by Landlord shall be excess and
non-contributing. At Landlord’s election, such policies of Tenant shall name the
holder of any Superior Interest or any other interested party as an insured
party under a standard mortgagee endorsement.
(d)    All insurance policies required under this Lease shall provide that the
insurer shall not cancel, reduce, modify or fail to renew such coverage without
thirty (30) days prior written notice to Landlord. Tenant shall deliver
certificates of all insurance required hereunder prior to the Commencement Date.
In the event Tenant does not comply with the requirements of this Paragraph 14,
Landlord may, at its option and after five (5) days’ prior written notice to
Tenant, and at Tenant’s expense, purchase such insurance coverage to protect
Landlord. The cost of such insurance shall be paid to Landlord by Tenant, as
additional rent, immediately upon demand therefor, together with interest at the
Interest Rate until paid.
(e)    The parties release each other, and their respective authorized
representatives, from any claims for loss or damage that are caused by or result
from perils insured under any insurance policies carried by the parties in force
at the time of any such damage. Each party shall cause each insurance policy
obtained by it to provide that the insurer waives all right of recovery by way
of subrogation against either party in connection with any loss or damage
covered by the policy. Neither party shall be liable to the other for any loss
or damage caused by the insured risks under any insurance policy required by
this Lease.
(f)    During the term hereof, Landlord shall maintain (subject to inclusion of
the cost thereof in Operating Expenses) at least the following coverages: (i)
Commercial general liability insurance, including Broad Form Property Damage and
Contractual Liability with the following minimum limits: General Aggregate
$2,000,000.00; Products/Completed Operations Aggregate $1,000,000.00; Each
Occurrence $1,000,000.00; Personal and Advertising Injury $1,000,000.00; Medical
Payments $5,000.00 per person; (ii) Umbrella/Excess Liability on a following
form basis with the following minimum limits: General Aggregate $5,000,000.00
(cumulative total); Each Occurrence $5,000,000.00 (cumulative total); and
property insurance on special causes of loss insurance form covering the
Building in the amount of at least one hundred percent (100%) of the replacement
value thereof (exclusive of footings and foundations), with a deductible
thereunder that shall be reasonable when compared to the deductibles maintained
by landlords of comparable buildings in the SOMA Market Area, and such other
insurance as may be required by law or required by the Holder of any Superior
Interest. Such insurance shall contain commercially reasonable waiver of
subrogation endorsements. Landlord will provide Tenant with evidence that
Landlord maintains the policies required hereunder, promptly after any request
by Tenant.
15.    PROTECTION OF LENDERS.
(a)    Subject to subparagraph (b), below, this Lease shall be subject and
subordinate at all times to all ground or underlying leases that may now or
hereafter exist affecting the Building or the Real Property, or both, and to the
lien of any mortgage or deed of trust in any amount or amounts whatsoever now or
hereafter placed on or against the Building or the Real Property, or both, or on
or against Landlord’s interest or estate therein (such mortgages, deeds of trust
and leases are referred to herein, collectively, as “Superior Interests”), all
without the necessity of any further instrument executed or delivered by or on
the part of Tenant for the purpose of effectuating such subordination.
Notwithstanding the foregoing, Tenant covenants and agrees to execute and
deliver, upon demand, such further instruments evidencing such subordination of
this Lease to any such Superior Interest (including a subordination,
non-disturbance and attornment agreement) as may be required by Landlord or
actual or prospective holder of such Superior Interest (“Holder”), and which
does not materially affect any of the rights and remedies of Tenant under this
Lease.
(b)    Notwithstanding the foregoing, in the event of a foreclosure of any such
mortgage or deed of trust or of any other action or proceeding for the
enforcement thereof, or of any sale thereunder, this Lease shall not be
terminated or extinguished, nor shall the rights and possession of Tenant
hereunder be disturbed, if no Event of Default then exists under this Lease, and
Tenant shall attorn to the person who acquires Landlord’s interest hereunder
through any such mortgage or deed of trust.

- 24 -



--------------------------------------------------------------------------------



(c)    Within ten (10) business days after Landlord’s written request, Tenant
shall deliver to Landlord, or to any Holder that Landlord designates, such
financial statements as are reasonably required by such Holder to verify the
financial condition of Tenant (or any assignee, subtenant or guarantor of
Tenant). Tenant represents and warrants to Landlord and such Holder that each
financial statement delivered by Tenant shall be accurate in all material
respects as of the date of such statement. All financial statements shall be
confidential and used only for the purposes stated herein. For so long as Tenant
shall be a publicly traded company, delivery of such financial statements will
not be required and any such Holder will rely on the publicly available
financial statements of Tenant, and at all other times Tenant’s most recent
financial statements prepared in the ordinary course of business shall be deemed
to satisfy the foregoing.
(d)    If Landlord is in default, Tenant shall accept cure of any default by any
Holder whose name and address shall have been furnished to Tenant in writing.
Tenant may not exercise any rights or remedies for Landlord’s default unless
Tenant gives notice thereof to each such Holder and the default is not cured
within thirty (30) days thereafter or such greater time as may be reasonably
necessary to cure such default, provided the foregoing will not affect any right
of Tenant to abatement or termination under Paragraph 24 hereof. A default that
cannot reasonably be cured within said 30-day period shall be deemed cured
within said period if work necessary to cure the default is commenced within
such time and proceeds diligently thereafter until the default is cured subject
to any right of Tenant to abatement or termination under Paragraph 24 hereof.
(e)    If any prospective Holder should require, as a condition of any Superior
Interest, a modification of the provisions of this Lease, Tenant shall approve
and execute any such modifications promptly after request, provided no such
modification shall relate to the Rental payable hereunder or the length of the
Term hereof or otherwise materially alter the rights or obligations of Landlord
or Tenant hereunder.
(f)    With respect to any Superior Interests to which this Lease is now
subordinate, Landlord shall (at no cost to Landlord) obtain from the Holder of
such Superior Interest, for the benefit of Tenant, a subordination,
non-disturbance and attornment agreement, providing generally that as long as
there is no Event of Default under this Lease, this Lease will not be terminated
if such Holder acquires title to the Real Property by reason of foreclosure
proceedings, acceptance of a deed in lieu of foreclosure, or termination of the
leasehold interest of Landlord, provided that Tenant attorns to such Holder in
accordance with its requirements; and provided further, that the non-disturbance
agreement shall contain exclusions and limitations on the obligations and
liabilities of the Holder in the usual form of such Holder, but shall obligate
the Holder to either pay any portion of the Tenant Improvement Allowance to
which Tenant is entitled but that is unpaid after such Holder acquires title to
the Property or allow Tenant to offset any such portion of the Tenant
Improvement Allowance against future Monthly Basic Rental, and shall otherwise
comply with Paragraph 15(a) hereof.
16.    ENTRY BY LANDLORD.
(a)    Landlord reserves, and shall at all times have, the right to enter the
Premises upon at least twenty-four (24) hours’ prior notice to Tenant (except in
an emergency) to inspect them; to supply janitorial service and any other
service to be provided by Landlord hereunder; to submit the Premises to
prospective purchasers, mortgagees or tenants (with respect to prospective
tenants, only in the last twelve (12) months of the Term, subject to execution
of a reasonable and customary nondisclosure agreement by any person having
access to the Premises) to post notices of nonresponsibility; and to alter,
improve or repair the Premises and any portion of the Real Property as permitted
or provided hereunder, all without abatement of Rental, unless such entry
results in an Adverse Condition under Paragraph 24; and may erect scaffolding
and other necessary structures in or through the Premises where reasonably
required by the character of the work to be performed; provided, however, that
any such entrance or work shall not unreasonably interfere with Tenant’s use of
the Premises. If such entry is made as aforesaid, Tenant hereby waives any claim
for damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by such entry. For each of the foregoing purposes,
Landlord shall at all times have and retain a key and/or other access device
with which to unlock all of the doors in, on and about the Premises (excluding
Tenant’s vaults, safes and one or more secure areas of limited size designated
in writing by Tenant in advance and approved by Landlord (the “Restricted Access
Areas”)); and Landlord shall have the right to use any and all means that
Landlord may deem proper to open said doors, including those into and within the
Restricted Access Areas, in an emergency in order to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any of said
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into or a detainer of the Premises, or any
portion thereof, and Landlord shall not be responsible for any damage caused by
such emergency entrance into any Restricted Access Area. Landlord will keep in
strict confidence any confidential information or proprietary or trade secrets
of Tenant or any third party that Landlord may discover or be exposed to, during
such entry), except to the extent that (i) any such information was or becomes
generally available

- 25 -



--------------------------------------------------------------------------------



to the public, (ii) any such information was or becomes available to Landlord on
a non-confidential basis from a source other than Tenant, provided that such
source is not to Landlord’s knowledge legally prohibited from transmitting the
information, (iii) disclosure is reasonably necessary to comply with applicable
law, (iv) disclosure is necessary or appropriate for the enforcement of this
Lease (provided such disclosure shall be limited to matters required for such
enforcement), or (v) disclosure is required by interrogatories, requests for
information or documents in legal proceedings, a subpoena, a civil or
administrative demand or investigation, regulatory investigation, or other
similar process; provided, however, that in the event disclosure is required
under this clause (v) Landlord shall provide Tenant with prompt notice of any
such disclosure requirement so that Tenant may seek an appropriate protective
order, and/or waive Landlord’s compliance with such requirement.
(b)    With reasonable prior written notice to Tenant (except in an emergency,
at the request of governmental authorities, or as required for life or safety,
in which case no notice shall be required), Landlord also shall have the right
at any time to change the arrangement or location or times of access of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets or other public parts of the Building so long as access to the Premises
is not made materially more inconvenient, and to change the name, number or
designation by which the Building is commonly known, and none of the foregoing
shall be deemed an actual or constructive eviction of Tenant, nor shall it
entitle Tenant to any reduction of Rental hereunder or result in any liability
of Landlord to Tenant.
17.    ABANDONMENT. Tenant shall not vacate a material portion of the Premises
or abandon the Premises or any part thereof at any time during the term hereof.
Tenant understands that if Tenant leaves the Premises or any part thereof
vacant, the risk of fire, other casualty and vandalism to the Premises and the
Building will be increased. Therefore Tenant’s vacation of the Premises shall
only constitute an Event of Default hereunder if Tenant fails to take reasonable
security precautions as required to reasonably abate the risk of fire, other
casualty and vandalism to the Premises. If Tenant abandons the Premises in
accordance with Section 1951.3 of the California Civil Code, or tenant vacates a
material portion of the Premises without instituting such security measures,
such action by Tenant shall constitute an immediate Event of Default hereunder.
If Tenant abandons, vacates or surrenders all or any part of the Premises in
violation of the foregoing, or is dispossessed of the Premises by process of
law, or otherwise, any movable furniture, equipment, trade fixtures, or other
personal property belonging to Tenant and left on the Premises shall at the
option of Landlord be deemed to be abandoned and, whether or not the property is
deemed abandoned, Landlord shall have the right to remove such property from the
Premises and dispose of it and charge Tenant for the removal and disposal and
any restoration of the Premises as provided in Paragraph 8(a). Landlord may
charge Tenant for the storage of Tenant’s property left on the Premises at such
rates as Landlord may from time to time reasonably determine, or, Landlord may,
at its option, store Tenant’s property in a public warehouse at Tenant’s
expense, but Tenant will be provided with notice and a reasonable opportunity to
retrieve such property. Notwithstanding the foregoing, neither the provisions of
this Paragraph 17 nor any other provision of this Lease shall impose upon
Landlord any obligation to care for or preserve any of Tenant’s property left
upon the Premises, and Tenant hereby waives and releases Landlord from any claim
or liability in connection with the removal and disposal of such property from
the Premises and the storage thereof and specifically waives the provisions of
California Civil Code Section 1542 with respect to such release. Landlord’s
action or inaction with regard to the provisions of this Paragraph 17 shall not
be construed as a waiver of Landlord’s right to require Tenant to remove its
property, restore any damage to the Building caused by such removal or make any
restoration required pursuant to Paragraph 8(a) hereof.
18.    DEFAULT AND REMEDIES.
(a)    The occurrence of any one or more of the following events (each an “Event
of Default”) shall constitute a breach of this Lease by Tenant:
(i)    Tenant fails to pay any Basic Monthly Rental or additional monthly rent
under Paragraph 4(b) hereof as and when such rent becomes due and payable and
such failure continues for more than three (3) business days after Landlord
gives written notice thereof to Tenant; provided, however, that after the second
such failure in any calendar year, only the passage of time, but no further
notice, shall be required to establish an Event of Default in the same calendar
year, and provided, further, that the foregoing shall be in addition to and not
in lieu of any notice required under Section 1161 of the California Code of
Civil Procedure; or
(ii)    Tenant fails to pay any additional rent or other amount of money or
charge payable by Tenant hereunder as and when such additional rent or amount or
charge becomes due and payable and such failure continues for more than ten (10)
days after Landlord gives written notice thereof to Tenant; provided, however,
that after the second such failure in a calendar year, only the passage of time,
but no further notice, shall be required to establish an Event of Default in the
same calendar year; or

- 26 -



--------------------------------------------------------------------------------



(iii)    Tenant fails to perform or breaches any other agreement or covenant of
this Lease to be performed or observed by Tenant as and when performance or
observance is due and such failure or breach continues for more than thirty (30)
days after Landlord gives written notice thereof to Tenant; provided, however,
that if, by the nature of such agreement or covenant, such failure or breach
cannot reasonably be cured within such period of thirty (30) days, an Event of
Default shall not exist as long as Tenant commences with due diligence and
dispatch the curing of such failure or breach within such period of thirty (30)
days and, having so commenced, thereafter prosecutes with diligence and dispatch
and completes the curing of such failure or breach within a reasonable time; or
(iv)    Tenant (A) is generally not paying its debts as they become due,
(B) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors’ relief law of any jurisdiction, (C) makes an assignment for
the benefit of its creditors, (D) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of Tenant or of any
substantial part of Tenant’s property, or (E) takes action for the purpose of
any of the foregoing; or
(v)    Without consent by Tenant, a court or government authority enters an
order, and such order is not vacated within sixty (60) days, (A) appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to Tenant or with respect to any substantial part of Tenant’s property, or
(B) constituting an order for relief or approving a petition for relief or
reorganization or arrangement or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy, insolvency or other debtors’
relief law of any jurisdiction, or (C) ordering the dissolution, winding-up or
liquidation of Tenant; or
(vi)    This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
sixty (60) days; or
(vii)    Tenant vacates the Premises without taking the measures required in
Paragraph 17, above, or abandons all or any portion of the Premises, in
accordance with Section 1951.3 of the California Civil Code.
(b)    If an Event of Default occurs, Landlord shall have the right at any time
to give a written termination notice to Tenant, which notice shall state the
Event of Default, and, on the date specified in such notice, Tenant’s right to
possession shall terminate and this Lease shall terminate. Upon such
termination, Landlord shall have the right to recover from Tenant:
(i)    The worth at the time of award of all unpaid rent that had been earned at
the time of termination;
(ii)    The worth at the time of award of the amount by which all unpaid rent
that would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided;
(iii)    The worth at the time of award of the amount by which all unpaid rent
for the balance of the term of this Lease after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; and
(iv)    All other amounts necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform all of Tenant’s obligations
under this Lease or that in the ordinary course of things would be likely to
result therefrom.
The “worth at the time of award” of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum annual interest
rate allowed by law for business loans (not primarily for personal, family or
household purposes) not exempt from the usury law at the time of termination or,
if there is no such maximum annual interest rate, at the rate of twelve percent
(12%) per annum. The “worth at the time of award” of the amount referred to in
clause (iii) above shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%). For the purpose of determining unpaid rent under clauses (i), (ii)
and (iii) above, the rent reserved in this Lease shall be deemed to be the total
rent payable by Tenant under Articles 3, 4, 5 and 10 hereof; for purposes of
computing Tenant’s Percentage Share of increases in Operating Expenses and Real
Property Taxes over the Base Year for the calendar year in which the default
occurs and each future calendar year or portion thereof in the Lease Term,
Tenant’s Percentage Share of increases in Operating Expenses and Real Property
Taxes shall be assumed to be equal to the amount thereof for the calendar year
prior to the year in which the default shall

- 27 -



--------------------------------------------------------------------------------



occur, increased annually at a rate equal to the average rate of increase, if
any, in such items from the Commencement Date through the time of award.
(c)    Even though Tenant has breached this Lease, this Lease shall continue in
effect for so long as Landlord does not terminate Tenant’s right to possession,
and Landlord shall have all of its rights and remedies, including the right,
pursuant to California Civil Code Section 1951.4, to recover all rent as it
becomes due under this Lease. Acts of maintenance or preservation or efforts to
relet the Premises or the appointment of a receiver upon initiative of Landlord
to protect Landlord’s interest under this Lease shall not constitute a
termination of Tenant’s right to possession unless written notice of termination
is given by Landlord to Tenant.
(d)    The remedies provided for in this Lease are in addition to all other
remedies available to Landlord at law or in equity, by statute or otherwise. All
costs incurred by Landlord in connection with collecting any Rental or other
amounts and damages owing by Tenant pursuant to the provisions of this Lease, or
to enforce any provision of this Lease, including reasonable attorneys’ fees
from the date such matter is turned over to an attorney, whether or not one or
more actions are commenced by Landlord, shall also be recoverable by Landlord
from Tenant. If any notice and grace period required under subparagraphs
18(a)(ii) or (iii) was not previously given, a notice to pay rent or quit, or to
perform or quit, as the case may be, given to Tenant under any statute
authorizing the forfeiture of leases for unlawful detainer shall also constitute
the applicable notice for grace period purposes required by subparagraphs
18(a)(ii) or (iii). In such case, the applicable grace period under
subparagraphs 18(a)(ii) or (iii) and under the unlawful detainer statute shall
run concurrently after the one such statutory notice, and the failure of Tenant
to cure the default within the greater of the two (2) such grace periods shall
constitute both an unlawful detainer and an Event of Default entitling Landlord
to the remedies provided for in this Lease and/or by said statute.
(e)    Notwithstanding any provision set forth in Paragraph 9 or 10 of the Lease
to the contrary, if Tenant provides written notice to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance, and Landlord fails to commence such action within a reasonable
period of time, given the circumstances, after the receipt of such written
notice, but in any event not later than thirty (30) days after receipt of such
written notice (or not less than three (3) business days, if the matter is an
emergency that requires immediate repair) and thereafter continue providing such
action through completion, then Tenant may proceed to take the required action
upon delivery of an additional ten (10) business days’ written notice to
Landlord (or one (1) business day in the event of an emergency), specifying that
Tenant is taking such required action if Landlord does not do so within the
second notice period. If such action was required under the terms of the Lease
to be taken by Landlord, then Tenant shall be entitled to prompt reimbursement
by Landlord of Tenant’s reasonable costs and expenses in taking such action, as
documented by Tenant, plus interest thereon at the Interest Rate. In the event
Tenant takes such action, and such work will affect the Building’s life safety
system, heating, ventilating and air-conditioning systems and/or elevator
systems or the structural integrity of the Building, Tenant shall use only those
contractors used by Landlord in the Building for work on such systems unless
such contractors are unwilling or unable to perform such work, in which event
Tenant may utilize the services of any other qualified contractor which normally
and regularly performs similar work in “Class A” buildings in the SOMA Market
Area. If Landlord refuses to reimburse Tenant or disputes Tenant’s right to take
such action, Tenant’s sole remedy shall be to proceed to judicial reference in
accordance with Paragraph 23(h) hereof.
19.    DAMAGE BY FIRE OR OTHER CASUALTY.
(a)    If the Premises are partially destroyed or damaged by fire or other
casualty, Landlord shall, subject to Paragraph 19(b), 19(c), 19(d) and 19(f)
below, repair such damage if, in Landlord’s reasonable judgment, such repair can
be completed within two hundred ten (210) days under the laws and regulations of
the state, federal, county and municipal authorities having jurisdiction, and
this Lease shall remain in full force and effect, provided that if there shall
be damage to the Premises from any such cause and such damage is not the result
of the gross negligence or willful misconduct of Tenant, its agents, employees,
contractors or invitees, Tenant shall be entitled to a reduction of Basic
Monthly Rental while such repair is being made in the proportion that the area
of the Premises rendered untenantable for Tenant’s use by such damage bears to
the total area of the Premises. Tenant’s right to a reduction of Basic Monthly
Rental under this Paragraph 19 shall be Tenant’s sole remedy in connection with
any such damage, but not with respect to any breach of this Lease by Landlord.
(b)    If such repairs, in Landlord’s reasonable judgment, cannot be completed
within two hundred ten (210) days (or if such damage occurs during the last six
(6) months of the Term of this Lease, and Tenant has not duly exercised any
option to extend the Term of this Lease), Landlord shall have the option either
(i) to repair such damage, this Lease continuing in full force and effect, but
with Basic Monthly Rental proportionately reduced (subject to the condition set
forth in Paragraph 19(a) above), or (ii) to give notice to Tenant at any time
within thirty (30) days

- 28 -



--------------------------------------------------------------------------------



after the occurrence of such damage terminating this Lease as of a date
specified in such notice, which termination date shall not be less than thirty
(30) nor more than sixty (60) days after the giving of such notice. If such
notice of termination is so given, the Lease and all interest of Tenant in the
Premises shall terminate on the date specified in such notice, and the Basic
Monthly Rental, reduced (subject to the condition set forth in Paragraph 19(a)
above) in proportion to the area of the Premises rendered untenantable by the
damage, shall be paid up to the date of such termination, Landlord hereby
agreeing to refund to Tenant any Rental theretofore paid for any period of time
subsequent to the termination date.
(c)    If the Building is damaged by fire or other casualty to the extent that
the repair cost would exceed thirty-three percent (33%) or more of its
replacement value, or if more than thirty-three percent (33%) of the rentable
area of the Building is affected by fire or other casualty and repairs to the
Building cannot, in Landlord’s reasonable judgment, be completed within two
hundred ten (210) days, or if insurance proceeds sufficient to complete the
repairs are not available due to exercise of rights of a Holder to collect such
proceeds, and the damage not covered by insurance exceeds five hundred thousand
dollars ($500,000), then in any such case, whether the Premises are damaged or
not, Landlord shall have the right, at its option, to terminate this Lease by
giving Tenant notice thereof within thirty (30) days of such casualty specifying
the date of termination, which termination date shall not be less than thirty
(30) nor more than sixty (60) days after the giving of such notice.
(d)    If the Premises are damaged by fire or other casualty not resulting in
whole or in part from the gross negligence or willful misconduct of Tenant or
its employees, agents, contractors or subtenants and (i) the repair to the
Premises cannot be completed, in Landlord’s reasonable judgment, within two
hundred seventy (270) days, or (ii) Landlord, having commenced such
reconstruction, fails to complete it in two hundred seventy (270) days plus the
number of days of delay (if any) caused by Tenant Delay, then Tenant at its
option may terminate this Lease. Tenant’s notice to Landlord of Tenant’s
election to terminate the Lease under the preceding sentence must be delivered
to Landlord within thirty (30) days after the occurrence of such damage, and the
termination shall be effective as of a date specified in such notice, which
termination date shall be no less than thirty (30) nor more than sixty (60) days
after the giving of such notice. In the event of a termination of the Lease by
Tenant under this Paragraph 19(d), the Rental shall be reduced in the same
manner as provided under Paragraph 19(a) above.
(e)    Notwithstanding any of the provisions of this Lease, Landlord shall in no
event be required to repair any injury or damage by fire or other cause
whatsoever to, or to make any repairs or replacements of, any panelings,
decorations, partitions, railings, ceilings, floor coverings, equipment, trade
or office fixtures or any other property of, or improvements (including the
Tenant Improvements and any Alterations) installed on the Premises by, for or at
the election of Tenant. Tenant hereby agrees to promptly repair any damage to
the Tenant Improvements and any Alterations at its sole cost and expense in the
event that Landlord is required to, or elects to, repair the remainder of the
Premises pursuant to Paragraphs 19(a) or 19(b) above.
(f)    If Landlord is required to, or elects, to repair the Building or Premises
under this Paragraph 19, Landlord shall pursue such repairs with diligence
throughout the relevant period, subject to Force Majeure.
(g)    Tenant hereby waives the provisions of subsection 2 of Section 1932,
subsection 4 of Section 1933, and Sections 1941 and 1942 of the California Civil
Code.
20.    EMINENT DOMAIN.
(a)    If all or part of the Premises shall be taken by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, this Lease shall terminate as to any portion of the Premises so taken
or conveyed on the date when title or the right to possession vests in the
condemnor.
(b)    If (i) a part of the Premises shall be taken by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof; and (ii) Tenant is reasonably able to continue the operation of
Tenant’s business in a manner comparable to that existing prior to such taking,
in that portion of the Premises remaining; and (iii) Landlord elects to restore
the Premises to an architectural whole, then this Lease shall remain in effect
as to said portion of the Premises remaining, and the Basic Monthly Rental
payable from the date of the taking shall be reduced in the same proportion as
the area of the Premises taken bears to the total area of the Premises and
Tenant’s Percentage Share shall be adjusted, if necessary, to reflect the
revised rentable square footage of the Building occupied by Tenant. If, after a
partial taking, Tenant is not reasonably able to continue the operation of its
business in the Premises or Landlord elects not to restore the Premises as
hereinabove described, then this Lease may be terminated by either Landlord or
Tenant by giving written notice to the other party within thirty (30) days of
the date of the taking. Such notice shall

- 29 -



--------------------------------------------------------------------------------



specify the date of termination, which termination date shall be not less than
thirty (30) nor more than sixty (60) days after the date of said notice.
(c)    If a portion of the Building is taken, whether any portion of the
Premises is taken or not, and Landlord reasonably determines that it is not
economically feasible to continue operating the portion of the Building
remaining, then Landlord shall have the option for a period of thirty (30) days
after such determination to terminate this Lease. If Landlord reasonably
determines that it is economically feasible to continue operating the portion of
the Building remaining after such taking, then this Lease shall remain in
effect, with Landlord, at Landlord’s cost, restoring the Building to an
architectural whole.
(d)    Landlord shall be entitled to any and all payment, income, rent, award,
or any interest therein whatsoever that may be paid or made in connection with
such taking or conveyance, and Tenant shall have no claim against Landlord or
otherwise for the value of any unexpired term of this Lease or for the value of
any improvements in or to the Premises. Tenant hereby assigns any such claim to
the Landlord. Notwithstanding the foregoing, to the extent that the same shall
not diminish Landlord’s recovery for such taking, Tenant shall have the right to
make a claim directly to the entity expressing the power of eminent domain for
moving expenses and for loss or damage to Tenant’s trade fixtures, equipment and
movable furniture.
(e)    Tenant hereby waives sections 1265.110 through 1265.160 of the California
Code of Civil Procedure.
21.    HOLDING OVER. Any holding over after the expiration or other termination
of the Term of this Lease with the prior written consent of Landlord delivered
to Tenant shall be construed to be a tenancy from month-to-month with respect to
the applicable portion of the Premises at the Basic Monthly Rental in effect on
the date of such expiration or termination (subject to adjustment as provided in
Paragraph 3(a) hereof) on the terms, covenants and conditions herein specified
so far as applicable. Any holding over after the expiration or other termination
of the Term of this Lease without the prior written consent of Landlord shall be
construed to be a tenancy at sufferance on all the terms set forth herein,
except that the Basic Monthly Rental for the applicable portion of the Premises
shall be an amount equal to one hundred fifty percent (150%) of the Basic
Monthly Rental payable by Tenant for such portion of the Premises immediately
prior to such holding over. Acceptance by Landlord of Rental after the
expiration or termination of this Lease shall not constitute a consent by
Landlord to any such tenancy from month to month or result in any other tenancy
or any renewal of the term hereof. The provisions of this Paragraph are in
addition to, and do not affect, Landlord’s right to re-entry or other rights
hereunder or provided by law.
22.    RIGHT OF FIRST NEGOTIATION TO PURCHASE REAL PROPERTY. During the Term,
Tenant shall have a one (1) time right of first negotiation to purchase the Real
Property (the “Right of First Negotiation”) subject to the terms and conditions
set forth in this Paragraph 22. If, Landlord desires to sell all of the Real
Property to an unrelated third party, Landlord shall first give written notice
(the “Right of First Negotiation Notice”) to Tenant of such proposed sale which
notice shall include Landlord’s proposed sales price for the Real Property. If
Tenant wishes to exercise its Right of First Negotiation, then Tenant shall
deliver written notice of such election (the “Acceptance Notice”) to Landlord
within ten (10) business days after Tenant’s receipt of the Right of First
Negotiation Notice. If Tenant timely exercises its right of first negotiation as
set forth herein, Landlord and Tenant shall, within ten (10) business days after
Landlord’s receipt of Tenant’s Acceptance Notice, meet and discuss the terms and
conditions of a sale of the Real Property by Landlord to Tenant (the
“Negotiation Meeting”). If Tenant does not timely deliver the Acceptance Notice
to Landlord or if Landlord and Tenant do not reach agreement as to the material
economic terms of a sale of the Real Property within ten (10) business days
after the date of the Negotiating Meeting, Landlord shall be free to sell the
Real Property to anyone to whom Landlord desires. Notwithstanding the foregoing,
if the actual purchase price for which Landlord agrees to sell the Real Property
to a third party is less than ninety (90%) of the purchase price specified in
the Right of First Negotiation Notice, Landlord shall be required to offer
pursuant to a written notice (the “Re-Offer Notice”) the Real Property to Tenant
for sale at the lower purchase price, and otherwise on the same terms and
conditions as negotiated between Landlord and the third party buyer, and Tenant
shall have ten (10) business days after receipt of the Re-Offer Notice accept or
reject the new terms and conditions. If Tenant does not timely respond to or
rejects the Re-Offer Notice, Landlord shall be free to sell the Real Property to
the third party on the terms and conditions specified in the Re-Offer Notice. If
Landlord and Tenant do reach agreement as to the material economic terms of a
sale of the Real Property, within ten (10) business days after the date of the
Negotiating Meeting or if Tenant elects to purchase the Real Property pursuant
to the terms of the Re-Offer Letter, then the sale of the Real Property to
Tenant shall proceed in accordance with the terms agreed to between Landlord and
Tenant in the Negotiating Meeting or the terms contained in the Re-Offer Notice,
as applicable; provided, however, that (a) Tenant shall deliver to Landlord a
deposit in the amount of two and five-tenths percent (2.5%) of the purchase
price no later than three (3) business days after Landlord and Tenant

- 30 -



--------------------------------------------------------------------------------



execute a purchase agreement containing all material terms agreed to in the
Negotiation Meeting, or when Tenant accepts the terms of the Re-Offer Letter,
and the parties execute a purchase agreement, as applicable, provided the
purchase agreement will provide that such deposit will be refundable until
Tenant accepts the Real Property following due diligence, (b) Tenant shall have
a period of twenty (20) days following the execution of the purchase agreement
(or such longer period agreed to by the parties), to conduct due diligence, at
the end of which period, unless Tenant terminates the purchase agreement, the
deposit shall become nonrefundable unless there is an event of default
thereunder by Landlord or the Building, or any significant portion thereof, is
damaged, destroyed or condemned prior to closing, and (c) unless Tenant
terminates the purchase agreement as provided in the foregoing subparagraph (b),
the closing shall occur no later than forty-five (45) days after the date of the
purchase agreement, or such later date as may be mutually agree. The rights
under this Paragraph 22 are personal to Splunk Inc. and any Permitted Transferee
and shall not apply to or be exercisable by any other Tenant. In addition, the
Right of First Negotiation is a one-time right and shall apply only to the first
(1st) sale of the Real Property by Landlord, not to any subsequent sales of the
Real Property.
23.    MISCELLANEOUS.
(a)    Limitation on Landlord’s Liability. Any liability of Landlord (including
without limitation Landlord’s members, partners, shareholders, affiliates,
agents, and employees) to Tenant under this Lease shall be limited to the equity
interest of Landlord in the Building and to any insurance proceeds payable to,
or received by, Landlord, and Tenant agrees to look solely to such interest and
proceeds for the recovery of any judgment, it being intended that Landlord and
such other persons shall not be personally liable for any deficiency or
judgment. Notwithstanding any other provision of this Lease, Landlord shall not
be liable for any consequential damages, nor shall Landlord be liable for loss
of or damage to artwork, currency, jewelry, bullion, unique or valuable
documents, securities or other valuables, or for other property not in the
nature of ordinary fixtures, furnishings and equipment used in general office
activities and functions. Wherever in this Lease Tenant (a) releases Landlord
from any claim or liability, (b) waives or limits any right of Tenant to assert
any claim against Landlord or to seek recourse against any property of Landlord
or (c) agrees to indemnify Landlord against any matters, the relevant release,
waiver, limitation or indemnity shall run in favor of and apply to Landlord, its
agents, the constituent members, shareholders, partners or other owners of
Landlord or its agents, and the directors, officers, and employees of Landlord
and its agents and each such constituent member, shareholder, partner or other
owner.
(b)    Sale or Conveyance by Landlord. In the event of a sale or conveyance of
the Building by Landlord, Landlord will provide written notice to Tenant of the
relevant sale, and the transferor shall thereby be released from any further
liability under this Lease as to matters arising after the date of the transfer,
and, in such event, Tenant agrees to look solely to the successor in interest of
such transferor in and to the Building and this Lease for matters arising after
the date of the relevant transfer. Tenant agrees to attorn to the successor in
interest of such transferor. If Landlord transfers the Property and assigns and
delivers any non-cash Deposit or provides a credit against the purchase price in
any sale with respect to any cash Deposit to the grantee or transferee of
Landlord’s interest in the Real Property, Landlord shall be released from any
further responsibility or liability for the Deposit from and after the date of
the transfer (directly or by way of a credit) of the Deposit. Landlord shall,
promptly after request by Tenant, confirm to Tenant that the Deposit has been
transferred to any successor of Landlord.
(c)     Estoppel Certificates. Each party shall, at any time and from time to
time within ten (10) business days following a written request from the other
party, the other party’s lender, or, in the case of Landlord, its ground lessor
or the potential purchaser of all or a portion of Landlord’s interest hereunder,
execute, acknowledge and deliver to the other party or such lender or other
third party a statement in writing, (i) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect), (ii) certifying that there are not, to such party’s knowledge, any
uncured defaults on the part of the other party hereunder, and that such party
has no defenses to or offsets against its obligations under this Lease, or
specifying such defaults, defenses or offsets if any are claimed,
(iii) certifying the date that Tenant entered into occupancy of the Premises,
the IP Rent Commencement Date, the MT Rent Commencement Date, the applicable
Base Years and Tenant’s Percentage Share, if determined at the time the
certificate is requested, (iv) certifying the amount of the Basic Monthly Rental
and the Rental payable under Paragraph 4 and the date to which Rental is paid in
advance, if any, and certifying that Tenant is entitled to no rent abatement or
other economic concessions not specified in this Lease (v) evidencing the status
of this Lease as may be required either by a lender making a loan affecting, or
a purchaser of, the Premises, the Building, the Real Property or any interest
therein from Landlord, (vi) certifying the amount of the Deposit, if any,
(vii) certifying that the leasehold improvements to be constructed in the
Premises by Landlord, if any, are completed (or specifying any obligations of
Landlord respecting such leasehold improvements), (viii) certifying the full
amount of any tenant improvement allowance has been paid by Landlord to Tenant
(or specifying any amount still owing to Tenant), and (ix) certifying such other
matters relating to this Lease and/or the Premises as

- 31 -



--------------------------------------------------------------------------------



may be customarily requested by a lender making a loan to either party or a
purchaser of the Premises, the Building, the Real Property or any interest
therein from Landlord that do not materially and adversely affect Tenant’s
rights and/or obligations under this Lease. Any such statement may be relied
upon by, and shall upon either party’s request be addressed to, any prospective
purchaser or encumbrancer of all or any portion of the Real Property or any
interest therein. Tenant shall, within ten (10) business days following request
of Landlord, deliver such other documents including Tenant’s financial
statements as are reasonably requested in connection with the sale of, or loan
to be secured by, the Real Property or any part thereof or interest therein,
provided that for so long as Tenant is a publicly traded company, delivery of
such statements will not be required, and Landlord, or any lender purchaser or
other person will rely on the publicly available financial statements of Tenant
and if Tenant is not publicly traded, the most recent financial statements of
Tenant prepared in the ordinary course of Tenant’s operations will be deemed to
satisfy the foregoing. Landlord will keep any non-public financial data
delivered to Landlord confidential, except to the extent that (i) any such
information was or becomes generally available to the public, (ii) any such
information was or becomes available to Landlord on a non-confidential basis
from a source other than Tenant, provided that such source is not to Landlord’s
knowledge legally prohibited from transmitting the information, (iii) disclosure
is reasonably necessary to comply with applicable law, (iv) disclosure is
necessary or appropriate for the enforcement of this Lease (provided such
disclosure shall be limited to matters required for such enforcement), or (v)
disclosure is required by interrogatories, requests for information or documents
in legal proceedings, a subpoena, a civil or administrative demand or
investigation, regulatory investigation, or other similar process; provided,
however, that in the event disclosure is required under this clause (v),
Landlord shall provide Tenant with prompt notice of any such disclosure
requirement so that Tenant may seek an appropriate protective order. In
addition, Landlord shall be permitted to disclose such information to Landlord’s
employees, legal and financial advisors, investors, lenders, prospective lenders
or prospective purchasers of the Property (provided any such third party agrees
to maintain the confidentiality of such information). Any party’s failure to
deliver said statement in the time required shall be conclusive upon party who
fails to deliver such statement that: (i) the Lease is in full force and effect,
without modification except as may be represented by the party requesting the
statement, (ii) there are no uncured defaults in the performance of the party
from whom the statement is requested and the party from whom the statement is
requested has no right of offset, counterclaim or deduction against Rental under
the Lease and (iii) no more than one month’s Basic Monthly Rental has been paid
in advance.
(d)    Tenant’s Financial Statements. On or before April 15 of each year
throughout the Term, Tenant shall deliver to Landlord Tenant’s audited financial
statements (“Financial Statements”) for the fiscal year of Tenant ended on the
previous January 31, which Financial Statements shall include a combined balance
sheet of Tenant and its combined subsidiaries as at the end of such fiscal year,
a combined statement of operations of Tenant and its combined subsidiaries for
such fiscal year, provided that for so long as Tenant is a publicly traded
company, delivery of such statements will not be required, and Landlord, or any
Lender will rely on the publicly available financial statements of Tenant and if
Tenant is not publicly traded, the most recent financial statements of Tenant
prepared in the ordinary course of Tenant’s operations that were issued no more
than one (1) year prior to delivery will be deemed to satisfy the foregoing.
Landlord will keep any non-public financial data delivered to Landlord
confidential, except to the extent that (i) any such information was or becomes
generally available to the public, (ii) any such information was or becomes
available to Landlord on a non-confidential basis from a source other than
Tenant, provided that such source is not to Landlord’s knowledge legally
prohibited from transmitting the information, (iii) disclosure is reasonably
necessary to comply with applicable law, (iv) disclosure is necessary or
appropriate for the enforcement of this Lease (provided such disclosure shall be
limited to matters required for such enforcement), or (v) disclosure is required
by interrogatories, requests for information or documents in legal proceedings,
a subpoena, a civil or administrative demand or investigation, regulatory
investigation, or other similar process; provided, however, that in the event
disclosure is required under this clause (v), Landlord shall provide Tenant with
prompt notice of any such disclosure requirement so that Tenant may seek an
appropriate protective order. In addition, Landlord shall be permitted to
disclose such information to Landlord’s employees, legal and financial advisors,
investors, lenders, prospective lenders or prospective purchasers of the
Property (provided any such third party agrees to maintain the confidentiality
of such information).
(e)    Landlord’s Right to Perform. All terms and covenants of this Lease to be
performed or observed by Tenant shall be performed or observed by Tenant at
Tenant’s expense and without any reduction of Rental. If Tenant fails to pay any
Rental hereunder or fails to perform any other term or covenant hereunder on its
part to be performed, and such failure shall continue for the greater of ten
(10) business days or any cure period provided in this Lease (or such shorter
period as may be reasonable under emergency circumstances), after written notice
thereof by Landlord, Landlord, without waiving or releasing Tenant from any
obligation of Tenant hereunder, may make any such payment or perform any such
other term or covenant on Tenant’s part to be performed but shall not be
obligated to do so. All sums so paid by Landlord and all necessary costs of such
performance by Landlord, together with interest thereon at the Interest Rate
from the date of such payment or performance by Landlord, shall be paid (and
Tenant covenants to make such payment) to Landlord on demand by Landlord, and
Landlord shall have (in addition to any other right or

- 32 -



--------------------------------------------------------------------------------



remedy of Landlord) the same rights and remedies in the event of non-payment
thereof by Tenant as in the case of failure by Tenant in the payment of Rental
hereunder.
(f)    Rules and Regulations. Tenant agrees to faithfully observe and to comply
with the Building Rules and Regulations attached hereto as Exhibit B and
incorporated herein by this reference, and all reasonable modifications of and
additions thereto from time to time put into effect by Landlord that are
applicable to all tenants of the Building and of which Tenant shall have
reasonable prior written notice. Landlord shall not be responsible to Tenant for
the non-performance by any other tenant or occupant of the Building of any of
said Building Rules and Regulations, but shall enforce such Building Rules and
Regulations in a non-discriminatory manner. In the event any of the Building
Rules and Regulations conflict with any express provision of this Lease, the
provisions of this Lease shall govern.
(g)    Attorneys’ Fees. In case any suit or other proceeding shall be brought
for an unlawful detainer of the Premises or for the recovery of any Rental due
under the provisions of this Lease or because of the failure of performance or
observance of any other term or covenant herein contained on the part of
Landlord or Tenant, including any proceeding or action in a bankruptcy case, the
unsuccessful party in such suit or proceeding shall pay to the prevailing party
therein reasonable attorneys’ fees and costs, which shall include fees and costs
of any appeal, all as fixed by the Court.
(h)    Reference of Legal Actions to Referee. Landlord and Tenant agree that
every legal action, suit and proceeding arising (directly or indirectly) from,
based on or in any way relating to this Lease (a “Legal Action”) shall be
decided by a single referee appointed pursuant to California Code of Civil
Procedure Sections 638 to 645.2, inclusive, in accordance with this Paragraph
23(h). This is a “reference agreement” within the meaning of California Code of
Civil Procedure Section 638. Landlord and Tenant expressly waive any right to a
trial by jury in any Legal Action. The referee for the Legal Action shall be one
of the following persons: a retired Judge or a retired Justice from the
California Superior Court, the California Court of Appeal or the California
Supreme Court; a retired District Judge from the United States District Court
for the Northern, Eastern, Central or Southern District of California; or a
retired Circuit Judge from the United States Court of Appeals for the Ninth
Circuit who sat in California. If Landlord and Tenant are unable to agree, then
the person to act as the referee shall be appointed by the Superior Court of the
State of California in and for the City and County of San Francisco in
accordance with Code of Civil Procedure Section 640. The referee shall hear and
determine all issues in the Legal Action, whether of fact or of law, and report
a statement of decision. The Legal Action shall be conducted and the issues
shall be determined in accordance with all applicable laws of the State of
California. Landlord and Tenant shall each pay one-half (1/2) of all of the
costs of the referee, but the prevailing party in the Legal Action shall be
entitled to reimbursement from the unsuccessful party for the prevailing party’s
share of all of the costs of the referee. The prevailing party also shall be
awarded reasonable attorneys’ and expert witness fees, and all other actual
costs and expenses incurred by the prevailing party in the Legal Action.
Landlord and Tenant may apply to the Superior Court of the State of California
in and for the City and County of San Francisco for temporary injunctive or
other provisional equitable relief in a Legal Action prior to the appointment of
the referee, and such application and related proceedings prior to the
appointment of the referee shall not be a waiver of the enforceability and
application of this reference agreement to the Legal Action or any other Legal
Action. This reference agreement shall be specifically enforceable by a
complaint or petition or motion seeking specific enforcement of this reference
agreement.
(i)    Waiver. The failure of a party to object to or to assert any remedy by
reason of the other party’s failure to perform or observe any covenant or term
hereof or its failure to assert any rights by reason of the happening or
non-happening of any condition hereof shall not be deemed a waiver of its right
to assert and enforce any remedy it may have by reason of such failure on the
part of such other party or the happening or non-happening of such condition or
a waiver of its rights to enforce any of its rights by reason of any subsequent
failure of such other party to perform or observe the same or any other term or
covenant or by reason of the subsequent happening or non-happening of the same
or any other condition. No custom or practice that may develop between the
parties hereto during the Term shall be deemed a waiver of, or in any way
affect, the right of a party to insist upon performance and observance by the
other party in strict accordance with the terms hereof. The acceptance of Rental
hereunder by Landlord shall not be deemed to be a waiver of any preceding
failure of Tenant to perform or observe any term or covenant of this Lease,
other than the failure of Tenant to pay the particular Rental so accepted,
irrespective of any knowledge on the part of Landlord of such preceding failure
at the time of acceptance of such Rental. Landlord’s acceptance of partial
payment of rent does not constitute a waiver of any rights, including without
limitation any right Landlord may have to recover possession of the Premises.

- 33 -



--------------------------------------------------------------------------------



(j)    Light, Air and View. Tenant agrees that no diminution or shutting off of
light, air or view by any structure that may be erected (whether or not by
Landlord) on property adjacent to the Building shall in any way affect this
Lease, entitle Tenant to any reduction of Rental hereunder or result in any
liability of Landlord to Tenant.
(k)    Notices. All notices, demands, requests, advices or designations
(“Notices”) that may be or are required to be given by either party to the other
hereunder shall be in writing. All Notices by Landlord to Tenant shall be
sufficiently given, made or delivered if personally served (including delivery
by messenger or nationally-recognized overnight mail courier, or if sent by
United States certified or registered mail, postage prepaid, addressed to Tenant
at Tenant’s address for notices as set forth in the Summary of Lease Terms. All
Notices by Tenant to Landlord shall be sufficiently given, made or delivered if
personally served (including delivery by messenger or nationally-recognized
overnight mail courier) on Landlord, or sent by United States certified or
registered mail, postage prepaid, addressed to Landlord at Landlord’s address
for notices specified in Paragraph B of the Summary of Lease Terms. Each Notice
shall be deemed received on the date of the personal service or three (3)
business days after the mailing thereof, in the manner herein provided, as the
case may be; provided, however, that any such Notice that is not received or
cannot be delivered due to a change in the address of the receiving party of
which Notice was not previously given to the sending party or due to a refusal
to accept by the receiving party, such Notice shall be effective on the date
delivery is attempted.
(l)    Building Name. Tenant agrees that it shall not, without first obtaining
the written consent of Landlord (which consent may be withheld in Landlord’s
sole and absolute discretion): (i) use the name of the Building for any purpose
other than as the address of the business conducted by Tenant in the Premises;
or (ii) use for any purpose any image of, rendering of, or design based on, the
exterior appearance or profile of the Building, provided, however, that Tenant
shall be permitted to use professional quality images of the Building and may
use the name of the Building, as customary for publicly traded companies in
annual reports and other public documents, and in marketing materials for the
business of Tenant, websites, and otherwise for the purpose of showing the
location of the offices of Tenant.
(m)    Governing Law. This Lease shall in all respects be governed by and
construed in accordance with the laws of California. If any provision of this
Lease shall be invalid, unenforceable or ineffective for any reason whatsoever,
all other provisions hereof shall be and remain in effect.
(n)    Definitions. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The term “Landlord” or
any pronoun used in place thereof includes the plural as well as the singular
and the successors and assigns of Landlord. The term “Tenant” or any pronoun
used in place thereof includes the plural as well as the singular and
individuals, firms, associations, partnerships and corporations, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, according to the context hereof. The provisions of this Lease shall
inure to the benefit of and bind Landlord and Tenant and their respective heirs,
executors, administrators, successors and permitted assigns. The term “person”
includes the plural as well as the singular and individuals, firms,
associations, partnerships and corporations. Words used in any gender include
the other gender. If there be more than one Tenant the obligations of Tenant
hereunder are joint and several. The Paragraph headings of this Lease are for
convenience of reference only and shall have no effect upon the construction or
interpretation of any provision hereof.
(o)    Time is of the Essence. Time is of the essence of this Lease with respect
to the payment of Rental and the performance of all obligations.
(p)    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.
(q)    Broker. Tenant agrees to protect, defend, indemnify and hold Landlord
harmless from any and all claims, loss, cost, damage and/or expense (including,
without limitation, attorneys’ fees and court costs) by any real estate broker
or salesperson or other entity or party claiming to have dealt with Tenant for a
commission or finder’s fee as a result of Tenant’s entering into this Lease,
other than the Broker identified in Paragraph K of the Summary of Lease Terms
(the “Broker”). Landlord agrees to protect, defend, indemnify and hold Tenant
harmless from any and all claims, loss, cost, damage and/or expense (including,
without limitation, attorneys’ fees and court costs) by the Broker and any real
estate broker or salesperson or other entity or party not claiming to have dealt
with Tenant for a commission or finder’s fee as a result of Landlord’s entering
into this Lease.
(r)    Signage. Landlord shall provide internal Building standard signage for
Tenant and the Premises consistent with the Building standard signage program.
Subject to Landlord’s reasonable prior approval, Tenant

- 34 -



--------------------------------------------------------------------------------



shall have the right to install signage at the entrance to any of the Premises
and throughout the Building lobby subject to Tenant’s specifications and at
Tenant’s sole cost and expense; provided, however, that, if Tenant leases the
entire Building (excluding the Excluded Space), then Landlord approval shall not
be required with respect to any internal signage that is not visible from the
exterior of the Building. In addition to the foregoing, so long as Tenant leases
at least fifty-one percent (51%) of the total rentable square footage of the
Building (excluding the Excluded Space), then Tenant shall have the right, at
its sole cost and expense but subject to Landlord’s reasonable prior approval,
to install Building exterior identifying signage on the Building in multiple
locations, so long as such signage and Tenant’s installation thereof comply with
all applicable laws as determined by Landlord, provided notwithstanding the
foregoing, the signs depicted in Exhibit E will be deemed satisfactory to
Landlord so long as the signs comply with all applicable laws and Tenant obtains
all governmental approvals required for such signs. Tenant shall be responsible
for all installation, maintenance and repair costs during the Term and for the
removal (including all costs associated therewith) of such signage at the
expiration of the Term or at such time as Tenant no longer leases at least
fifty-one percent (51%) of the total rentable square footage of the Building
(excluding the Excluded Space). So long as Tenant leases at least two-thirds
(2/3) of the total rentable square footage of the Building (excluding the
Excluded Space), Tenant shall have the exclusive right to exterior identifying
signage on the Building and Landlord shall not grant such exterior identifying
signage rights to any other tenant of the Building. If Tenant leases less than
two-thirds (2/3) but more than fifty-one percent (51%) of the total rentable
square footage of the Building (excluding the Excluded Space), then Tenant’s
right to install Building exterior identifying signage (as specified above)
shall not be exclusive, and Landlord shall have the right to allocate exterior
identifying signage pro rata among all tenants of the Building, which may result
in Tenant’s being obligated to remove or reduce in size or quantity (at Tenant’s
sole cost) some of its exterior identifying signage.
(s)    Retail Space. Landlord agrees to discuss with Tenant its preferences for
a use for the Retail Space, provided, however, that Landlord shall have the
right, in its sole discretion, to decide who such tenant shall be. In no event
shall patrons or employees of the Retail Space have access to the other portions
of the Building, including restrooms, and the Retail Premises may not have a
separate access door to the lobby.
(t)    Authority. If Tenant is a corporation (or other business organization),
Tenant and each person executing this Lease on behalf of Tenant represents and
warrants to Landlord that (a) Tenant is duly incorporated (or organized) and
validly existing under the laws of its state of incorporation (or organization),
(b) Tenant is qualified to do business in California, (c) Tenant has full right,
power and authority to enter into this Lease and to perform all of Tenant’s
obligations hereunder, and (d) the execution, delivery and performance of this
Lease has been duly authorized by Tenant and each person signing this Lease on
behalf of the Tenant is duly and validly authorized to do so. Concurrently with
signing this Lease, Tenant shall deliver to Landlord a true and correct copy of
resolutions duly adopted by the board of directors or constituent partners or
members of Tenant, certified by the secretary of Tenant to be true and correct,
unmodified and in full force, that authorize and approve this Lease and
authorize each person signing this Lease on behalf of Tenant to do so. Landlord
and each person executing this Lease on behalf of Landlord represents and
warrants to Tenant that (a) Landlord is duly incorporated (or organized) and
validly existing under the laws of its state of incorporation (or organization),
(b) Landlord is qualified to do business in California, (c) Landlord has full
right, power and authority to enter into this Lease and to perform all of
Landlord’s obligations hereunder, and (d) the execution, delivery and
performance of this Lease has been duly authorized by Landlord and each person
signing this Lease on behalf of the Landlord is duly and validly authorized to
do so.
(u)    Amendments. This Lease may not be amended or modified in any respect
whatsoever, except by an instrument in writing signed by Landlord and Tenant.
(v)    Construction. The Exhibits and Addenda referenced in the Summary of Lease
Terms are a part of this Lease and are incorporated herein by this reference. In
the event of any discrepancy between the Lease and any such Exhibit or Addendum,
the Exhibit or Addendum shall control. This Lease is the entire and integrated
agreement between Landlord and Tenant with respect to the subject matter of this
Lease, the Premises and the Building. There are no oral agreements between
Landlord and Tenant affecting this Lease, and this Lease supersedes and cancels
any and all previous negotiations, arrangements, brochures, offers, agreements
and understandings, oral or written, if any, between Landlord and Tenant or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease, the Premises or the Building. There are no representations between
Landlord and Tenant or between any real estate broker and Tenant other than
those expressly set forth in this Lease and all reliance with respect to any
representations is solely upon representations expressly set forth in this
Lease.
(w)    Counterparts. This Lease may be executed in counterparts, all of which
shall constitute the same Lease, notwithstanding that all parties to this Lease
are not signatory to the same or original counterpart. Delivery of an executed
counterpart of this Lease by facsimile or electronic mail shall be equally as
effective as delivery of an

- 35 -



--------------------------------------------------------------------------------



original executed counterpart. Any party delivering an executed counterpart of
this Lease by facsimile or electronic mail also shall deliver an original
executed counterpart of this Lease, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability and binding
effect of this Lease. Signature and acknowledgment pages may be detached from
the counterparts and attached to a single copy of this Lease to physically form
one (1) document.
24.    ADVERSE CONDITION. If at any time during the Term, Tenant, in Tenant’s
reasonable judgment, is unable to, and actually does not, use all or a material
portion of the Premises, or Tenant is able to conduct its operations in all or
any portion of the Premises only at a significantly reduced level or under
materially adverse conditions (“Adverse Condition”) as a result of any of the
following to the extent, and only to the extent, the following are within the
reasonable control of Landlord: (a) Landlord’s breach of its repair and
maintenance obligations under Paragraph 9, or Landlord’s interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements that rises to the level of an Adverse Condition; (b) Landlord’s
breach of its obligation not to unreasonably interfere with Tenant’s use of or
access to the Premises and common area under Paragraph 16; or (c) Landlord’s
failure to provide the services Landlord is obligated to provide under
Paragraph 10 for a period of three (3) consecutive business days, regardless of
cause (“Adverse Condition Period”), then Tenant may elect, by notice to
Landlord, to have Rental abate proportionally as provided below, provided that
with respect to the Adverse Condition in question, Tenant shall have given
notice to Landlord of the occurrence thereof, which notice shall designate the
cause or suspected cause of the Adverse Condition, if known to Tenant, and the
portion of the Premises that is not usable by Tenant or in which the Adverse
Condition exists. Rent shall abate, in the proportion that the rentable area of
the affected portion of the Premises bears to the rentable square foot area of
the Premises, for the period during which the Adverse Condition continues
provided that such period shall not commence to run until the day after Tenant
gives Landlord notice of the Adverse Condition as required above. If an Adverse
Condition continues for sixty (60) consecutive days, Tenant shall thereafter
have the on-going right, until such Adverse Condition is eliminated, to
terminate this Lease as to all or any portion of the Premises. The provisions of
this Paragraph 24 shall not apply to a casualty or an eminent domain taking,
which shall be governed by Paragraphs 19 and 20, respectively, nor shall they
apply to any Adverse Condition that is outside the reasonable control of
Landlord (such as a utility provider being unable to provide utility services or
any Adverse Condition caused by or resulting from Tenant’s acts or omissions).
25.    PARKING.
(a)    Upon payment of the Parking Rental (defined below), Tenant shall have the
right to license on an exclusive basis all of the parking spaces (“Tenant’s
Allotted Spaces”) in the Parking Garage. The use of Tenant’s Allotted Spaces
shall be for the parking of motor vehicles used by Tenant, its officers,
employees, invitees and customers only, and shall be subject to all applicable
laws and the reasonable, uniform and non-discriminatory rules and regulations
adopted by Landlord from time to time for the use of the Parking Garage. The
Parking Rental payable by Tenant hereunder shall include all taxes imposed on
the use of the parking spaces by any governmental or quasi‑governmental
authority. Parking Rental shall be due and payable in advance, as additional
rent, on the first day of each month during which parking spaces are licensed
hereunder. Parking spaces may not be assigned or transferred separate and apart
from this Lease, and upon the expiration or earlier termination of this Lease,
Tenant’s rights with respect to all licensed parking spaces shall immediately
terminate. Tenant and its agents, employees, contractors, invitees or licensees
shall not unreasonably interfere with the rights of Landlord or others entitled
to similar use of the Parking Garage. Access to the Parking Garage will be
available on a twenty-four (24) hour basis, with in and out privileges, subject
to Paragraph 25(b) below and Force Majeure.
(b)    The Parking Garage shall be subject to the reasonable control and
management of Landlord, who may, from time to time, establish, modify and
enforce reasonable, uniform and non-discriminatory rules and regulations with
respect thereto. Landlord reserves the right to change, reconfigure, or
rearrange the parking areas, to reconstruct or repair any portion thereof, and
to restrict the use of any parking areas and do such other acts in and to such
areas as Landlord deems necessary or desirable without such actions being deemed
an eviction of Tenant or a disturbance of Tenant’s use of the Premises and
without Landlord’s being deemed in default hereunder; provided that Landlord
shall use commercially reasonable efforts to minimize (to the extent consistent
with applicable laws) the extent and duration of any resulting interference with
Tenant’s parking rights. In addition to the foregoing, so long as Tenant leases
the entire Building (excluding the Excluded Space), Tenant shall have the right
to increase the number of parking spaces in the Building Garage, at Tenant’s
sole election and cost, such cost being limited to the valet service and any
subsequent taxes or fees that are applicable to the extra parking.
Notwithstanding the foregoing, if increasing the number of parking spaces
requires obtaining approval from the San Francisco Planning Department or any
other governmental agency, then Tenant shall not commence any such process to
increase the number of parking spaces without Landlord’s direct prior
involvement in dealing with such governmental agency. Tenant shall not be
obligated to pay any additional Parking Rental fee for any additional parking
stalls created by Tenant’s in accordance with this Paragraph 25(b).

- 36 -



--------------------------------------------------------------------------------



(c)    Notwithstanding the foregoing, at any time Tenant no longer leases the
entire Building (excluding the Excluded Space), then the parking facilities
shall become shared common facilities of the Building, Tenant’s Allotted Spaces
shall be reduced proportionately based on the rentable square footage of the
Premises compared to the total rentable square footage of the Building (less the
Excluded Space) and Tenant shall not have the right to assigned spaces. However,
if Landlord elects to assign parking spaces, Tenant shall thereafter be
responsible for insuring that its employees park in the designated areas. Tenant
shall, if requested by Landlord, comply with all reasonable parking practices
and otherwise furnish Landlord with such information as Landlord reasonably
requests. Landlord shall not be liable for any damage of any nature to, or any
theft of, vehicles or the contents thereof in or about the Parking Garage,
unless caused by the gross negligence or willful misconduct of Landlord or its
agents. At Landlord’s request, Tenant shall cause its employees and agents using
Tenant’s parking spaces to execute an agreement confirming the foregoing.
(d)    “Parking Rental” shall mean the current parking rental rate per parking
space being charged by Landlord for monthly parking in the Parking Garage, which
rental rate shall not exceed the fair market rental rate for garage parking
spaces being charged by similarly situated property owners to commercial tenants
of office buildings in the SOMA Market Area. Landlord shall not increase the
Parking Rental more than once during any twelve (12) month period during the
Term, except for any direct pass-throughs of any increases in taxes or other
fees imposed by governmental authorities.
(e)    In addition to parking spaces for automobiles, Landlord shall provide an
area for approximately forty-eight (48) bicycle parking spaces in the Parking
Garage, and Tenant shall have the exclusive right to use such bicycle parking
spaces so long as Tenant leases the entire Building (excluding the Excluded
Space), and if Tenant leases less than the entire Building, Tenant shall have
non-exclusive access to such bicycle parking spaces in accordance with
Landlord’s reasonable policies.
26.        LIMITED USE OF ROOF. With prior notice to and subsequent approval
from Landlord, at any time during the Term, Tenant shall have the right to use a
portion of the Building’s roof or other setback areas for satellite dishes
and/or any other related telecommunication equipment or infrastructure
supporting Tenant’s business (collectively, the “Roof Equipment”); provided,
however, that in no event shall Tenant be permitted to use more than Tenant’s
Percentage Share of roof space available for such purposes. Subject to
Landlord’s reasonable approval of the required amount of space, location of the
equipment and Landlord’s review and approval of Tenant’s plans and permits,
Tenant, at Tenant’s sole cost, shall have the right to install Roof Equipment at
no charge for the space occupied by such Roof Equipment on the roof of the
Building or for any of the space occupied by Tenant’s telecommunications and
electrical wiring between the Premises and the Building’s roof within the
risers, shafts or conduits of the Building. Tenant, at Tenant’s cost, shall
retain Landlord’s designated roofing contractor to make any necessary
penetrations and associated repairs to the roof in order to preserve Landlord’s
roof warranty. Upon adequate notice to Landlord and, if applicable, Landlord’s
contractors, and subject to all other terms and conditions set forth in this
Lease, Tenant and Tenant’s agents, subcontractors and vendors, who shall be
fully qualified, insured and engaged specifically for such purposes, shall have
the right to access the Building’s roof, shaft and mechanical areas to install,
maintain, monitor, remove and/or replace any Roof Equipment. All Roof Equipment
and associated telecommunications and electrical wiring must be removed at
Tenant’s sole cost (including any costs to repair damage to the Building
(including the roof) caused by the installation, maintenance, monitoring,
removal and/or replacement of any Roof Equipment and/or associated
telecommunications and electrical wiring) upon the expiration of the Term or the
sooner termination of this Lease. The rights under this Paragraph 26 are
personal to Splunk Inc., any Permitted Transferee and any Approved 100% Building
Assignee and shall not apply to, or be exercisable by, any other Tenant.
27.        PETS. Notwithstanding anything to the contrary contained in the Rules
and Regulations, Tenant shall be allowed to bring pets onto the Premises,
provided that such pets are leashed or caged at all times when outside of the
Premises and do not materially interfere with the use or occupancy of other
tenants of the Building. In addition, Tenant shall be liable for any damage or
injury caused by such pets, and such obligations shall be covered by the
indemnification obligations of Tenant set forth in Paragraph 13 of this Lease.
If requested by Landlord, any pet owner bringing a pet into the Building shall
execute Landlord's form of pet agreement prior to the first time it brings a pet
into the Building and sign the pet in with security each time the owner brings
the pet into the Building.
28.        FIRST SOURCE HIRING PROGRAM.  The City and County of San Francisco
adopted a City-wide “First Source Hiring Program” on August 3, 1998 by Ordinance
No. 264-98, codified at San Francisco Administrative Code Sections 83.1-83.18. 
The First Source Hiring Program (“FSHP”) is designed to identify entry level
positions associated with commercial activities and provide first interview
opportunities to graduates of City-sponsored training programs.  Tenant
acknowledges that its activities on the Premises are subject to FSHP.  Although
Landlord makes no

- 37 -



--------------------------------------------------------------------------------



representation or warranty as to the interpretation or application of FSHP to
the Premises, or to Tenant’s activities thereon, Tenant acknowledges that (i)
FSHP may impose obligations on Tenant, including good faith efforts to meet
requirements and goals regarding interviewing, recruiting, hiring and retention
of individuals for entry level positions; (ii) FSHP requirements could also
apply to certain contracts and subcontracts entered into by Tenant regarding the
Premises, including construction contracts; and (iii) FSHP requirements, if
applicable, may be imposed as a condition of permits, including building
permits, issued for construction or occupancy of the Premises.  Tenant agrees to
complete, sign and deliver to the First Source Hiring Administration (the
“FSHA”) of the City and County of San Francisco (a) the First Source Hiring
Agreement attached hereto as Exhibit F (or any replacement form promulgated by
the FSHA) promptly upon execution of this Lease, and (2) the Workforce Projects
attached hereto as Exhibit G (or any replacement form promulgated by the FSHA)
promptly upon execution of this Lease and on an annual basis.
[Signature Page Follows]

- 38 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year first above written.
LANDLORD:
270 BRANNAN STREET, LLC, a Delaware limited liability company


By SKS 270 BRANNAN, LLC, a Delaware limited liability company, its managing
member


By: /s/ Paul E. Stein
Its: President




TENANT:


SPLUNK INC., a Delaware corporation


By: /s/ Godfrey R. Sullivan
Its: President, Chief Executive Officer & Chairman


By: /s/ David Conte
Its: Senior Vice President, Chief Financial Officer











- 39 -



--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY




Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:


BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF BRANNAN STREET, DISTANT
THEREON 275 FEET NORTHEASTERLY FROM THE NORTHEASTERLY LINE OF SECOND STREET; AND
RUNNING THENCE NORTHEASTERLY ALONG SAID LINE OF BRANNAN STREET 137 FEET AND 6
INCHES; THENCE AT A RIGHT ANGLE NORTHWESTERLY 275 FEET; THENCE AT A RIGHT ANGLE
SOUTHWESTERLY 137 FEET AND 6 INCHES; THENCE AT A RIGHT ANGLE SOUTHEASTERLY 275
FEET TO THE POINT OF BEGINNING.


BEING PORTION OF 100 VARA BLOCK NO. 351.


ASSESSOR'S LOT 026; BLOCK 3774



Exhibit A-1



--------------------------------------------------------------------------------



EXHIBIT B
BUILDING RULES AND REGULATIONS
1.Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by tenants or used by them for any purpose
other than for ingress to and egress from their respective premises. The halls,
passages, exits, entrances, elevators, escalators and stairways are not for the
use of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, would be prejudicial to the safety, character, reputation
and interests of the Building and its tenants.
2.Except as provided in Paragraph 23(r) of the Lease, no sign, placard, picture,
name, advertisement or notice, visible from the exterior of leased premises
shall be inscribed, painted, affixed or otherwise displayed by any tenant either
on its premises or any part of the Building without the prior written consent of
Landlord, and Landlord shall have the right to remove any such sign, placard,
picture, name, advertisement, or notice without notice to and at the expense of
the tenant.
If Landlord shall have given such consent to any tenant at any time, whether
before or after the execution of the Lease, such consent shall in no way operate
as a waiver or release of any of the provisions hereof or of such Lease, and
shall be deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice.
No signs will be permitted on any entry door unless the door is glass. All glass
door signs must be approved by Landlord, subject to Paragraph 23(r). Signs or
lettering shall be printed, painted, affixed or inscribed at the expense of the
tenant by a person approved by Landlord.
3.The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location of tenants and approved subtenants
only, and Landlord reserves the right to exclude any other names therefrom.
Landlord reserves the right to reasonably restrict the amount of directory space
utilized by Tenant in proportion to the total amount of space on the directory,
provided it shall not do so during any time that Tenant leases the entire
Building.
4.No curtains, draperies, blinds, shutters, shades, screens or other coverings,
hangings or decorations shall be attached to, hung or placed in, or used in
connection with, any window on any premises without the prior written consent of
Landlord. In any event, with the prior written consent of Landlord, all such
items shall be installed inside of Landlord’s standard draperies and shall in no
way be visible from the exterior of the Building. No articles shall be placed or
kept on the window sills so as to be visible from the exterior of the Building.
5.Landlord reserves the right to exclude from the Building between the hours of
6 P.M. and 8 A.M. and at all hours on Saturdays, Sundays and holidays all
persons other than employees of Tenant, who do not present a pass to the
Building signed by Landlord. Landlord will furnish passes to persons for whom
any tenant requests the same in writing. Each tenant shall be responsible for
all persons for whom it requests passes and shall be liable to Landlord for all
acts of such persons.
Except to the extent caused by the gross negligence or willful misconduct of
Landlord’s agents or employees, Landlord shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.
During any invasion, mob, riot, public excitement or other circumstance
rendering such action advisable in Landlord’s opinion, Landlord reserves the
right to prevent access to the Building by closing the doors, or otherwise, for
the safety of tenants and protection of the Building and property in the
Building.

Exhibit B-1

--------------------------------------------------------------------------------



6.No tenant shall employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the premises, unless otherwise agreed to by
Landlord in writing, subject to Paragraph 10(f) of the Lease. Except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be permitted to enter the Building for the purpose of cleaning
the same. Landlord shall in no way be responsible to any tenant for any loss of
property on the premises, however occurring, or for any damage done to the
property of any tenant by the janitor or any other employee or any other person.
Janitorial service shall include ordinary dusting and cleaning by the janitor
assigned to such work and shall not include beating or cleaning of carpets or
rugs or moving of furniture or other special services. Janitorial service will
not be furnished to any individual office or room on nights when such office or
room is occupied after 9:30 p.m. Window cleaning shall be done only by Landlord,
and at such intervals and such hours as Landlord shall deem appropriate or as
otherwise expressly provided in the Lease.
7.No tenant shall accept barbering or bootblacking services in its premises,
except from persons authorized by Landlord, and at hours and under regulations
fixed by Landlord.
8.Each tenant shall see that the doors of its premises are closed and securely
locked and must observe reasonable care and caution that all water faucets or
water apparatus are entirely shut off before the tenant or its employees leave
such premises, and that all utilities shall likewise be carefully shut off, so
as to prevent waste or damage, and for any default or carelessness the Tenant
shall make good all injuries sustained by other tenants or occupants of the
Building or Landlord. On multiple-tenancy floors all tenants shall keep the door
or doors to the Building corridors closed at all times except for ingress and
egress.
9.No tenant shall alter any lock or install a new or additional lock or any bolt
on any door of its premises without the prior written consent of Landlord, which
shall not be unreasonably withheld. If Landlord shall give its consent to such
locks or bolts, the tenant shall in each case furnish Landlord with a key for
any such lock, subject to Paragraph 10, below.
10.Landlord will furnish Tenant without charge four (4) keys to each door lock
provided in the Premises by Landlord. Landlord may make a reasonable charge for
any additional keys. Tenant shall not have any such keys copied or any keys
made. Each tenant, upon the termination of the tenancy, shall deliver to
Landlord all the keys of or to the Building, offices, rooms and toilet rooms.
If, with Landlord’s consent, Tenant installs any lock incompatible with the
Building master locking system, Tenant shall remove each incompatible lock and
replace it with a building standard lock at Tenant’s expense. Notwithstanding
the foregoing, Tenant may designate one or more secure areas of limited extent
within the Premises that will require that Landlord be accompanied by a Tenant
representative during any access to such areas, except during an emergency. If
Tenant does so, Landlord and Tenant will cooperate regarding reasonable
procedures for the cleaning of any such area, provided Tenant will bear any
additional costs incurred as a result of such special procedures and will not
receive a credit against Rental for any services not provided to the secure area
at Tenant’s request. In the event of the loss of any keys so furnished by
Landlord, Tenant shall pay Landlord therefor.
11.The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose employees or invitees, shall
have caused it.
12.No tenant shall use or keep in its premises or the Building any kerosene,
gasoline or inflammable or combustible fluid or material or use any method of
heating or air conditioning other than that supplied or approved in writing by
Landlord.
13.No tenant shall use, keep or permit to be used or kept in its premises any
foul or noxious gas or substance or permit or suffer such premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations or
interfere in any way with other tenants or those having business therein. No
animals or birds shall be brought or kept in or about any premises or the
Building, subject to the rights of Tenant under Paragraph 27 of the Lease.

Exhibit B-2

--------------------------------------------------------------------------------



14.No cooking shall be done or permitted by any tenant in its premises or
elsewhere in the Building or in roofed exterior areas, except that (i) the
preparation and heating of food, coffee, tea, hot chocolate and similar items
for tenants and their employees shall be permitted, and cooking shall be
permitted in any kitchens or cafeterias installed in the Premises pursuant to
the Work Letter and/or any approved Alteration and (ii) cooking by Tenant will
be permitted on the roof deck, subject to reasonable precautions against fire
and compliance with all laws. No such premises shall be used for lodging.
Tenant, at Tenant’s sole cost and expense and subject to Landlord’s reasonable
approval as provided in the Work Letter, shall have the right to install a
kitchen, inclusive of venting, grease traps and other related infrastructure, in
the Premises.
15.Except with the prior written consent of Landlord, no tenant shall sell, or
permit the sale, at retail of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on any premises, nor shall any
tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from any
premises for the service or accommodation of occupants of any other portion of
the Building, nor shall the premises of any tenant be used for the storage of
merchandise or for manufacturing of any kind, or the business of a public barber
shop, beauty parlor, or any business or activity other than that specifically
provided for in such tenant’s lease.
16.Landlord will direct electricians as to where and how telephone, computer and
electrical wires are to be introduced or installed, however in no event will use
of the ceiling plenum for such purposes be unreasonably restricted. No boring or
cutting for wires will be allowed without the prior written consent of Landlord.
The location of telephones, call boxes and other office equipment affixed to all
premises shall be subject to the written approval of Landlord. All electrical
appliances must be grounded and must meet UL Label Standards.
17.No tenant shall install any radio or television antenna, loudspeaker or any
other device on the exterior walls or roof of the Building, except for the
rights granted under Paragraph 26 of the Lease.
18.No tenant shall lay linoleum, tile, carpet or any other floor covering so
that the same shall be affixed to the floor of its premises in any manner except
as reasonably approved in writing by Landlord. The expense of repairing any
damage resulting from a violation of this rule or the removal of any floor
covering shall be borne by the tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.
19.No furniture, freight, equipment, packages or merchandise shall be received
in the Building or carried up or down the elevators, except between such hours,
through such entrances and in such elevators as shall be designated by Landlord.
Landlord reserves the right to require that moves be scheduled and carried out
during non-business hours of the Building. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy equipment
brought into the Building. Safes or other heavy objects shall, if considered
necessary by Landlord, stand on wood strips or similar supports of such
thickness as is necessary to properly distribute the weight thereof. Landlord
will not be responsible for loss of or damage to any such safe or property from
any cause, and all damage done to the Building by moving or maintaining any such
safe or other property shall be repaired at the expense of the tenant.
20.No tenant shall overload the floor of its premises or mark, or drive nails,
screw or drill into, the partitions, woodwork or plaster or in any way deface
such premises or any part thereof, other than small wall hooks appropriate for
hanging the personal art or photos of Tenant’s employees.
21.There shall not be used in any space, or in the public areas of the Building,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards. No other vehicles of any kind shall be brought by
any tenant into or kept in or about any premises in the Building.
22.Each tenant shall store all its trash and garbage within the interior of its
premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San Francisco
without violation of any law or ordinance governing such disposal. All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes and at such times as Landlord shall designate.

Exhibit B-3

--------------------------------------------------------------------------------



23.Tenant agrees not to employ any person, entity or contractor for any work in
the Premises (including moving Tenant’s equipment and furnishings in, out of or
around the Premises) whose presence may give rise to a labor or other
disturbance in the Building, and, if necessary to prevent such a disturbance in
a particular situation, Landlord may require Tenant to employ union labor for
the work.
24.Canvassing, soliciting, distribution of handbills and other written materials
and peddling in the Building are prohibited, and each tenant shall cooperate to
prevent the same.
25.Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.
26.The requirements of tenants will be attended to only upon application at the
office of the Building. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee will admit any person (tenant or otherwise) to any
office without specific instructions from Landlord.
27.Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all tenants of the Building, subject to
Paragraph 23(f) of this Lease.
28.These Rules and Regulations may be changed from time to time, as Landlord may
deem reasonably appropriate, and are in addition to, and shall not be construed
to in any way modify, alter or amend, in whole or in part, the terms, covenants
and conditions of this Lease.



Exhibit B-4

--------------------------------------------------------------------------------



EXHIBIT C
WORK LETTER AND CONSTRUCTION AGREEMENT FOR
INITIAL IMPROVEMENT OF THE PREMISES




1.    General:
(a)    The purpose of this Work Letter is to set forth how the Tenant
Improvements are to be constructed, who will do the construction of the Tenant
Improvements, who will pay for the construction of the Tenant Improvements, and
the time schedule for completion of the construction of the Tenant Improvements.
The term “Tenant Improvements” shall collectively mean all improvements to be
constructed in the Premises, whether to be constructed by Tenant or Landlord in
accordance with this Work Letter, the plans for which shall be approved by
Landlord in accordance with this Work Letter, but not including the Base
Building Improvements.
(b)    Except as defined in this Work Letter to the contrary, all terms utilized
in this Work Letter shall have the same meaning as the defined terms in the
Lease.
(c)    The provisions of the Lease, except where clearly inconsistent or
inapplicable to this Work Letter, are incorporated into this Work Letter.
(d)    Except for the Tenant Improvements to be constructed pursuant to this
Work Letter and the work described on Exhibit A attached hereto (the “Base
Building Improvements”), Tenant shall accept the Premises in its “as is”
condition.
2.    Commencement Date: The Commencement Date shall be determined in accordance
with Paragraph 2(a) of the Lease and this Work Letter. For purposes of the Lease
and this Work Letter, “Force Majeure” shall mean any delay in the completion of
the Tenant Improvements or the Base Building Improvements due to any of the
following: war; insurrection; strikes or substantial interruption of work
because of labor disputes; lock outs; riots; floods; tidal waves; earthquakes;
fires; quarantine restrictions; epidemics; casualties; acts of God; acts of the
public enemy; government restrictions, delays or priorities; freight embargoes;
inability to obtain materials or reasonably acceptable substitute materials;
unusually inclement or severe weather; lack of transportation; court order; or
any other similar causes beyond the control or without the fault of Landlord,
but not inability to fund or pay for the construction of the Base Building
Improvements or Tenant Improvements to be constructed by the relevant party. Any
party asserting Force Majeure shall provide prompt written notice of any Force
Majeure delay to the other party, which shall specify the nature and anticipated
duration of the relevant delay.
3.    Selection of Designer/Architect: The Plans (defined below) shall be
prepared by an architect selected by Tenant and reasonably approved by Landlord
(the “Architect”) who is familiar with the plans and specifications for the Base
Building Improvements and with all applicable laws, statutes, codes, rules or
regulations, including regulations and procedures promulgated by Landlord
(collectively “Laws”) applicable to tenant construction in the Building. Tenant
acknowledges that it has received from Landlord a copy of the LEED Tenant Design
and Construction Guidelines for Tenant’s consideration in preparing the Plans.
4.    Delivery of Premises to Lessee: Landlord shall deliver the possession of
the Premises to the Tenant upon Substantial Completion (defined below) of the
Base Building Improvements and the Landlord Construct TIs (defined below).
5.    Preparation of Plans and Construction Schedule and Procedures:
(a)Landlord has delivered the design drawings for the Base Building Improvements
(contractor pricing set) (the “Base Building Design Drawings”) to Tenant prior
to the date of this Work Letter.

Exhibit C-1



--------------------------------------------------------------------------------



(b)After the Base Building Design Drawings have been finalized (anticipated to
be by June 25, 2014), Landlord shall deliver construction drawings for the Base
Building Improvements that are at least 50% complete (the “50% Base Building
Construction Drawings). On or before Landlord’s delivery of the 50% Base
Building Construction Drawings, Landlord shall deliver to Tenant Landlord’s
measurements of the rentable square footage of the Building and each floor of
the Building. Tenant shall notify Landlord of any objections Tenant has to such
measurements within ten (10) business days after Tenant’s receipt of Landlord’s
measurements.
(c)Landlord shall thereafter deliver drafts of the 100% complete construction
drawings for the Base Building Improvements (the “100% Base Building
Construction Drawings”). Landlord anticipates being able to deliver the 100%
Base Building Construction Drawings to Tenant by October 1, 2014.
(d)On or before the later of November 30, 2014, or thirty (30) days after the
Landlord delivers the 100% Base Building Construction Drawings, Tenant shall
submit to Landlord for its approval space plans and renderings/design (the
“Space Plans”) for the Tenant Improvements, including Tenant’s signs and which
Space Plan shall also include any reception station of Tenant to be located in
the lobby, prepared by the Architect. Concurrently with its delivery of the
Space Plans to Landlord, Tenant shall provide to Landlord any comments Tenant
has with respect to the design and finish detailing of the common areas of the
Building upon which Tenant is entitled to comment under Paragraph 10(a)
(collectively, the “Tenant Comment Items”) and shall notify Landlord whether
Tenant wishes to require a different security system for the Building in
accordance with Paragraph 10(b). Landlord shall consider Tenant’s comments on
the Tenant Comment Items as provided in Paragraph 10. The Space Plans shall
include a designation of the Initial Premises and the Must-Take Premises
satisfying the requirements of Paragraph 1(g) of the Lease, as well as the
Landlord Construct TIs (as defined in subparagraph (e), below).
(e)Tenant shall have the right, at its sole election, to elect to cause all or a
portion of the Tenant Improvements for the Must-Take Premises to be constructed
concurrently with Substantial Completion of the Tenant Improvements for the
Initial Premises (the Tenant Improvements to be constructed in all or a portion
of the Must-Take Premises are herein referred to as the “Landlord Construct MT
Premises TIs”). If Tenant elects to have only a portion of the Tenant
Improvements to be constructed in the Must-Take Premises constructed
concurrently with the Tenant Improvements to the Initial Premises then: (a) the
Landlord Construct MT Premises TIs must (i) consist of full floors of the
Must-Take Premises and (ii) be capable of being operated following Substantial
Completion thereof, independent of the remainder of the Must-Take Premises; and
(b) such floors of the Must-Take Premises must be clearly designated by Tenant
on the Space Plans. The Tenant Improvements to be constructed in the Initial
Premises and the Landlord Construct MT Premises TIs are collectively referred to
herein as the “Landlord Construct TIs.” If Tenant elects to cause the
construction of any portion of the Tenant Improvements to be constructed in the
Must-Take Premises to commence after construction of the Tenant Improvements to
be constructed in the Initial Premises and the Base Building Improvements (the
“Tenant Construct TIs”), Tenant shall design and construct the Tenant Construct
TIs in accordance with Paragraph 11 below. In such event, Landlord shall have no
obligation to cause the Tenant Construct TIs to be constructed but shall be
obligated to fund any amount of the Tenant Improvement Allowance allocated to
the Tenant Improvements to be to be constructed by Tenant in the Must-Take
Premises, based on the amount per square foot of the Tenant Improvement
Allowance specified in Paragraph 6(a) hereof and the number of rentable square
feet in the Must-Take Premises to be improved with Tenant Construct TIs that are
not improved as part of the Landlord Construct TIs (the “MT TI Allowance
Allocation”) in accordance with the terms of this Work Letter.
(f)Within ten (10) business days after receipt, Landlord shall either approve
such Space Plans, or specify (in sufficient detail that Tenant can understand
and respond to Landlord’s requirements) by notice to Tenant the changes required
to be made to the Space Plans. Tenant shall make any required revisions to the
Space Plans and re-submit to Landlord within ten (10) business days of Tenant’s
receipt of Landlord’s comments. Landlord shall notify Tenant in connection with
the approval of the Space Plans, if Landlord considers that any of the Tenant
Improvements are non-standard for office use (the “Non-Standard Improvements”)
and must be removed by Tenant prior to the expiration or earlier termination of
the Lease and the Premises repaired. Tenant acknowledges and agrees that
Non-Standard Improvements shall include, without limitation, Tenant’s interior
and exterior signage and any of the facilities described in Paragraph 9.
Following Landlord’s notification, Tenant may revise the Space Plans to exclude
some or all of the Non-Standard Improvements that Landlord requires be removed
and resubmit the

Exhibit C-2



--------------------------------------------------------------------------------



Space Plans for Landlord’s review in accordance with the foregoing. This
procedure shall be repeated until the Space Plans are finally approved by
Landlord, except that Landlord’s and Tenant’s response times for reviews and
submissions following the first ones shall be reduced to five (5) business days.
(g)By the earlier of February 14, 2015 or ten (10) weeks after Landlord has
approved the Space Plans, subject to Landlord Delivery Delay (defined below),
Tenant shall submit to Landlord for its approval (i) Working Drawings for the
Landlord Construct TIs prepared by the Architect, and (ii) and Engineering
Drawings (the Working Drawings and Engineering Drawings are referred to herein
collectively as the “100% DD Drawings”). The Working Drawings shall be
reflective of a 100% Schematic Design/100% Design Development architectural set
inclusive of interior usage, specifically noting how any relevant portion of the
Must-Take Premises interior space to be constructed as part of the Landlord
Construct TIs is to be addressed, wall locations and ceilings and shall include
any special Tenant Improvements (as described in Paragraph 9) that Tenant
intends to construct. The Engineering Drawings shall show complete plans for
telephone outlets, electrical, plumbing work, heating, ventilating and air
conditioning, security and fiber optics and design build plans for the fire
sprinklers. The Engineering Drawings shall be reflective of a 100% Schematic
Design/100% Design Development mechanical, electrical, plumbing (MEP) set,
inclusive of mechanical zoning, rooftop equipment locations and emergency
generator. The 100% DD Drawings shall show any special Tenant Improvements (as
described in Paragraph 9) and any structural implications resulting from
additive improvements selected as a part of Paragraph 9. Tenant may elect to use
Landlord’s engineering/design consultants for the Base Building Improvements for
the design of the Tenant Improvements, subject to a not-to-exceed proposal for
services to be reviewed and approved by Tenant , but if Tenant does not, then
Landlord’s engineering/design consultants for the Base Building Improvements
shall have the right to review and approve the MEP design through the 100%
Schematic Design phase, provided the reasonable cost thereof shall be charged to
the Landlord Construct TI Allowance Allocation (as defined below). In addition
to the foregoing, Tenant shall deliver to Landlord a drawing suitable for
establishing project budgets (roughly a 100% Schematic Drawing set) for the Base
Building Improvements and Landlord Construct TIs no later than the earlier of
February 1, 2015 or eight (8) weeks after Landlord has approved the Space Plans,
subject to Landlord Delivery Delay.
(h)Within fifteen (15) business days of receipt, Landlord shall either approve
the 100% DD Drawings or specify (in sufficient detail that Tenant can understand
and respond to Landlord’s requirements) by notice to Tenant the changes required
to be made to the 100% DD Drawings, which Tenant shall make and re-submit to
Landlord within five (5) business days of Tenant’s receipt of Landlord’s
comments. This procedure shall be repeated until the 100% DD Drawings are
finally approved by Landlord, with Landlord’s and Tenant’s response times being
five (5) business days for all reviews and submissions following the first ones.
(i)By the earlier of April 1, 2015 or six (6) weeks after Landlord has approved
the 100% DD Drawings, subject to Landlord Delivery Delay, Tenant shall submit to
Landlord final plans (the “Plans”), which shall be defined as, and shall consist
of, complete architectural and engineering plans for all of the Landlord
Construct TIs, ready to submit for permit review and construction contract
pricing, and specifications necessary to allow the Contractor (defined below) to
build the Landlord Construct TIs in accordance with the final Plans. Tenant
shall cause the Plans to be prepared by a consultant and/or design build
subcontractor selected by Tenant and reasonably approved by Landlord. The Plans
shall be reflective of a 90% Construction Document set suitable for permitting
and bidding.
(j)Within ten (10) business days of receipt, Landlord shall either approve such
Plans or specify (in sufficient detail that Tenant can understand and respond to
Landlord’s requirements) by notice to Tenant the changes required to be made to
such Plans, which Tenant shall make and re-submit to Landlord within five (5)
business days of Tenant’s receipt of Landlord’s comments. This procedure shall
be repeated until the Plans are finally approved by Landlord, with Landlord’s
and Tenant’s response times being five (5) business days for all reviews and
submissions following the first ones.
(k)No later than eight (8) weeks after Tenant has submitted the Plans to
Landlord, Landlord shall submit to Tenant a copy of the Project Budget that
details the Total Cost (defined below). Tenant shall provide to Landlord any
comments Tenant has on the Project Budget (subject in all respects to the
provisions of Paragraphs 6(b) and (c)) within ten (10) business days after
receipt of the Project Budget from Landlord. Without limiting the

Exhibit C-3



--------------------------------------------------------------------------------



foregoing, if the Total Cost (as defined in Paragraph 6(a), below), as shown in
the Project Budget exceeds the Landlord Construct TI Allowance Allocation (as
defined below), Tenant shall have the right to request changes to the Plans to
reduce the Total Cost, established in accordance with Paragraph 5(g), pursuant
to the procedure provided in Paragraph 6(b) below.
(l)Landlord shall enter into a contract to build the Landlord Construct TIs (the
“Construction Contract”) with the contractor selected by Landlord to construct
the Base Building Improvements (the “Contractor”) as soon as reasonably possible
after final approval of the Plans. Landlord shall provide the Construction
Contract to Tenant for its review and reasonable approval (which review and
approval shall include, without limitation, reasonable approval of the cost to
construct the Landlord Construct TIs, which cost shall not exceed the approved
Project Budget unless approved by Tenant, which approval will not be
unreasonably withheld or delayed), prior to its execution. Landlord agrees that
the Construction Contract shall state that: (i) no costs or fees shall be
included that are duplicative of costs and fees included in the Landlord’s
construction contract for the Base Building Improvements; (ii) the Contractor
shall properly apportion costs and expenses between the Landlord Construct TIs
and the Base Building Improvements; (iii) the Contractor’s fee with respect to
the Landlord Construct TIs shall not exceed the lesser of market or three
percent (3%) of the total hard construction costs for the Landlord Construct
TIs; and (iv) the Contractor has not colluded with any other contractor or
subcontractor to fix prices, overhead, profit or costs in connection with any
bidding relating to the Landlord Construct TIs. All costs payable under the
Construction Contract shall be subject to the terms of the immediately preceding
sentence and shall be at Tenant’s sole and entire cost, subject to Tenant’s
ability to utilize the portion of the Tenant Improvement Allowance allocated to
the Initial Premises and, if Tenant elects to cause Landlord to construct the
Tenant Improvements in the Must-Take Premises, the portion of the Must-Take
Premises to be improved by Landlord concurrently with the improvement of the
Initial Premises (the “Landlord Construct TI Allowance Allocation”).
(m)Landlord shall cause the Contractor to bid all major subcontractor work
relating to the Landlord Construct TIs to at least three (3) reputable and
licensed subcontractors and/or design build subcontractors for the major trades
on an open book basis with Tenant. Tenant shall have the right to select one (1)
of the three (3) subcontractors for the major trades, provided that
subcontractor selected by Tenant meets the same requirements placed on the other
subcontractors.
(n)Tenant agrees and understands that Landlord, by its review and approval
thereof, shall not be the guarantor of, nor responsible for, the correctness or
accuracy of any such Space Plans, Working Drawings, Engineering Drawings, 100%
DD Drawings or Plans or compliance of such Space Plans, Working Drawings,
Engineering Drawings, 100% DD Drawings or Plans with applicable laws. Tenant
also acknowledges and agrees that the Space Plans, Working Drawings, Engineering
Drawings, 100% DD Drawings and Plans shall be prepared in compliance with the
Base Building Improvements, including the building systems.
(o)Tenant shall pay to Landlord a fee (the “Construction Management Fee”) for
Landlord’s services in connection with this Work Letter, for the Landlord
Construct TIs and the Tenant Construct TIs, equal to one and 50/100 dollars
($1.50) per rentable square foot of the Premises, which Construction Management
Fee shall be deducted from the Landlord Construct TI Allowance Allocation and/or
the MT TI Allowance Allocation, as applicable, and paid pro rata based upon the
total percentage completion of the Landlord Construct TIs and (if applicable)
the Tenant Construct TIs.
(p)Any failure by Tenant to comply with the dates and time limits in this Work
Letter, including without limitation, any failure by Tenant to approve Working
Drawings, Engineering Drawings, 100% DD Drawings or Plans within the time
periods set forth shall constitute “Tenant Delays,” subject to Paragraph 7
hereof.
(q)Any change that Tenant makes to the Plans that delays the Substantial
Completion of the Landlord Construct TIs beyond the time that it would have
otherwise taken to cause Substantial Completion of the Landlord Construct TIs
shall also constitute Tenant Delays, subject to Paragraph 7 hereof.

Exhibit C-4



--------------------------------------------------------------------------------



(r)As used in Paragraphs 5(g) and 5(i), “Landlord Delivery Delay” shall mean any
delay in Landlord’s delivering the 100% Base Building Construction Drawings to
Tenant beyond October 15, 2014 and/or any delays by Landlord in responding to
Tenant’s submissions under Paragraphs 5(f) and/or 5(h) beyond the time periods
specified therein. Tenant shall be entitled to one (1) day of delay in
delivering the documentation specified to be subject to Landlord Delivery Delay
under Paragraphs 5(g) and 5(i) for each day of Landlord Delivery Delay.
6.    Construction of Landlord Construct TIs:
(a)Landlord shall make arrangements to construct the Landlord Construct TIs as
soon as reasonably possible after receipt of all necessary permits and after the
Project Budget has been finalized, consistent with industry custom and practice.
Landlord will pay an amount equal to fifty-five dollars ($55) per rentable
square foot of the Premises (the “Tenant Improvement Allowance”) toward the cost
of the design and construction of the Tenant Improvements, whether constructed
by Tenant or Landlord, including the fees of the Architect, consulting fees,
fees for engineering, mechanical and electrical services, construction and/or
project management fees, information technology, telephone/data cabling and
building permits associated with the Tenant Improvements, and the Construction
Management Fee (the “Total Cost”). Notwithstanding the foregoing, in no event
shall Tenant be permitted to use more than five dollars ($5) per rentable square
foot of the Premises from the Tenant Improvement Allowance to pay architectural
and engineering fees (combined). The Total Cost shall include all costs
associated with the design and construction of the Tenant Improvements,
including, without limitation, all building permit fees, payments to design
consultants for services and disbursements, all preparatory work, premiums for
insurance and bonds, general conditions, such inspection fees as Landlord may
incur, reimbursement to Landlord for permit and other fees Landlord may incur
that are fairly attributable to the Tenant Improvement work and the cost of
installing any additional electrical capacity or telecommunications capacity
required by Tenant. In no event shall any portion of the Tenant Improvement
Allowance be used to pay for personal property.
(b)If the Total Cost as shown in the Project Budget exceeds the Tenant
Improvement Allowance, Tenant shall have the right to request changes to the
Plans to reduce the Total Cost. Any such changes to the Plans or the Project
Budget shall be subject to the provisions of Paragraph 5(q) of this Work Letter.
In the event the Total Cost of the Landlord Construct TIs exceeds the Landlord
Construct TI Allowance Allocation, Tenant shall pay, as Rental, the difference
(the “Tenant Costs”) by making progress payments to Landlord (for payment to the
Contractor) on a pro rata basis with payments made by Landlord from the Landlord
Construct TI Allowance Allocation (in proportion to the amount that the Tenant
Costs bears to the Total Cost) from time to time as the Landlord Construct TIs
are constructed, based upon statements and invoices submitted by Landlord to
Tenant. Tenant shall make such payments within twenty (20) days after receipt of
the applicable statement and invoice, and Tenant’s failure to make timely
payments shall constitute a Tenant Delay, subject to Paragraph 7 hereof, and
shall be a payment default under the Lease, subject to any applicable grace or
cure periods provided in the Lease. If the Landlord Construct TI Allowance
Allocation is exhausted, Tenant shall pay the full balance due on all subsequent
invoices and statements.
(c)In the event that Tenant requests any changes to such Plans in accordance
with Paragraph 6(b) above, Landlord shall not unreasonably withhold its consent
to any such changes, provided the changes do not adversely affect the Building’s
structure, systems, equipment, security system or appearance, but if such
changes increase the Total Cost of the Tenant Improvements shown on the Plans,
Tenant shall pay the increased costs (to the extent the increased Total Cost
exceeds the Landlord Construct TI Allowance Allocation) in the manner set forth
in the preceding subparagraph (b). The costs charged by Landlord to Tenant
caused by Tenant’s requesting changes to the Tenant Improvements shall be the
amount of money Landlord has to pay to cause the Tenant Improvements, as
reflected by revised Plans, to be constructed above the costs that Landlord
would have had to pay to cause the Tenant Improvements to be constructed if no
changes had been made to the Plans (the “Differential”), plus an amount equal to
two percent (2%) of the Differential to compensate Landlord for its time and
efforts in connection with such changes. If such changes delay Landlord’s
completion of the Base Building Improvements or the Landlord Construct TIs, then
such delay shall constitute Tenant Delays, subject to Paragraph 7 hereof. If the
Total Cost of the Tenant Improvements is less than the Tenant Improvement
Allowance, the difference shall be applied as a credit against the first
installment(s) of Basic Monthly Rental due under the Lease; provided, however,
that in no

Exhibit C-5



--------------------------------------------------------------------------------



event shall Tenant be permitted to apply any portion of the Tenant Improvement
Allowance to Basic Monthly Rental unless and until all Tenant Improvements for
the Premises have been constructed in accordance with the Plans.
(d)Notwithstanding anything to the contrary herein, the Tenant Improvement
Allowance shall be allocated pro rata between the Initial Premises, any portion
of the Must-Take Premises to be improved with Landlord Construct TIs and any
portion of the Must-Take Premises to be improved with Tenant Construct TIs. The
Tenant Improvement Allowance allocated to the Initial Premises and any portion
of the Must-Take Premises to be improved by Landlord as part of the Landlord
Construct TIs, must be used within eighteen (18) months after the IP Rent
Commencement Date, and the Tenant Improvement Allowance allocated to the
Must-Take Premises must be applied to the Total Cost or, if the Tenant
Improvement Allowance exceeds the Total Cost, applied against Monthly Basic
Rental, at Tenant’s request, within eighteen (18) months after the MT Rent
Commencement Date. If all or a portion of Must-Take Premises is improved with
Tenant Construct TIs, then Landlord shall advance the MT TI Allowance Allocation
in accordance with Paragraph 11(f) below.
(e)Any other actions of Tenant, or inaction by Tenant, that delays Landlord or
the Contractor in completing the Landlord Construct TIs in accordance with the
Plans shall also constitute Tenant Delays, subject to Paragraph 7 hereof.
Whenever possible and practical, Landlord will utilize, for the construction of
the Landlord Construct TIs, the items and materials designated in the Plans.
However, whenever Landlord determines in its reasonable judgment that it is not
commercially reasonable to use such materials, Landlord shall have the right,
upon receipt of Tenant’s consent, which consent shall not be unreasonably
withheld or delayed, after a written request for such consent from Landlord that
shall reasonably specify the changes, to substitute comparable items and
materials. If Tenant refuses to grant such consent, and Landlord is delayed in
causing Substantial Completion of the Landlord Construct TIs because of Tenant’s
unjustified failure to permit the substitution of comparable items and
materials, such delay shall constitute Tenant Delays, subject to Paragraph 7
hereof, provided Landlord shall at all times act diligently and reasonably to
order or requisition any substitute materials and/or complete any such changes.
(f)Tenant acknowledges that the length of any Tenant Delay is to be measured by
the duration of the delay in Substantial Completion caused by the event or
conduct constituting Tenant Delay, which may exceed the duration of such event
or conduct due to the necessity of rescheduling work or other causes. Landlord
shall use commercially reasonable efforts to mitigate any excess delays
resulting from rescheduling work or other causes.
(g)The obligation of Landlord to make any one or more payments pursuant to the
provisions of this Work Letter, including payment of the Tenant Improvement
Allowance, or to proceed with the construction of the Landlord Construct TIs
shall be suspended without further act of the parties during any such time as
there exists an Event of Default under the Lease or any event or condition that,
with the passage of time or the giving of notice or both, would constitute such
an Event of Default. In the event the construction of the Landlord Construct TIs
subsequently resumes, any delays resulting from such suspension of work shall
constitute Tenant Delays.
7.    Notice of Tenant Delays: Landlord shall provide written notice to Tenant
no later than ten (10) business days after Landlord becomes aware of an act or
failure to act by Tenant, that could give rise to a Tenant Delay under this Work
Letter or if such Tenant Delay arises from a request by Tenant for any changes
to the Plans or Base Building Improvements, at the time Landlord delivers its
approval of the relevant change. Each such written notice shall specify the
nature and the reasonably expected duration of any relevant Tenant Delay, which
shall not exceed the expected actual delay arising from the relevant act,
failure to act or change. If the Landlord does not provide notice of the
relevant Tenant Delay in the time provided herein after the relevant act,
failure to act or request for change, it will be deemed to have waived the
Tenant Delay asserted to arise from the relevant act, failure to act or change
(but not any later act, failure to act, or change).
8.    Substantial Completion:
(a)The term “Substantial Completion” means that all of the following have
occurred: (a) Landlord (and Landlord’s construction manager) and Tenant’s
Architect mutually agree that the Base Building Improvements have been completed
in accordance with the permitted drawings and specifications described in

Exhibit C-6



--------------------------------------------------------------------------------



Exhibit A attached hereto, but subject to subparagraph (b), below and the
Landlord Construct TIs have been completed in accordance with the final Plans
and any change orders; (b) Tenant is legally permitted to occupy the space
included in the Landlord Construct TIs (as evidenced by a temporary or final
certificate of occupancy or final inspection and sign-off on the job card for
the Landlord Construct TIs or reasonable equivalent); (c) all of the building
systems serving the space included in the Landlord Construct TIs have been
completed and are in good order and operating condition; and (d) completion and
clean and orderly condition of all Building common areas that Tenant must travel
through for access to the Initial Premises.
(b)If Landlord completes sufficient portions of the common area that Tenant has
adequate access to the portion of the Premises improved with Landlord Construct
TIs, then Landlord shall notify Tenant of such completion and Tenant, at its
sole election, shall agree to either accept the Base Building Improvements and
Landlord Construct TIs, in which case the IP Rent Commencement Date shall
commence, or refuse to accept delivery of the Base Building Improvements and
Landlord Construct TIs until Substantial Completion of all necessary portions of
the common area. Tenant shall not be permitted to occupy the Landlord Construct
TIs until it has accepted delivery of the portion of the Premises improved with
Landlord Construct TIs. Tenant’s acceptance of the portion of the Premises
improved with Landlord Construct TIs prior to completion of all portions of the
common areas necessary to provide access to the portion of the Premises improved
with Landlord Construct TIs shall not relieve Landlord of its obligation to
diligently complete all remaining common areas, which completion will be subject
to Tenants’ acceptance.
(c)Landlord shall notify Tenant of Landlord’s determination that Substantial
Completion has occurred and provide Tenant reasonable documents and information
regarding the satisfaction of the requirements thereof. Landlord and Tenant
shall set a mutually convenient time, which shall occur no later than five (5)
business days after delivery of such notice to Tenant, for Tenant, Landlord and
the Contractor to inspect the Initial Premises to confirm the occurrence of
Substantial Completion and develop an agreed-upon list of punch-list items to be
completed by Landlord. Landlord shall use commercially reasonable efforts to
complete the punch-list items within thirty (30) calendar days after Substantial
Completion.
(d)Any disputes between Landlord and Tenant (or Tenant’s architect) under this
Paragraph 8 shall be resolved in accordance with Paragraph 13 below.
(e)Upon Substantial Completion, Tenant shall, through assignment from Landlord
that shall be reasonably satisfactory to Tenant or otherwise, be given the
benefit of all Contactor and manufacturer warranties applicable to the Landlord
Construct TIs.
9.    Special Tenant Improvements: Landlord agrees that Tenant shall have the
right to include in the Plans for the Tenant Improvements the facilities
described below, provided, however, that all costs associated with the design
and construction of such Tenant Improvements (including any changes to the Base
Building Improvements required to construct such Non-Standard Improvements),
shall be at Tenant’s sole costs and expenses and shall not be paid for from the
Tenant Improvement Allowance. Any delays in completing the Landlord Construct
TIs resulting from the inclusion of any of the Tenant Improvements described in
this paragraph 9 in the Plans shall constitute Tenant Delays:
(a)    A gym facility located within the Premises, the scope and specific
location of which shall be subject to Landlord’s reasonable approval;
(b)    Shower facilities, in addition to those included in the Base Building
Improvements, located within the Premises, the scope and specific location of
which shall be subject to Landlord’s reasonable approval;
(c)    A roof deck containing up to 3,570 square feet on the sixth (6th) floor
roof of the Building, the design of which shall be subject to Landlord’s prior
approval;

Exhibit C-7



--------------------------------------------------------------------------------



(d)    Any kitchen installations permitted by Paragraph 14 of the Building Rules
and Regulations attached as Exhibit B to the Lease; and
(e)    Communicating stairs through some or a portion of the Premises, the
design and specific location of which shall be subject to Landlord’s reasonable
approval, which approval may include the requirement (as provided above) that,
at the expiration or earlier termination of the Lease, Tenant remove the
communicating stairs and restore each connecting floor to a condition necessary
to allow the full functionality of the floor after removal of the communicating
stairs.
In addition to the foregoing, Tenant shall have the right, at its sole cost and
expense (not to be paid for from the Tenant Improvement Allowance), to connect
250 Brannan Street to the Building by common access and/or common
infrastructure, such as conduit, should such connection be feasible, subject to
Landlord’s reasonable approval. Tenant shall be responsible for all related
costs to connect the buildings and all restoration costs attributed to the
connection. The provisions of this Paragraph 9 are personal to Splunk Inc. and
any Permitted Transferee and may not be exercised by any other Tenant.
Landlord will reasonably cooperate with Tenant during the planning and design
stages of construction to promptly specify any changes to the Base Building
Improvements, and any anticipated change to the Project Budget or Total Cost of
constructing such Base Building Improvements, that may result from any
Non-Standard Improvements constructed by Tenant pursuant to the foregoing.
10.    Base Building Improvements:
(a)    Tenant shall have the right to comment on the design and finish detail of
the Building’s common areas. Landlord shall provide Tenant plans/Building
standards showing Landlord’s selected finishes for Tenant’s review. Tenant shall
have the right to request that Landlord substitute materials used in, and
otherwise modify the design of, the Building common areas, provided, however,
that any such substitute materials or modifications shall be subject to
Landlord’s reasonable approval. Tenant agrees that it would be reasonable for
Landlord to reject any requests that would likely have a significant impact on
the construction schedule, permitting or the future marketability of the
Building, among other things. If approved by Landlord, Tenant shall be
responsible for all costs in excess of the finishes selected by Landlord that
result from Tenant’s finish selection and any increased costs resulting from the
design modifications requested by Tenant, and such costs shall not be paid for
from the Tenant Improvement Allowance. If the Landlord approves Tenant’s changes
to the finishes or design modifications, Landlord shall notify Tenant, at the
time it issues its approval, whether such finishes must be removed and replaced
by Landlord’s selected finishes, or if the design modifications must be
reversed, upon the expiration of the Term, the earlier termination of the Lease
or at such earlier time as Tenant no longer leases the entire Building
(excluding the Retail Space). Any delays in completing the Base Building
Improvements resulting from Tenant’s requested changes to the finishes or design
modifications shall constitute Tenant Delays, subject to Paragraph 7 hereof.
(b)    Subject to Landlord’s reasonable approval, Tenant shall have the right to
specify the security system (which may include cameras, card access, biometrics
or other improvements) to be installed by Landlord in the Building. If the cost
of the security system selected by Tenant exceeds the cost for the system
designated by Landlord, Tenant shall pay the increased cost of such security
system, and such costs shall not be paid for from the Tenant Improvement
Allowance.
11.    Design and Construction of Tenant Construct TIs:
(a)    If any portion of the Must-Take Improvements is not included in the final
Plans prepared by Tenant and approved by Landlord in connection with the
Landlord Construct TIs, and Tenant will construct Tenant Construct TIs, Tenant
shall prepare 100% DD Drawings and Plans therefor in accordance with the
procedures set forth in Paragraph 5 of this Work Letter with the following
modifications applicable to the Tenant Construct TI planning process: (i) in
subparagraph 5(e) Tenant shall submit any requested revisions of the approved
Space Plan for the portion of the Premises in which the Tenant Construct TIs are
to be constructed, for Landlord’s

Exhibit C-8



--------------------------------------------------------------------------------



approval; (ii) in subparagraph 5(f), Landlord shall not unreasonably withhold
its approval, (iii) in subparagraph 5(g), the Tenant will prepare the 100% DD
Drawings for the Tenant Construct TIs after any revisions to the Space Plan are
finally approved; (iv) the time periods in subparagraph 5(h) will apply to any
Landlord approval of the 100% DD Drawings for the Tenant Construct TIs and the
response and revision times for any changes to the 100% DD Drawings shall be as
set forth subparagraph 5(f); (v) in subparagraph 5(i) Tenant will prepare the
Plans for the Tenant Construct TIs after approval of the 100% DD Drawings; (vi)
the time periods provided in subparagraph 5(j) will apply to approval of the
Plans for the Tenant Construct TIs; and (vii) subparagraphs 5(k)-(m) and
subparagraph 5(o) will not apply, and subparagraph 5(p) will be deemed modified
as set forth in subparagraph 11(b), below.
(b)    Tenant shall be responsible for obtaining all necessary permits for the
Tenant Construct TIs. Promptly after receipt of the necessary permits, Tenant
shall instruct the contractor selected by Tenant and approved in writing by
Landlord (the “Tenant Contractor”) to build the Tenant Construct TIs at Tenant’s
sole and entire cost, subject to Tenant’s ability to utilize the MT TI Allowance
Allocation to pay for such costs. Tenant shall hire Landlord’s mechanical and
electrical engineers either to perform the mechanical and electrical design work
associated with the Tenant Construct TIs, or if they do not perform such work,
to perform a peer review of such mechanical and electrical design work performed
by Tenant’s mechanical and electrical engineers. Tenant shall be solely
responsible for, and Landlord specifically reserves the right to require Tenant
to make at any time and from time to time during the construction of the Tenant
Construct TIs, any changes to the Plans necessary to obtain any permit or to
comply with all applicable regulations, laws, ordinances, codes and rules or to
achieve functional compatibility with the mechanical, plumbing, life safety and
electrical systems of included in the Base Building Improvements and any
third-party warranties applicable thereto. Tenant shall pay to Landlord a
Construction Management Fee as provided for in Paragraph 5(p) to compensate
Landlord for its services in connection with this Work Letter, which fee will be
deducted from the MT TI Allowance Allocation.
(c)    After acceptance of bids, the Tenant Contractor shall administer the
construction of the Tenant Construct TIs in accordance with the Plans. If Tenant
requests the installation of any Tenant Construct TIs that are mechanical or
electrical in nature or impact the Building’s structure, systems, equipment,
security system or appearance, and such Tenant Construct TIs do not conform to
the approved Plans or conflict with elements of the approved Plans after such
administration begins, then such request shall be deemed a change and shall
require Landlord’s prior written approval. In the event that Tenant requests any
changes to the Plans, Landlord shall not unreasonably withhold its consent to
any such changes, provided the changes do not adversely affect the Building’s
structure, systems, equipment, security system or appearance.
(d)    The Tenant Contractor and its subcontractors and materialmen shall
maintain: (i) commercial general liability insurance, naming Landlord as an
additional insured, in an amount of not less than five million dollars
($5,000,000) for the Tenant Contractor (inclusive of coverage provided under an
umbrella policy) and one million dollars ($1,000,000) for subcontractors on a
combined single limit basis; (and ii) all worker’s compensation insurance
required by law. In addition, if any portion of the Tenant Construct TIs are
constructed as part of a design/build process, the Tenant Contractor shall
maintain errors and omissions insurance coverage in an amount of not less than
one million dollars ($1,000,000).
(e)    In addition to the indemnity obligations of Tenant under the Lease,
Tenant shall indemnify, defend and protect Landlord and hold Landlord harmless
from any and all claims, proceedings, loss, cost, damage, causes of action,
liabilities, injury or expense arising out of or related to claims of injury to
or death of persons or damage to property occurring or resulting directly or
indirectly from the presence in the Premises or the Building of the Tenant
Contractor and its employees, subcontractors, materialmen and suppliers in or
about the Premises or Building during the construction period, such indemnity to
include, but without limitation, the obligation to provide all costs of defense
against any such claims. This indemnity shall survive the expiration or sooner
termination of the Lease.
(f)    Landlord shall make progress payments from the MT TI Allowance Allocation
on a pro rata basis with payments made by Tenant (i.e., Landlord’s portion of
each Tenant’s progress payment shall be the same percentage of the total amount
of such progress payment as the percentage that the MT TI Allowance Allocation
is of the total cost for the construction of the Tenant Construct TIs) from time
to time as the Tenant

Exhibit C-9



--------------------------------------------------------------------------------



Construct TIs are constructed, based upon statements and invoices submitted from
the Tenant Contractor, but subject to a ten percent (10%) holdback (which
Landlord shall disburse in accordance with standard construction practices) and
appropriate lien releases. Landlord shall pay the balance of the MT TI Allowance
Allocation upon receipt of properly executed final mechanics lien releases in
compliance with California Civil Code Section 8138 (Unconditional Waiver and
Release in Exchange for Final Payment; Form) from contractor and all
subcontractors and upon Landlord’s reasonable determination that no substandard
work exists that adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the curtain wall of the Building, the structure or exterior appearance
of the Building, or (if applicable) any other tenant’s use of such other
tenant’s premises in the Building. Tenant shall pay the balance due on any
invoice or statement to the extent the MT TI Allowance Allocation does not fully
cover such amount
(g)    Any delay by Landlord in issuing any approvals hereunder that shall
actually delay the completion of the Tenant Construct TIs beyond the time that
it would have otherwise taken to complete the Tenant Construct TIs or any
willful or negligent failure by Landlord to provide access to Tenant’s
contractors for the purposes of constructing the Tenant Construct TIs that
delays the Tenant Construct TIs beyond the time that it would have otherwise
taken to cause Substantial Completion of the Tenant Construct TIs shall
constitute “Landlord Delays.” Tenant shall provide written notice to Landlord no
later than ten (10) business days after Tenant becomes aware of an act or
failure to act by Landlord, that could give rise to a Landlord Delay under this
Work Letter. Each such written notice shall specify the nature and the
reasonably expected duration of any relevant Landlord Delay, which shall not
exceed the expected actual delay arising from the relevant act or failure to
act. If the Tenant does not provide notice of the relevant Landlord Delay in the
time provided herein after the relevant act or failure to act, it will be deemed
to have waived the Landlord Delay asserted to arise from the relevant act or
failure to act. If a Landlord Delay occurs then Tenant will be entitled to a
credit against the Basic Monthly Rent otherwise payable for the Must-Take
Premises in the amount of the per diem rent for the Must-Take Premises,
multiplied by the number of days of Landlord Delay, multiplied by a fraction
having as its numerator the rentable area of the portion of the Must-Take
Premises to be improved with Tenant Construct TIs, and as its denominator the
rentable area of the Must-Take Premises.
12.    Miscellaneous: If no other response time is stated in this Work Letter, a
party shall have three (3) business days to respond to a written request for
information, consent or approval (or similar request) from the other party.
Tenant hereby designates Douglas Harr as its sole representative with respect to
the matters set forth in this Work Letter, which representative shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Work Letter, and Landlord shall be entitled to rely upon the decisions and
agreements made by such representative as binding upon Tenant. Landlord hereby
designates David Tech as its sole representatives with respect to the matters
set forth in this Work Letter, which representative, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Work Letter. Tenant’s representative shall be
provided with reasonable advance written notice of, and have the right to attend
construction meetings that relate to the Landlord Construct TIs. This Work
Letter shall not be deemed applicable to any additional space added to the
original Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions thereto in the event of damage or destruction of the Premises,
condemnation of the Premises, or renewal or extension of the initial term of the
Lease, whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement thereto.
13.    Dispute Resolution:
(a)    Any disputes among or between the parties under Paragraph 8 of this Work
Letter regarding whether Substantial Completion has occurred (a “Dispute”) shall
be resolved in accordance with this Paragraph 13. If a Dispute arises, either
Landlord or Tenant may promptly convene a telephonic or in person meeting of
Landlord’s representative and Tenant’s representative (the “Initial Meeting”) to
discuss the Dispute.
(b)    If the Dispute cannot be resolved within five (5) days following the
request for the Initial Meeting, then the Dispute shall be referred to an
in-person meeting (the “Executive Meeting”) between Daniel Kingsley, on behalf
of Landlord, and Douglas Harr, on behalf of Tenant, to be held within ten (10)
days following the Initial Meeting.

Exhibit C-10



--------------------------------------------------------------------------------



(c)    Landlord and Tenant agree to use good faith efforts to settle the issue
in question at the Initial Meeting and, if applicable, the Executive Meeting. If
the issue is resolved at the Initial Meeting or the Executive Meeting, the
representatives of Landlord and Tenant in attendance at the meeting shall
execute a written summary of the agreed-upon resolution of the Dispute. The
executed summary shall be binding on Landlord and Tenant.
(d)    If the Dispute cannot be resolved at the Initial Meeting or the Executive
Meeting, then the Dispute shall be determined by binding arbitration
(“Arbitration”) in San Francisco, California before a single arbitrator and,
unless the parties mutually agree otherwise, shall be administered by Judicial
Arbitration & Mediation Services (“JAMS”) pursuant to its Streamlined
Arbitration Rules and Procedures in effect on the date of this Agreement. A
party desiring to initiate Arbitration under this Lease shall give notice to the
other party and to the JAMS office in San Francisco, California, specifying the
matter to be arbitrated. The arbitrator shall be a retired California or federal
judge selected in accordance with the JAMS Rules. The party filing a notice of
demand for arbitration must assert in the demand all claims then known to that
party on which arbitration is permitted to be demanded. The Award (defined
below) shall be in writing, shall be made within thirty (30) days after the
conclusion of any hearing or upon a summary disposition of the matter, shall be
accompanied by a written opinion explaining the basis or reason for the decision
and shall be communicated promptly and simultaneously to each party in writing
by facsimile and personal delivery. The arbitrator shall have the right to
consult experts and competent authorities skilled in the matters under
Arbitration, but any such consultation shall be made in the presence of both
parties with full right to cross examine. The arbitrator shall give a
counterpart copy of its written decision to each party (the “Award”). The
arbitrator shall have no power to modify the provisions of this Work Letter, and
the jurisdiction of the arbitrator is limited accordingly. The judgment on the
Award rendered in an Arbitration initiated and conducted in accordance with this
Paragraph 13 may be entered in any state or federal court of competent
jurisdiction and shall be final and binding upon the parties. The Arbitration
shall be conducted and determined at any location in the City and County of San
Francisco, California, upon which the parties agree, or in one of such locations
selected by the arbitrator if the parties are unable to agree on the location,
in accordance with the then prevailing JAMS Rules. The Arbitration proceedings
shall be governed exclusively by the substantive and procedural laws of the
State of California applicable to contracts made in and between residents of and
to be performed wholly within California. The arbitrator shall not have the
power to commit errors of law or legal reasoning, and the award may be vacated
or corrected on appeal to a court of competent jurisdiction for any such error.
The foregoing agreement to arbitrate shall be specifically enforceable under
applicable law in any court having jurisdiction thereof. The arbitrator shall
determine which party is the prevailing party and shall award attorney’s fees
and costs incurred in the underlying Dispute and Arbitration, including the fees
of JAMS.



Exhibit C-11



--------------------------------------------------------------------------------



[officeleasesplunkincf_image1.jpg]

Exhibit C-12



--------------------------------------------------------------------------------



[officeleasesplunkincf_image2.jpg]

Exhibit C-13



--------------------------------------------------------------------------------



[officeleasesplunkincf_image3.jpg]

Exhibit C-14



--------------------------------------------------------------------------------



[officeleasesplunkincf_image4.jpg]

Exhibit C-15



--------------------------------------------------------------------------------



[officeleasesplunkincf_image5.jpg]

Exhibit C-16



--------------------------------------------------------------------------------



[officeleasesplunkincf_image6.jpg]

Exhibit C-17



--------------------------------------------------------------------------------



[officeleasesplunkincf_image7.jpg]

Exhibit C-18



--------------------------------------------------------------------------------



[officeleasesplunkincf_image8.jpg]

Exhibit C-19



--------------------------------------------------------------------------------



[officeleasesplunkincf_image9.jpg]

Exhibit C-20



--------------------------------------------------------------------------------



EXHIBIT D
COMMENCEMENT DATE NOTICE
NOTICE is hereby given as of __________ __, ____, by 270 BRANNAN STREET, LLC, a
Delaware limited liability company (“Landlord”), to SPLUNK INC., a Delaware
corporation (“Tenant”), of the determination of certain dates set forth below
relating to that certain Office Lease dated as of April 29, 2014 (the “Lease”)
respecting certain premises (the “Premises”) located in the building known as
270 Brannan Street, San Francisco, California.
Pursuant to Paragraph 2(a) of the Lease, Landlord hereby confirms that the
Commencement Date (as defined in the Lease) is ______________ __, 201_, that the
IP Rent Commencement Date (as defined in the Lease) is ____________, 201_, that
the IP Expiration Date (as defined in the Lease) is _____________ __, 202_, and
that the Base Year for the Initial Premises is ____________, 201__.
Landlord hereby confirms that the Initial Premises contains ______ rentable
square feet and the Must-Take Premise contains ______ rentable square feet.
This Notice supplements, and shall be a part of, the Lease.
IN WITNESS WHEREOF, Landlord has executed and delivered this Notice to Tenant as
of the day and year first above written.
LANDLORD:
270 BRANNAN STREET, LLC, a Delaware limited liability company


By SKS 270 BRANNAN, LLC, a Delaware limited liability company, its managing
member


By: __________________________________
Its: __________________________________









Exhibit D-1



--------------------------------------------------------------------------------



EXHIBIT E
APPROVED SIGNS
[approvedsigns1.jpg]

Exhibit E-1



--------------------------------------------------------------------------------



[approvedsigns2.jpg]

Exhibit E-2



--------------------------------------------------------------------------------



EXHIBIT F
FIRST SOURCE HIRING AGREEMENT
[firstsourcehiringagreement.jpg]
This First Source Hiring Agreement (this “Agreement”), is made as of April 29,
2014, by and between Splunk Inc., a Delaware corporation (the “Lessee”), and the
First Source Hiring Administration, (the “FSHA”), collectively the “Parties”:


RECITALS


WHEREAS, Lessee has plans to occupy the building at 270 Brannan Street, San
Francisco, California (the “Premises” ), which required a First Source Hiring
Agreement between the project sponsor and FSHA due to the issuance of building
permit for 25,000 square feet or more of floor space or constructed ten or more
residential units; and,


WHEREAS, the project sponsor was required to provide notice in leases, subleases
and other occupancy contracts for use of the Premises (“Contract”);and


WHEREAS, as a material part of the consideration given by Lessee under the
Office Lease dated April 29, 2014, between Lessee and the project sponsor,
Lessee has agreed to execute this Agreement and participate in the Workforce
System managed by the Office of Economic and Workforce Development (OEWD) as
established by the City and County of San Francisco pursuant to Chapter 83 of
the San Francisco Administrative Code;


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Parties covenant and agree as follows:


1.
DEFINITIONS

 
For purposes of this Agreement, initially capitalized terms shall be defined as
follows:


a.
Entry Level Position: Any non-managerial position that requires no education
above a high school diploma or certified equivalency, and less than two (2)
years training or specific preparation, and shall include temporary, permanent,
trainee and intern positions.



b.
Workforce System: The First Source Hiring Administrator established by the City
and County of San Francisco and managed by the Office of Economic and Workforce
Development (OEWD).



c.
Referral: A member of the Workforce System who has been identified by OEWD as
having the appropriate training, background and skill sets for a Lessee
specified Entry Level Position.



Lessee: Tenant, business operator and any other occupant of the building
requiring a First Source Hiring Agreement as defined in SF Administrative Code
Chapter 83. Lessee shall include every person tenant, subtenant, or any other
entity occupying the building for the intent of doing business in the City and
County of San Francisco and possessing a Business Registration Certificate with
the Office of Treasurer.



Exhibit F-1



--------------------------------------------------------------------------------



2.
OEWD WORKFORCE SYSTM PARTICIPATION



a.
Lessee shall notify OEWD’s Business Team of every available Entry Level Position
and provide OEWD 10 business days to recruit and refer qualified candidates
prior to advertising such position to the general public. Lessee shall provide
feedback including but not limited to job seekers interviewed, including name,
position title, starting salary and employment start date of those individuals
hired by the Lessee no later than 10 business days after date of interview or
hire. Lessee will also provide feedback on reasons as to why referrals were not
hired. Lessee shall have the sole discretion to interview any Referral by OEWD
and will inform OEWD’s Business Team why specific persons referred were not
interviewed. Hiring decisions shall be entirely at the discretion of Lessee.



b.
This Agreement shall be in full force and effect throughout the Lessee’s
occupancy of the building.



3.
GOOD FAITH EFFORT TO COMPLY WITH ITS OBLIGATIONS HEREUNDER

Lessee will make good faith efforts to comply with its obligations under this
Agreement. Determination of good faith efforts shall be based on all of the
following:


a.
Lessee will execute this Agreement and attachment Exhibit B-1 upon entering into
leases for the commercial space of the building. Lessee will also accurately
complete and submit Exhibit B-1 annually to reflect employment conditions.

b.
Lessee agrees to register with OEWD’s Referral Tracking System, upon execution
of this Agreement.

c.
Lessee shall notify OEWD’s Business Services Team of all available Entry Level
Positions 10 business days prior to posting with the general public. The Lessee
must identify a single point of contact responsible for communicating
Entry-Level Positions and take active steps to ensure continuous communication
with OEWD’s Business Services Team

d.
Lessee accurately completes and submits Exhibit B-1, the “First Source
Employer’s Projection of Entry-Level Positions” form to OEWD’s Business Services
Team upon execution of this Agreement.

e.
Lessee fills at least 50% of open Entry Level Positions with First Source
referrals. Specific hiring decisions shall be the sole discretion of the Lessee.

f.
Nothing in this Agreement shall be interpreted to prohibit the continuation of
existing workforce training agreements or to interfere with consent decrees,
collective bargaining agreements, or existing employment contracts. In the event
of a conflict between this Agreement and an existing agreement, the terms of the
existing agreement shall supersede this Agreement.



Lessee’s failure to meet the criteria set forth in Section 3 (a.b.c.d.e.) does
not impute “bad faith” and shall trigger a review of the referral process and
compliance with this Agreement. Failure and noncompliance with this Agreement
will result in penalties as defined in SF Administrative Code Chapter 83, Lessee
agrees to review SF Administrative Code Chapter 83, and execution of the
Agreement denotes that Lessee agrees to its terms and conditions.


4.
NOTICE

All notices to be given under this Agreement shall be in writing and sent via
mail or email as follows:
ATTN: Business Services, Office of Economic and Workforce Development
1 South Van Ness Avenue, 5th Floor, San Francisco, CA 94103
Email: Business.Services@sfgov.org


5.
This Agreement contains the entire agreement between the parties and shall not
be modified in any manner except by an instrument in writing executed by the
parties or their respective successors. If any term or provision of this
Agreement shall be held invalid or unenforceable, the remainder of this
Agreement shall not be affected. If Agreement is executed in one or more
counterparts, each shall be deemed an original and all, taken together, shall


Exhibit F-2



--------------------------------------------------------------------------------



constitute one and the same instrument. Agreement shall inure to the benefit of
and shall be binding upon the parties to this Agreement and their respective
heirs, successors and assigns. If there is more than one person comprising
Seller, their obligations shall be joint and several.
Section titles and captions contained in this Agreement are inserted as a matter
of convenience and for reference and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any of its provisions. This
Agreement shall be governed and construed by laws of the State of California.


IN WITNESS WHEREOF, the following have executed this Agreement as of the date
set forth above.


Date:
 
 
Signature:
 
 
 
 
Name of Authorized Signer:
 
 
 
 
Company:
Splunk Inc., a Delaware corporation
 
 
 
Address:
250 Brannan Street
San Francisco, California 94107
 
 
 
Phone:
 
 
 
 
Email:
 





 
SPLUNK INC., a Delaware corporation
 
By:                                                            
Its:                                                             










Exhibit F-3



--------------------------------------------------------------------------------





EXHIBIT G
WORKFORCE PROJECTIONS
[workforceprojections.jpg]

Exhibit G-1

